Exhibit 10.4
EXECUTION COPY
PURCHASE AGREEMENT
by and among
INTCOMEX, INC.,
INTCOMEX COLOMBIA LTDA.,
INTCOMEX DE GUATEMALA, S.A.,
BRIGHTPOINT, INC.,
BRIGHTPOINT LATIN AMERICA, INC.
and
BRIGHTPOINT INTERNATIONAL LTD.
dated as of March 16, 2011

 



--------------------------------------------------------------------------------



 



EXECUTION COPY
TABLE OF CONTENTS

             
ARTICLE I
  DEFINITIONS     2  
1.1
  Defined Terms     2  
1.2
  Interpretation     14  
ARTICLE II
  PURCHASE OF PURCHASED ASSETS; ISSUANCE OF PURCHASED INTCOMEX STOCK     15  
2.1
  Purchase of the Purchased Equity Interests; Purchased Assets; Assumption of
Assumed Liabilities; Issuance of Purchased Intcomex Stock     15  
2.2
  Shareholders Agreement     16  
2.3
  Use of Proceeds     16  
2.4
  Deliveries at the Closing     16  
2.5
  Global Contracts; Consent of Third Persons     18  
2.6
  Working Capital Adjustment     21  
2.7
  Allocation of Consideration     24  
ARTICLE III
  REPRESENTATIONS AND WARRANTIES OF BPI AND THE BP SELLING ENTITIES     24  
3.1
  Organization and Good Standing     24  
3.2
  Capitalization     25  
3.3
  Business Assets; Title     26  
3.4
  Authority, Approvals and Consents     26  
3.5
  Financial Statements     27  
3.6
  Absence of Undisclosed Liabilities     28  
3.7
  Absence of Material Adverse Effect; Conduct of Business     28  
3.8
  Taxes     29  
3.9
  Legal Matters     30  
3.10
  Property     31  
3.11
  Accounts Receivable     32  
3.12
  Insurance     32  
3.13
  Contracts     33  
3.14
  Customers and Suppliers     35  
3.15
  Warranties     35  
3.16
  Labor Relations     36  

 



--------------------------------------------------------------------------------



 



             
3.17
  Employee Benefit Plans     36  
3.18
  Other Benefit and Compensation Plans or Arrangements     37  
3.19
  Brokers     37  
3.20
  Ethical Practices; Foreign Corrupt Practices and International Trade Sanctions
    37  
3.21
  Intellectual Property     38  
3.22
  Transactions with Insiders     40  
3.23
  Disclosure     40  
3.24
  No Other Representations or Warranties; Schedules     41  
ARTICLE IV
  REPRESENTATIONS AND WARRANTIES RELATING TO THE PURCHASED EQUITY INTERESTS AND
THE PURCHASED INTCOMEX STOCK     41  
4.1
  BPLA Investor Representations     41  
4.2
  Intcomex Investor Representations     43  
ARTICLE V
  REPRESENTATIONS AND WARRANTIES OF INTCOMEX AND THE OTHER INTCOMEX PARTIES    
44  
5.1
  Organization and Good Standing     44  
5.2
  Title to Assets     45  
5.3
  Authority, Approvals and Consents     45  
5.4
  Capitalization     46  
5.5
  Validity of Securities     46  
5.6
  Private Offering     46  
5.7
  SEC Documents; Financial Statements     47  
5.8
  Absence of Undisclosed Liabilities     48  
5.9
  Absence of Material Adverse Effect; Conduct of Business     48  
5.10
  Taxes     49  
5.11
  Legal Matters     50  
5.12
  Brokers     50  
5.13
  Disclosure     51  
5.14
  No Other Representations or Warranties; Schedules     51  
ARTICLE VI
  INTCOMEX’S AND OTHER INTCOMEX PARTIES’ CONDITIONS TO EFFECT CLOSING     52  
6.1
  Representations and Warranties; Agreements; Covenants     52  
6.2
  Authorization; Consents     52  

ii



--------------------------------------------------------------------------------



 



             
6.3
  Other Closing Deliveries     52  
6.4
  Releases     52  
6.5
  Settlement of Certain Intercompany Transactions     52  
6.6
  Injunction; Litigation     53  
6.7
  Material Adverse Effect     53  
ARTICLE VII
  BPI’S AND BP SELLING ENTITIES’ CONDITIONS TO EFFECT CLOSING     53  
7.1
  Representations and Warranties; Agreements; Covenants     53  
7.2
  Injunction; Litigation     53  
7.3
  Authorization; Consents     53  
7.4
  Releases     54  
7.5
  Other Closing Deliveries     54  
7.6
  Material Adverse Effect     54  
7.7
  Appointment of Director     54  
ARTICLE VIII
  PERSONNEL MATTERS     54  
8.1
  Employees     54  
8.2
  Acknowledgement     55  
ARTICLE IX
  COVENANTS     55  
9.1
  Announcements     55  
9.2
  Access     55  
9.3
  Exclusive Negotiations     56  
9.4
  Further Assurances     56  
9.5
  Non-Competition; Non-Solicitation     56  
9.6
  Preservation of Business     58  
9.7
  Notice of Developments     58  
9.8
  Pre-Closing Operating Covenants Regarding Intcomex     58  
9.9
  Pre-Closing Operating Covenants Regarding the Business     59  
9.10
  Further Transfer Restrictions     61  
9.11
  Restrictive Legend     61  
9.12
  Disclosure     61  
9.13
  No Market for Purchased Securities     61  
9.14
  Filings     61  
9.15
  Shareholders Agreement     61  

iii



--------------------------------------------------------------------------------



 



             
9.16
  Tax Returns     62  
9.17
  Audited Financials     62  
9.18
  Use of Brightpoint Names and Logos     62  
9.19
  Preparation of Tax Returns     62  
9.20
  Settlement of Certain Intercompany Transactions     64  
ARTICLE X
  SURVIVAL AND INDEMNIFICATION     65  
10.1
  Survival     65  
10.2
  Indemnification     65  
ARTICLE XI
  TERMINATION     69  
11.1
  Termination     69  
ARTICLE XII
  MISCELLANEOUS     70  
12.1
  Expenses     70  
12.2
  Headings     70  
12.3
  Notices     70  
12.4
  Assignments, Successors, and No Third-Party Rights     71  
12.5
  Entire Agreement and Modification     71  
12.6
  Governing Law     72  
12.7
  Consent to Jurisdiction, etc     72  
12.8
  Waiver of Jury Trial     72  
12.9
  Counterparts     72  
12.10
  Severability     73  
12.11
  Specific Performance     73  
12.12
  Waiver     73  
12.13
  Bulk Sales Law     73  
 
           
EXHIBITS:
           
 
           
Exhibit A
  Shareholders Agreement        
Exhibit B
  Form of Fifth Amendment        
Exhibit C
  Form of Bill of Sale        
Exhibit D
  Form of Assignment and Assumption Agreement        
Exhibit E
  Form of License Agreement        

iv



--------------------------------------------------------------------------------



 



EXECUTION COPY
PURCHASE AGREEMENT
     PURCHASE AGREEMENT, dated as of March 16, 2011 by and among Intcomex, Inc.,
a corporation formed under the laws of the State of Delaware (“Intcomex”),
Intcomex Colombia LTDA., a limitada organized in Colombia (“Intcomex Colombia”),
Intcomex de Guatemala, S.A., a sociedad anonima organized in Guatemala
(“Intcomex Guatemala” and, collectively with Intcomex, Intcomex Colombia and
Intcomex Guatemala, the “Intcomex Parties” ), Brightpoint, Inc., a corporation
formed under the laws of the State of Indiana (“BPI”), Brightpoint Latin
America, Inc., a corporation formed under the laws of the State of Indiana
(“BPLA or the “BP Asset Selling Entity”), and Brightpoint International Ltd., a
corporation formed under the laws of the State of Delaware (“BPIL,” and together
with BPLA, the “BP Selling Entities”) (the BP Selling Entities together with BPI
are referred to herein as the “BP Parties”) (the Intcomex Parties and the BP
Parties are collectively referred to herein as the “Parties”).
     WHEREAS, BPLA owns 100% of the outstanding equity interests (the “Colombia
Equity Interests”) of Brightpoint de Colombia Limited, a company organized and
existing under the laws of the British Virgin Islands (“BP Colombia Limited”),
which owns 100% of Brightpoint de Colombia Inc. Sucursal Colombiana, a branch
with operations in Bogota, Colombia (“BP Colombia”);
     WHEREAS, BPLA owns 98%, and BPIL owns 2%, of the outstanding equity
interests (the “Guatemala Equity Interests”) of Brightpoint de Guatemala S.A., a
sociedad anonima organized in Guatemala (“BP Guatemala,” and together with BP
Colombia Limited and BP Colombia, the “Purchased Subsidiaries”);
     WHEREAS, the BP Selling Entities are directly or indirectly wholly-owned by
BPI;
     WHEREAS, the Purchased Subsidiaries and BPLA are engaged in the Business
(as defined below);
     WHEREAS, the BP Asset Selling Entity desires to sell certain assets and to
assign certain specified liabilities as set forth below, and Intcomex or a
Subsidiary thereof desires to purchase these assets and to assume these
specified liabilities, all on the terms and subject to the conditions set forth
in this Agreement;
     WHEREAS, the BP Selling Entities desire to sell the Colombia Equity
Interests and the Guatemala Equity Interests and each of Intcomex Colombia and
Intcomex Guatemala, wish to buy the Colombia Equity Interests and the Guatemala
Equity Interests, respectively, all on the terms and subject to the conditions
set forth in this Agreement;
     WHEREAS, Intcomex and BPI are executing and delivering this Agreement in
reliance upon the exemptions from registration provided by Regulation D
(“Regulation D”) promulgated by the SEC (as defined below) under the Securities
Act (as defined below) and/or Section 4(2) of the Securities Act; and
     WHEREAS, upon the terms and conditions of this Agreement, BPLA has agreed
to purchase, and Intcomex wishes to issue and sell, for an aggregate purchase
price of $15,000,000 in cash, the Purchased Assets (as defined below) and the
Purchased Equity Interests: 38,769

 



--------------------------------------------------------------------------------



 



shares (the “Purchased Intcomex Stock”) of the voting common stock, $0.01 par
value per share, of Intcomex (the “Intcomex Common Stock”), which will
constitute approximately 23% of the issued and outstanding shares of capital
stock of Intcomex following the closing of the transactions contemplated by this
Agreement.
     Accordingly, in consideration of the premises and of the respective
covenants and agreements contained herein, the Parties hereby agree as follows:
ARTICLE I
DEFINITIONS
     1.1 Defined Terms. For purposes of this Agreement, the following terms
shall have the following meanings:
          “Accountants” has the meaning set forth in Section 2.6(c).
          “Accountants’ Determination” has the meaning set forth in
Section 2.6(c)
          “Affiliate” means, as to any specified Person, any other Person which,
directly or indirectly, controls, is controlled by or is under common control
with, such specified Person. For the purposes of this definition, “control”
means the possession of the power to direct or cause the direction of the
management and policies of such Person, whether through the ownership of voting
securities, by contract or otherwise (for the sake of clarity, it is hereby
acknowledged and agreed that, for purposes of this Agreement, CVC shall not be
deemed to control, or be under common control with, the Shalom Shareholders (as
defined in the Shareholders Agreement) solely as a result of that certain
shareholders agreement among such shareholders, dated as of the date hereof). It
is acknowledged and agreed that, for the purposes of this Agreement, as of the
date hereof, based on BPI’s current ownership of approximately 12.4% of the
issued and outstanding common stock of Waxess (as defined below), together with
an option to purchase additional shares of Waxess to increase its ownership
interest to approximately 19.9% of the issued and outstanding common stock of
Waxess, and one representative on the board of directors of Waxess (which board
is currently comprised of four directors), Waxess is not controlled by and is
therefore not an Affiliate of BPI.
          “Assignment and Assumption Agreement” has the meaning set forth in
Section 2.4(a)(ii).
          “Assumed Liabilities” means (a) trade and accounts payable of the
Business reflected on Schedule 1.1(i) attached hereto; (b) accrued expenses
reflected on Schedule 1.1(ii) attached hereto; (c) contracts, commitments,
agreements and other obligations of the BP Asset Selling Entity under the
agreements set forth on Schedule 1.1(iii) hereto (the “BPLA Company
Agreements”), but only those obligations thereunder arising after the Closing;
(d) any and all Business Employee Liabilities, and (e) those other specified
liabilities and obligations of the BP Asset Selling Entity described on
Schedule 1.1(iv) attached hereto; provided, however, that in no event shall any
Intcomex Party assume any liability relating to or arising from a breach or
violation by any BP Party prior to the Closing Date.

2



--------------------------------------------------------------------------------



 



          “Audit Opinion” has the meaning set forth in Section 5.7(d).
          “Bill of Sale” has the meaning set forth on Section 2.4(a)(i).
          “BP Asset Selling Entity” has the meaning set forth in the Preamble to
this Agreement.
          “BP Balance Sheet” has the meaning set forth in Section 3.6.
          “BP Balance Sheet Date” has the meaning set forth in Section 3.6.
          “BP Colombia” has the meaning set forth in the Preamble to this
Agreement.
          “BP Colombia Limited” has the meaning set forth in the Preamble to
this Agreement.
          “BP Contract Parties” has the meaning set forth in the definition of
Global Contracts.
          “BP Financial Statements” has the meaning set forth in Section 3.5(a).
          “BP Guatemala” has the meaning set forth in the Preamble to this
Agreement.
          “BP Indemnified Parties” has the meaning set forth in Section 10.2(b).
          “BP Parties” has the meaning set forth in the Preamble to this
Agreement.
          “BP Selling Entities” has the meaning set forth in the Preamble to
this Agreement.
          “BPI” has the meaning set forth in the Preamble to this Agreement.
          “BPI Basket Amount” has the meaning set forth in Section 10.2(c)(i).
          “BPI Objection Notice” has the meaning set forth in
Section 2.6(b)(ii).
          “BPIL” has the meaning set forth in the Preamble to this Agreement.
          “BPLA” has the meaning set forth in the Preamble to this Agreement.
          “BPLA Company Agreements” has the meaning set forth in the definition
of Assumed Liabilities.
          “BPLA Employee Liabilities” has the meaning set forth in
Section 8.1(b).
          “BPLA Employees” means each of those employees of the Business
employed by the BP Asset Selling Entity listed on Schedule 1.1(v).
          “Brightpoint Business” shall mean the business of (i) wholesale
distribution and resale of wireless voice and data products and related
accessories, (ii) logistic services, including

3



--------------------------------------------------------------------------------



 



procurement, inventory management, software loading, kitting and customized
packaging, fulfillment, call center and activation services, e-fulfillment
solutions, transportation management and other services, (iii) wireless
activation solutions through retail, enterprise and online channels, and
(iv) purchasing electronic activation codes from mobile operators and MVNOs and
distributing them to retail channels. For the sake of clarity, the Brightpoint
Business specifically excludes the business of selling or distributing any IT
Products.
          “Brightpoint Permitted Activities” means (i) owning, managing,
operating, controlling or participating in any activity in any of the Excluded
Businesses; (ii) owning equity interests in Waxess Holdings, Inc. (“Waxess”);
and (iii) owning up to 5% of a class of equity securities issued by any
competitor of Intcomex that is publicly traded and registered under Section 12
of the Exchange Act, provided that such Person has no active participation in
the business of such entity, except that such ownership interest limitations
regarding ownership in publicly traded companies may be waived by obtaining the
written consent of Intcomex.
          “Brightpoint Territory” shall mean each of Australia, Austria,
Belgium, Denmark, Finland, France, Germany, Great Britain, Hong Kong, India,
Italy, Netherlands, New Zealand, Norway, Philippines, Poland, Portugal, Russia,
Singapore, Slovakia, South Africa, Spain, Sweden, Switzerland, United Arab
Emirates and the United States.
          “Business” means the business described on Schedule 1.1(vi) attached
hereto, it being acknowledged that for purposes of this Agreement, the
Transaction Documents and the transactions contemplated hereby and thereby, the
Business shall not be deemed to include (a) the Excluded Businesses, (b) any
business or operations relating to the Excluded Assets, and (c) the business and
operations of BPI, its Subsidiaries and Affiliates unrelated to the operations
of the Business Assets in the Restricted Jurisdictions.
          “Business Assets” means the Purchased Assets and the assets of the
Purchased Subsidiaries.
          “Business Day” means any day excluding Saturday, Sunday and any day
which is a legal holiday under the laws of the State of New York or is a day on
which banking institutions located in the State of New York are authorized or
required by law or other governmental action to close.
          “Business Employee Liabilities” has the meaning set forth in
Section 8.1(b).
          “Business Employees” has the meaning set forth in Section 8.1(a).
          “Business Inventory” means all inventory, merchandise, products and
other personal property held or stored for the purposes of, or used in
connection with, the Business, including but not limited to, finished goods,
parts and equipment, raw materials, packaging supplies and work-in-process.
          “Cap” has the meaning set forth in Section 10.2(c)(ii).
          “Cash Consideration” has the meaning set forth in Section 2.1(b)(iv).

4



--------------------------------------------------------------------------------



 



          “Claims” has the meaning set forth in Section 3.9(a).
          “Closing” has the meaning set forth in Section 2.1(a).
          “Closing Date” has the meaning set forth in Section 2.1(a).
          “Closing Date Working Capital” has the meaning set forth in
Section 2.6(b)(i).
          “Closing Date Working Capital Adjustment” has the meaning set forth in
Section 2.6(b)(i).
          “Closing Date Working Capital Statement” has the meaning set forth in
Section 2.6(b)(i).
          “COBRA” means the requirements of Part 6 of Subtitle B of Title I of
ERISA and Code §4980B.
          “Code” means the Internal Revenue Code of 1986, as amended
          “Colombia Equity Interests” has the meaning set forth in the Preamble
to this Agreement.
          “Company Agreements” means each Contract to which the BP Asset Selling
Entity or any Purchased Subsidiary is a party that is listed on Schedule 1.1
(vii).
          “Company Business” shall mean the business of (i) wholesale
distribution and resale of computer information technology products, including
computer equipment, notebooks, netbooks, components, software and peripherals,
computer systems, accessories and networking products, (ii) wholesale
distribution and resale of wireless voice and data products and related
accessories, (iii) logistic services, including procurement, inventory
management, software loading, kitting and customized packaging, fulfillment,
call center and activation services, e-fulfillment solutions, transportation
management and other services, (iv) wireless activation solutions through
retail, enterprise and online channels, and (v) purchasing electronic activation
codes from mobile operators and MVNOs and distributing them to retail channels.
          “Company Permitted Activities” means (i) selling IT Products without
any geographic limitations, (ii) wholesale distribution and resale of wireless
voice and data products and related accessories in Miami-Dade County, Florida,
and (iii) owning, as an investment, up to 5% of a class of equity securities
issued by any competitor of the Excluded Businesses or of BPI or Affiliate
thereof that is publicly traded and registered under Section 12 of the Exchange
Act, provided that such Person has no active participation in the business of
such entity, except that such ownership interest limitations regarding ownership
in publicly traded companies may be waived by obtaining the written consent of
BPLA.
          “Compensation Commitment” means (i) any employee stock purchase,
employee stock option, employee stock ownership, deferred compensation,
performance, bonus, incentive, vacation pay, holiday pay, insurance, severance,
retirement, excess benefit or other plan, trust or arrangement, whether written
or oral, (ii) any agreement, arrangement, commitment and

5



--------------------------------------------------------------------------------



 



understanding of any kind, whether written or oral, with any current or former
officer, director, employee or consultant of any of the BP Asset Selling Entity
or the Purchased Subsidiaries pursuant to which payments may be required to be
made at any time following the date hereof (including, without limitation, any
employment, deferred compensation, severance, supplemental pension, termination
or consulting agreement or arrangement).
          “Competitive Products or Services” shall mean any products sold or
services rendered by or that compete with any products sold or services rendered
by Intcomex or its Subsidiaries.
          “Confidentiality Agreement” means that certain Non-disclosure and
Confidentiality Agreement, dated as of September 2, 2010, by and between
Intcomex and BPI.
          “Contract” means any oral or written agreement, instrument, contract,
undertaking, mortgage, indenture, lease, license or other understanding.
          “Conversion” has the meaning set forth in Section 9.8(b)(i).
          “CVC” means CVCI Intcomex Investment L.P., a Delaware limited
partnership.
          “Disputed Items” has the meaning set forth in Section 2.6(b)(ii).
          “Employee Benefit Plan” and “Employee Benefit Plans” have the meanings
set forth in Section 3.17(a).
          “Employee Payment Obligation” means $165,000, which represents the
agreed upon amount to be paid by BPI or a BP Selling Entity to Intcomex (or a
designated Affiliate thereof) in respect of termination costs and expenses
relating to Business Employees in anticipation or as a consequence of, or
following, consummation of the transactions contemplated by this Agreement.
          “Employee Pension Benefit Plan” has the meaning set forth in ERISA
Section 3(2).
          “Employee Welfare Benefit Plan” has the meaning set forth in ERISA
Section 3(1).
          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, and any successor law, and all regulations issued pursuant thereto.
          “Estimated Closing Date Working Capital” has the meaning set forth in
Section 2.6(a).
          “Estimated Working Capital Adjustment” has the meaning set forth in
Section 2.6(a).
          “Exchange Act” means the Securities and Exchange Act of 1934, as
amended, any successor law, and regulations and rules issued pursuant to that
Act or any successor law.

6



--------------------------------------------------------------------------------



 



          “Excluded Assets” means (a) notes receivables, default judgments,
causes of action, Intellectual Property, if any, minute books, stock books and
other records of the BP Asset Selling Entity, in each case, not relating
exclusively to the Business Assets or the Business; (b) the assets used
exclusively in the operations of the Excluded Businesses; (c) cash, cash
equivalents, bank deposits or similar cash items of the BP Asset Selling Entity;
(d) subject to Section 9.2 herein, the Tax records (including Tax Returns and
supporting work papers) covering any period or transaction of any BP Party
occurring prior to the Closing Date; (e) all rights of BPI and/or the BP Selling
Entities arising under the Transaction Documents or the transactions
contemplated thereby; (f) any and all intercompany receivables; (g) subject to
the provisions of Section 2.5 hereof, the Non-Assignable Contracts as described
in Section 2.5; (h) Permits owned or held by the BP Asset Selling Entity which
are not capable of being transferred; (i) all Global Contracts; (j) that
Intellectual Property licensed by BP or the applicable BP Party to Intcomex
and/or its designated Affiliate, pursuant to the License Agreement, and
(k) those assets listed in Schedule 1.1(viii).
          “Excluded Businesses” means (a) any business conducted by BPLA or its
Affiliates for PRWireless Inc. (d/b/a Open Mobile) in Puerto Rico (the “Open
Mobile Business”), and (b) the business of reverse logistics, asset management
(including inventory liquidation services) or repair services purchased by
certain Affiliates of BPI pursuant to a Purchase Interest Purchase Agreement
dated as of December 10, 2010 by and among Brightpoint North America, L.P.,
Touchstone Acquisition LLC, Touchstone Wireless Repair and Logistics, LP,
Touchstone Wireless Investment Partners, LLC and all of the limited partners of
Touchstone Wireless Repair and Logistics, LP., as such business is currently
conducted or may be conducted in the future, so long as such future business
does not operate as a forward logistics or distribution business within the
Restricted Jurisdictions or otherwise compete with the Business.
          “Excluded Liabilities” means any duties, responsibilities,
commitments, expenses, obligations or liabilities (including any liabilities
which may be asserted against or imposed upon Intcomex or its Affiliates as a
successor or transferee of the BP Asset Selling Entity or as an acquirer of the
Purchased Assets or the Business or otherwise as a matter of law) of BPI and the
BP Asset Selling Entity related to the Purchased Assets, the Business or
otherwise of any kind or nature (fixed or contingent, known or unknown,
warranties, employee benefit plan obligations or claims), other than the Assumed
Liabilities, including but not limited to: (a) any and all liabilities for those
matters set forth on Schedule 3.9, (b) any and all liabilities for, in
connection with or related to, Taxes of each of BPI, the BP Selling Entities and
the Business for periods ending on or before the Closing Date, (c) any and all
BPLA Employee Liabilities, (d) any and all liabilities for, in connection with
or related to, non-compliance with the FCPA or equivalent local laws by any of
BPI, the BP Selling Entities, their employees or representatives, or the
Business for periods ending on or before the Closing Date, (e) any and all
liabilities for, in connection with or related to, the Non-Transferred Lease and
(f) any and all intercompany payables.
          “Executive Employees” has the meaning set forth in Section 3.7(vi).
          “FCPA” has the meaning set forth in Section 3.20.
          “Fifth Amendment” has the meaning set forth in Section 2.2.

7



--------------------------------------------------------------------------------



 



          “Final Closing Date Working Capital” has the meaning set forth in
Section 2.6(e).
          “Final Determination Date” has the meaning set forth in
Section 2.6(d).
          “Foreign Plans” has the meaning set forth in Section 3.17(g).
          “GAAP” means generally accepted accounting principles in the United
States, consistently applied.
          “Global Contract Third Party” has the meaning set forth in the
definition of Global Contracts.
          “Global Contracts” means those Contracts set forth on
Schedule 1.1(ix), by and between BPI and/or certain Affiliates thereof party
thereto (collectively, the “BP Contract Parties”) and the respective third
Persons thereto (each, a “Global Contract Third Party”) that cover business
other than, and in addition to, the Business in the Restricted Jurisdictions.
          “Global Software Contracts” has the meaning set forth in
Section 2.5(a)(i).
          “Governmental Body” means any:
          (a) nation, state, county, city, town, village, district, or other
jurisdiction of any nature;
          (b) federal, state, local, municipal, foreign, or other government;
          (c) governmental or quasi-governmental authority of any nature
(including any governmental agency, branch, department, official, or entity and
any court or other tribunal);
          (d) multi-national organization or body; or
          (e) body exercising, or entitled to exercise, any administrative,
executive, judicial, legislative, police, regulatory, or taxing authority or
power of any nature.
          “Guatemala Equity Interests” has the meaning set forth in the Preamble
to this Agreement.
          “HIPAA” means Health Insurance Portability and Accountability Act of
1996.
          “Indemnification Matter” has the meaning set forth in Section 10.2(c).
          “Indemnification Notice” has the meaning set forth in Section 10.2(c).
          “Indemnified Party” has the meaning set forth in Section 10.2(c).
          “Indemnifying Party” has the meaning set forth in Section 10.2(c).

8



--------------------------------------------------------------------------------



 



          “Insider” means any shareholder, director or officer of any of the BP
Selling Entities or the Purchased Subsidiaries, and any Affiliate or Relative of
any of the foregoing Persons.
          “Intcomex” has the meaning set forth in the Preamble to this
Agreement.
          “Intcomex Balance Sheet Date” has the meaning set forth in
Section 5.7(a).
          “Intcomex Basket Amount” has the meaning set forth in
Section 10.2(c)(i).
          “Intcomex Common Stock” has the meaning set forth in the Preamble.
          “Intcomex Indemnified Parties” has the meaning set forth in
Section 10.2(a).
          “Intcomex Indemnity Agreement” means the letter agreement dated as of
the date hereof by and among Michael Shalom, Anthony Shalom, Intcomex and CVC,
pursuant to which Intcomex has agreed, subject to the terms thereof, to return
approximately $926,670.08 in excess indemnification payments (the “Excess
Indemnification Payments”) made by certain of its shareholders in 2007.
          “Intellectual Property” means all intellectual property rights with
respect to, arising from or associated with the following: (i) all domain names;
(ii) trade names, trademarks and service marks (registered and unregistered),
trade dress, industrial designs, brand names, brand marks, service names, logos,
emblems, signs or insignia, and similar rights and applications to register any
of the foregoing, and all goodwill associated therewith throughout the world;
(iii) patents, patent applications (including any divisionals, continuations,
continuations-in-part, renewals, reexaminations, extensions, and reissues) and
rights in respect of utility models or industrial designs; (iv) copyrights and
registrations and applications therefor and all other rights corresponding
thereto, and mask works and registrations and applications therefor; (v)
know-how, discoveries, trade secrets, methods, processes, technical data,
specifications, research and development information, technology, data bases,
and other proprietary or confidential information, including customer lists, in
each case that derives economic value from not being generally known to other
Persons who can obtain economic value from its disclosure, but excluding any
copyrights or patents that cover or protect any of the foregoing, and (vi) all
moral rights, rights of publicity and other intellectual property and
proprietary rights of a similar nature.
          “IRS” means the United States Internal Revenue Service or any
successor agency, and, to the extent relevant, the United States Department of
the Treasury and any comparable agencies or Governmental Bodies in Colombia,
Guatemala, Honduras and El Salvador, such as but not limited to DIAN (Direccion
de Impuestos y Aduanas Nacionales) in Colombia.
          “IT Products” shall mean such computer information technology
products, including computer equipment, notebooks, netbooks, components,
peripherals, software, computer systems, accessories and networking products,
sold as part of the business of Intcomex and its Subsidiaries as of the date
hereof; provided, however, that “IT Products” shall exclude any product of the
business described on Schedule 1.1(vi), including cellular telephones, and
accessories related thereto.

9



--------------------------------------------------------------------------------



 



          “Judgments” has the meaning set forth in Section 3.9(a)
          “Knowledge” or words of similar intent or effect, for purposes hereof,
shall mean, for a Party, the actual or implied knowledge of the applicable
individuals listed on Schedule 1.1(x) attached hereto, after due inquiry. For
purposes hereof, “due inquiry” shall mean what a prudent individual would
discover in the course of conducting a reasonably comprehensive investigation
concerning the existence of a fact or matter.
          “Legal Expenses” shall mean any and all reasonable fees, costs and
expenses of any kind reasonably incurred by any Person and its counsel in
investigating, preparing for, defending against or providing evidence, producing
documents or taking other action with respect to, any threatened or asserted
claim.
          “Legal Requirements” means any federal, state, local, municipal,
foreign, international, multinational, or other administrative order,
constitution, law, ordinance, regulation, statute, or treaty.
          “License Agreement” has the meaning set forth in Section 2.4(a)(vi).
          “Lien” means any charge, claim, community property interest,
condition, equitable interest, lien, option, pledge, security interest, right of
first refusal, restriction or encumbrance of any kind, including any restriction
on use, voting, transfer, receipt of income, or exercise of any other attribute
of ownership.
          “Losses” means all monetary losses, damages, liabilities and claims,
and fees, costs and expenses of any kind related thereto, including Legal
Expenses.
          “Material Adverse Effect” means, with respect to the Business, on the
one hand, or Intcomex, on the other, any change, effect or circumstance that is
materially adverse, individually, or in the aggregate, to: (a) the Business, the
Purchased Assets, the Purchased Equity Interests, each of the Purchased
Subsidiaries or the Assumed Liabilities (in the case of the Business), or
Intcomex’s business, assets or liabilities (in the case of Intcomex) or (b) the
ability of such Parties to perform their respective obligations pursuant to this
Agreement and the other Transaction Documents and to consummate the transactions
contemplated hereby; provided, however, that none of the following shall be
deemed, either alone or in combination, to constitute a Material Adverse Effect
on such Parties: (i) any adverse effect to the extent attributable to the
announcement or pendency of the transactions contemplated by this Agreement;
(ii) except to the extent that they affect the Parties in a materially
disproportionate manner relative to other companies, any adverse effect
attributable to conditions generally affecting (A) the industries in which such
Parties participate, (B) the U.S. economy as a whole or global economic
conditions or any foreign markets where such Parties have material operations or
sales generally, or (C) the financial, banking, currency or capital markets in
general (whether in the United States or any other country or in any
international market) or changes in currency exchange rates or currency
fluctuations; (iii) any adverse effect arising from or relating to any change in
accounting requirements or principles or any change in applicable laws, rules or
regulations or the interpretation or enforcement thereof; (iv) with respect to
an Intcomex Party, any adverse effect

10



--------------------------------------------------------------------------------



 



attributable to actions of such Intcomex Party or (v) with respect to a BP Party
or the Business, any adverse effect attributable to actions of such BP Party or
the Business, as the case may be.
          “Material Third Party Intellectual Property” means that Software and
Intellectual Property licensed from third parties that is reasonably necessary
for the operation of the Business as currently conducted, including, without
limitation, that Software identified on Schedule 1.1(xi).
          “Most Recent BP Financial Statements” has the meaning set forth in
Section 3.5(a)(ii).
          “Most Recent Intcomex Balance Sheet” has the meaning set forth in
Section 5.7(a).
          “New Contract” has the meaning set forth in Section 2.5(a).
          “Non-Assignable Contracts” has the meaning set forth in
Section 2.5(b).
          “Non-Business Employees” has the meaning set forth in Section 8.1(a).
          “Non-Transferred Lease” means that lease agreement, dated February 28,
2006, by and between National Auto Center, Inc. dba Cellstar Latin America
(predecessor to BPLA) for Leased Premises located at 2170 N.W. 87 Avenue, Miami,
Florida 33172.
          “Novation” has the meaning set forth in Section 2.5(a).
          “Overpayment Amount” has the meaning set forth in Section 2.6(e).
          “participate in” has the meaning set forth in Section 9.5(c).
          “Permits” has the meaning set forth in Section 3.9(b).
          “Permitted Liens” means (i) Liens disclosed in Schedule 1.1(xiii)
attached hereto, (ii) Liens for Taxes or assessments that are not yet due or are
being contested in good faith, and (iii) mechanic’s, materialman’s, carrier’s,
repairer’s and other similar Liens arising or incurred in the ordinary course of
business for amounts that are not yet due and payable or are being contested in
good faith.
          “Person” means any individual, corporation (including any non-profit
corporation), general or limited partnership, limited liability company, joint
venture, estate, trust, association, organization, labor union, or other entity
or Governmental Body.
          “Pre-Closing Tax Period” has the meaning set forth in
Section 9.19(a)(i).
          “Preliminary Working Capital Excess” has the meaning set forth in
Section 2.6(a).
          “Preliminary Working Capital Shortfall” has the meaning set forth in
Section 2.6(a).

11



--------------------------------------------------------------------------------



 



          “Purchased Assets” means (a) all right, title and interest of the BP
Asset Selling Entity in, to and under the BPLA Company Agreements; (b) customer
and supplier lists of the BP Asset Selling Entity as of the Closing; (c) trade
and accounts receivable on the books of the BP Asset Selling Entity as of the
Closing listed in Schedule 1.1(xiv) attached hereto; (d) Business Inventory,
prepaid assets and prepaid expenses on the books of the BP Asset Selling Entity
as of the Closing; (e) title in and to all machinery, equipment, furniture,
trade fixtures and other tangible personal property owned by the BP Asset
Selling Entity and used in the operation of the Business, all as set forth on
Schedule 1.1(xiv) attached hereto; (f) all of the BP Asset Selling Entity’s
books, records, ledgers, files, documents (including originally executed copies
of the BPLA Company Agreements to the extent available), correspondence,
memoranda, forms, development materials, creative materials, advertising and
promotional materials, studies, reports, books of account and records relating
to employees, quality control records and procedures, manuals and warranty
information, research and development files, in each case, whether in hard copy
or magnetic format, in each instance to the extent owned, used or held for use
in connection with, or otherwise related to, or required for or in connection
with, the Business or the ownership of the Purchased Assets; provided, however,
that any document related to any receivable of the BP Asset Selling Entity that
has been collected before the date hereof and is not listed in Schedule 3.11
shall not be a Purchased Asset; (g) all Permits owned, used or held for use by
the BP Asset Selling Entity in connection with or required for or in connection
with the Business which are transferable without consent of any Governmental
Body and such other Permits for which consent to transfer is obtained on or
prior to the Closing Date, all as set forth on Schedule 1.1(xiv) attached
hereto; (h) all rights or choses in action arising out of occurrences before or
after the Closing and related to any portion of the Business, including
transferable third Person warranties and guarantees and all related claims,
credits, rights of recovery and setoff and other similar contractual rights, as
to third Persons held by or in favor of the BP Asset Selling Entity and arising
out of, resulting from or relating to the Business or the Purchased Assets; and
(i) all of the BP Asset Selling Entity’s right, title and interest in and to all
Intellectual Property set forth on Schedule 3.21(a) hereto owned, in whole or
part, by the BP Asset Selling Entity, including without limitation, the right to
seek damages for past, current and future infringements or misappropriations
thereof; in each case, with the exception of the Excluded Assets and the
Excluded Businesses.
          “Purchased Equity Interests” means the Colombia Equity Interests and
the Guatemala Equity Interests.
          “Purchased Intcomex Stock” has the meaning set forth in the Preamble
to this Agreement.
          “Purchased Subsidiaries” has the meaning set forth in the Preamble to
this Agreement.
          “Real Property Leases” means all leases, subleases, licenses and other
occupancy agreements, and all amendments, modification or supplements thereto or
renewals thereof, relating to any real property and to which a Purchased
Subsidiary is a party or pursuant to which a Purchased Subsidiary uses or
occupies any real property.
          “Registered Copyrights” has the meaning set forth in Section 3.21(a).

12



--------------------------------------------------------------------------------



 



          “Registered Domain Names” has the meaning set forth in
Section 3.21(a).
          “Registered IP” has the meaning set forth in Section 3.21(a).
          “Registered Marks” has the meaning set forth in Section 3.21(a).
          “Regulation D” has the meaning set forth in the Preamble to this
Agreement.
          “Relative” of an individual means such individual’s spouse, such
individual’s parents, sisters, brothers, children and the spouses of the
foregoing, and any member of the immediate household of such individual.
          “Restricted Jurisdictions” means Miami-Dade County, Florida, Mexico,
Central America, South America and the Caribbean (including Puerto Rico).
          “Restricted Period” has the meaning set forth in Section 9.5(a).
          “Review Period” has the meaning set forth in Section 2.6(b)(ii).
          “Rule 144” has the meaning set forth in Section 4.1(b).
          “SEC” means the U.S. Securities and Exchange Commission.
          “SEC Documents” has the meaning set forth in Section 5.7(a).
          “Securities Act” means the Securities Act of 1933, as amended, or any
successor law, and regulations and rules issued pursuant to that Act or any
successor law.
          “Senior Notes” has the meaning set forth in Section 2.3.
          “Shareholders Agreement” has the meaning set forth in Section 2.2.
          “Shortfall Amount” has the meaning set forth in Section 2.6(e).
          “Software” means source or object code instructions for controlling
the operation of a central processing unit or computer, and computer files
containing data, all as used by of any of BPI, the BP Selling Entities or the
Purchased Subsidiaries in connection with and material to the operation of the
Business as currently conducted.
          “Special Representations” has the meaning set forth in Section 10.1.
          “Straddle Tax Period” has the meaning set forth in Section 9.19(b).
          “Subsidiary” of any Person means (i) any corporation more than 50% of
whose stock of any class or classes having by the terms thereof ordinary voting
power to elect a majority of the directors of such corporation is owned by such
Person directly or indirectly through Subsidiaries and (ii) any partnership,
limited partnership, limited liability company, association, joint venture or
other entity in which such Person directly or indirectly through Subsidiaries
has more than a 50% equity interest.

13



--------------------------------------------------------------------------------



 



          “Target Closing Date Working Capital” means $1,810,000.
          “Tax” means any tax (including income tax, capital gains tax,
value-added tax, sales tax, property tax, gift tax or estate tax), levy,
assessment, tariff, duty (including any customs duty) deficiency or other fee
and any related charge or amount (including any fine, penalty, interest, or
addition to tax) imposed, assessed or collected by or under the authority of any
Governmental Body or payable pursuant to any tax-sharing agreement or any other
Company Agreement relating to the sharing or payment of any such tax, levy,
assessment, tariff, duty, deficiency or fee.
          “Tax Return” means any return (including any information return),
report, statement, schedule, notice, form, or other document or information
filed with or submitted to, or required to be filed with or submitted to, any
Governmental Body in connection with the determination, assessment, collection,
or payment of any Tax or in connection with the administration, implementation,
or enforcement of or compliance with any Legal Requirement relating to any Tax.
          “Termination Date” has the meaning set forth in Section 11.1(a)(ii).
          “Transfer” has the meaning set forth in Section 9.9(c).
          “Transaction Document” means this Agreement, the Fifth Amendment, the
License Agreement, the Confidentiality Agreement and any and all other
agreements, instruments and documents contemplated hereby and thereby, including
each exhibit hereto and thereto.
          “Transition Period” has the meaning set forth in Section 2.5(a).
          “Working Capital” means current assets of the Business minus current
liabilities of the Business, determined in accordance with GAAP applied in a
manner consistent with past practice. An example of the calculation of Working
Capital is set forth on Schedule 1.1(xv) hereto.
          “Working Capital Settlement Agreement” has the meaning set forth in
Section 2.6(b)(ii).
     1.2 Interpretation.
          (a) All Schedules, Annexes and Exhibits hereto or expressly identified
to this Agreement are incorporated herein by reference and taken together with
this Agreement constitute but a single agreement. The words “herein”, “hereof”
and “hereunder” or other words of similar import refer to this Agreement as a
whole, including the Schedules, Annexes and Exhibits thereto, as the same may be
from time to time amended, modified, restated or supplemented, and not to any
particular section, subsection or clause contained in this Agreement. Wherever
from the context it appears appropriate, each term stated in either the singular
or plural shall include the singular and the plural, and pronouns stated in the
masculine, feminine or neuter gender shall include the masculine, the feminine
and the neuter. The term “or” is not exclusive. The term “including” (or any
form thereof) shall not be limiting or

14



--------------------------------------------------------------------------------



 



exclusive. All references to statutes and related regulations shall include any
amendments of same and any successor statutes and regulations. All references in
this Agreement or in the Schedules, Annexes and Exhibits to this Agreement to
sections, schedules, disclosure schedules, exhibits, and attachments shall refer
to the corresponding sections, schedules, disclosure schedules, exhibits, and
attachments of or to this Agreement. All references to any instruments or
agreements, including references to any of this Agreement shall include any and
all modifications or amendments thereto and any and all extensions or renewals
thereof.
          (b) Any accounting terms used in this Agreement that are not
specifically defined shall have the meanings customarily given them in
accordance with GAAP and all financial computations shall be computed, unless
specifically provided herein, in accordance with GAAP consistently applied.
          (c) References in this Agreement to dollar amount thresholds shall not
be deemed to be evidence of a “Material Adverse Effect.”
ARTICLE II
PURCHASE OF PURCHASED ASSETS;
ISSUANCE OF PURCHASED INTCOMEX STOCK
     2.1 Purchase of the Purchased Equity Interests; Purchased Assets;
Assumption of Assumed Liabilities; Issuance of Purchased Intcomex Stock.
          (a) On the terms and subject to the conditions set forth in this
Agreement, the closing of the transactions contemplated by this Agreement (the
“Closing”) shall take place three (3) calendar days (or if such day falls on a
Saturday, Sunday or any day which is a legal holiday under the laws of the State
of New York, the next Business Day) after satisfaction or waiver of all of the
conditions (other than those conditions that by their terms are to be satisfied
at the Closing but subject to the satisfaction or waiver (to the extent
permitted hereunder) of such conditions) set forth in ARTICLE VI and ARTICLE VII
(the “Closing Date”) at the offices of Carlton Fields, P.A., 100 S.E. 2nd
Street, Miami, Florida 33131 or at such other location as Intcomex and BPI shall
mutually agree.
          (b) At the Closing, upon the terms and subject to the conditions set
forth in this Agreement:
     (i) the BP Asset Selling Entity shall sell, assign, transfer, deliver and
convey to Intcomex (or a designated Affiliate thereof), and Intcomex (or a
designated Affiliate thereof) shall acquire from the BP Asset Selling Entity the
Purchased Assets, free and clear of all Liens, other than Permitted Liens;
     (ii) BPLA shall sell, assign, transfer, deliver and convey to Intcomex
Colombia, and Intcomex Colombia shall acquire from BPLA, the Colombia Equity
Interests, free and clear of all Liens, other than Permitted Liens;
     (iii) each of BPLA and BPIL shall sell, assign, transfer, deliver and
convey to Intcomex Guatemala, and Intcomex Guatemala shall acquire from each

15



--------------------------------------------------------------------------------



 



of BPLA and BPIL, the Guatemala Equity Interests, free and clear of all Liens,
other than Permitted Liens;
     (iv) BPLA shall pay to Intcomex on the Closing Date $15,000,000 in cash
(the “Cash Consideration”) plus or minus the Estimated Working Capital
Adjustment, as the case may be, in accordance with Section 2.6 hereof, by wire
transfer of immediately available funds in accordance with written instructions
that Intcomex shall have provided to BPLA;
     (v) the BP Asset Selling Entity shall assign, transfer and convey to
Intcomex (or a designated Affiliate thereof), and Intcomex (or a designated
Affiliate thereof) shall assume, the Assumed Liabilities; and
     (vi) Intcomex shall issue and sell to BPLA an aggregate of 38,769 shares of
Intcomex Common Stock.
          (c) Notwithstanding anything to the contrary contained herein,
Intcomex shall not assume or be bound by or be obligated or responsible for any
Excluded Liabilities.
          (d) At the Closing, the BP Parties shall irrevocably waive and
release, and shall cause their respective Affiliates to waive and release, each
Intcomex Party from all Excluded Liabilities, including any liabilities or
obligations created or which arise by statute or common law.
          (e) At the Closing, each Intcomex Party shall irrevocably waive and
release, and shall cause its applicable Affiliates to waive and release, each BP
Party from all Assumed Liabilities, including any liabilities or obligations
created or which arise by statute or common law.
     2.2 Shareholders Agreement. At the Closing, BPLA, Intcomex and the other
parties to the Fourth Amended and Restated Shareholders Agreement among the
shareholders named therein and Intcomex, dated as of December 22, 2009, a copy
of which is attached hereto as Exhibit A (as amended, supplemented or otherwise
modified from time to time, the “Shareholders Agreement”), shall execute a Fifth
Amended and Restated Shareholders Agreement in the form attached hereto as
Exhibit B (the “Fifth Amendment”).
     2.3 Use of Proceeds. Intcomex shall utilize the Cash Consideration (as
adjusted pursuant to Section 2.6 below) payable hereunder for (i) the redemption
of a portion of Intcomex’s 131/4% Senior Notes due December 15, 2014 with an
interest rate of 131/4% per year offered pursuant to Intcomex’s private offering
on December 10, 2009 (the “Senior Notes”) in accordance with the existing
payment schedule of the Senior Notes and (ii) general working capital purposes.
     2.4 Deliveries at the Closing. Subject to the conditions set forth in this
Agreement, at the Closing:
          (a) BPI and/or the applicable BP Selling Entity, as the case may be,
shall deliver to Intcomex:

16



--------------------------------------------------------------------------------



 



     (i) a bill of sale for the Purchased Assets, duly executed by the BP Asset
Selling Entity in the form of Exhibit C attached hereto (the “Bill of Sale”),
with all necessary transfer documents and any other documents that are necessary
to transfer to Intcomex (or a designated Affiliate thereof) good and marketable
title to the Purchased Assets;
     (ii) an assignment and assumption agreement with respect to the Assumed
Liabilities in the form of Exhibit D attached hereto (the “Assignment and
Assumption Agreement”), duly executed by the BP Asset Selling Entity;
     (iii) the Cash Consideration (as adjusted by the Estimated Working Capital
Adjustment) and the Employee Payment Obligation;
     (iv) the Fifth Amendment, duly executed by BPLA;
     (v) original share, stock or other equity certificates for the Purchased
Equity Interests (to the extent such Purchased Equity Interests are represented
by certificates), duly endorsed or accompanied by stock powers duly endorsed in
blank;
     (vi) an intellectual property license agreement granting the Intcomex
Parties the right to use certain Intellectual Property in the form of Exhibit E
attached hereto (the “License Agreement”), duly executed by BPI and/or the
applicable BP Party;
     (vii) assignments or consents, if any, granting the Intcomex Parties the
right to continue to use Material Third Party Intellectual Property after the
Closing under the same or reasonably equivalent terms and conditions under which
the Business utilized such Material Third Party Intellectual Property prior to
the Closing, duly executed by the licensor of such Material Third Party
Intellectual Property and by BPI or the BP Selling Entity;
     (viii) (x) assignment of the BPLA Company Agreements, (y) those consents
and/or waivers required for the assignment or change of control of the Company
Agreements listed on Schedule 2.4(a)(viii) attached hereto, and (z) subject to
the provisions of Section 2.5(a) hereof, those consents and/or waivers required
in connection with the arrangements to be entered into pursuant to
Section 2.5(a)(i) hereof listed on Schedule 2.4(a)(viii) attached hereto;
     (ix) a copy of the resolutions or consents of the board of directors (or
comparable governing body with different name) of BPI and the BP Selling
Entities authorizing the transactions contemplated herein, each certified by the
Secretary of BPI and the applicable BP Selling Entity;
     (x) a certificate of Secretary of BPI and each of the BP Selling Entities
as to the incumbency and signatures of the officers of the BP Parties executing
this Agreement;

17



--------------------------------------------------------------------------------



 



     (xi) resignations of directors/auditors and bank signatories of the
Purchased Subsidiaries, if required by Intcomex, and appointment of alternates
effective at Closing;
     (xii) a letter addressed to the registered agent of BP Colombia Limited in
the British Virgin Islands confirming that BPLA has sold its shares of BP
Colombia Limited to Intcomex Colombia and instructing the registered agent to
recognize Intcomex Colombia as the registered agent’s client of record;
     (xiii) a certified copy of BP Colombia Limited’s updated share register
evidencing the share transfer to Intcomex Colombia; and
     (xiv) any other certificates and other instruments and documents reasonably
requested by Intcomex to be delivered by BPI or any of the BP Parties at or
prior to the Closing or otherwise required in connection herewith.
          (b) Intcomex and/or the other applicable Intcomex Parties shall
deliver to BPI and the BP Selling Entities:
     (i) to BPLA, stock certificates evidencing the Purchased Intcomex Stock
registered in BPLA’s name;
     (ii) the Assignment and Assumption, duly executed by Intcomex (or a
designated Affiliate thereof);
     (iii) the Fifth Amendment, duly executed by Intcomex and the other Intcomex
shareholder parties thereto;
     (iv) the License Agreement, duly executed by Intcomex;
     (v) consents or waivers of third Persons under those Contracts listed on
Schedule 2.4(b)(v) attached hereto;
     (vi) a copy of the resolutions or consents of the board of directors of
Intcomex authorizing the transactions contemplated herein, certified by the
Secretary of Intcomex;
     (vii) a certificate of Secretary of each of the Intcomex Parties as to the
incumbency and signatures of the officers of the Intcomex Parties executing this
Agreement; and
     (viii) any other certificates and other instruments and documents
reasonably requested by BPI to be delivered by Intcomex or other Intcomex
Parties at or prior to the Closing or otherwise required in connection herewith.
     2.5 Global Contracts; Consent of Third Persons.

18



--------------------------------------------------------------------------------



 



          (a) Global Contracts. The Parties agree as follows with respect to
each of the Global Contracts:
     (i) The Parties shall cooperate to provide to Intcomex or its designated
Affiliate the rights and benefits thereunder relating exclusively to the
Business in the Restricted Jurisdictions. To the extent that the Parties are
unable prior to the Closing Date either to (x) cause the applicable Global
Contract Third Party to such Global Contract to enter into a new Contract with
Intcomex or its designated Affiliate governing such rights and obligations with
respect thereto (a “New Contract”) or (y) otherwise cause a novation of such
rights, benefits, obligations and liabilities with respect thereto relating
exclusively to the Business in the Restricted Jurisdictions (a “Novation”), in
either case, effective as of the Closing Date, then from and after the Closing,
the Parties shall use commercially reasonable efforts for a reasonable period
not to exceed twelve (12) months commencing on the Closing Date (the “Transition
Period”) to (x) cause the applicable Global Contract Third Party to enter into a
New Contract, or (y) cause a Novation, and, until such time, shall provide to
Intcomex or its designated Affiliate, at the sole expense and liability of
Intcomex, the rights and benefits of such Global Contract during the Transition
Period to the extent related exclusively to the Business in the Restricted
Jurisdictions; provided, however, (1) that any arrangement made between or among
the Parties or Affiliates thereof pursuant to this Section 2.5(a)(i) in respect
of a Global Contract shall be on the same terms as those set forth in such
Global Contract exclusively in respect of the Business in the Restricted
Jurisdictions, and (2) each of the Parties shall pay its own fees and expenses
(including the fees of any attorneys, accountants, investment bankers or others
engaged by such party) in connection with the negotiation and execution of any
New Contract or Novation under this Section 2.5(a)(i) except that, in connection
therewith, no Party shall be obligated to pay any costs or other consideration
to the applicable Global Contract Third Party with respect to a New Contract or
Novation, as the case may be. Notwithstanding the foregoing, with respect to
those Global Contracts set forth on Schedule 2.5(a)(i) (the “Global Software
Contracts”), the Parties shall cooperate to enter into a mutually agreeable
arrangement with the Global Contract Third Party under each Global Software
Contract to provide to Intcomex or its designated Affiliate the rights and
benefits thereunder relating exclusively to the Business in the Restricted
Jurisdictions for a reasonable period not to exceed sixty (60) calendar days
commencing on the Closing Date. Intcomex shall perform, at its sole expense and
liability, on behalf of the BP Contract Parties and be liable for the
obligations and liabilities of the BP Contract Parties under the Global
Contracts to the extent related to the Business in the Restricted Jurisdictions,
it being acknowledged and agreed that Intcomex shall direct the applicable BP
Contract Party to place orders or otherwise act as its agent under the Global
Contracts to the extent related exclusively to the Business in the Restricted
Jurisdictions, and Intcomex shall pay all of the actual and direct costs and
other charges associated therewith on a pass-through basis prior to the due date
thereof so as to avoid any liability of any BP Contract Party in respect thereof
plus a service charge of $250 per transaction to be paid by Intcomex to the
applicable BP Contract Party.

19



--------------------------------------------------------------------------------



 



     (ii) In the event that Intcomex or a designated Affiliate thereof enters
into a New Contract or Novation in respect of a Global Contract, Intcomex agrees
that the applicable BP Contract Parties shall be released and discharged from
any and all obligations and liabilities (including any guaranty or similar
arrangement) in respect of such New Contract or Novation.
          (b) Non-Assignable Contracts. Notwithstanding anything in this
Agreement to the contrary, this Agreement will not constitute an agreement by
the BP Asset Selling Entity to assign any of the Company Agreements, or any
claim or right or any benefit arising thereunder or resulting therefrom
(collectively, the “Non-Assignable Contracts”) if an attempted assignment
thereof, without the consent of a third Person, would constitute a breach or
other contravention thereof or in any way adversely affect the rights of
Intcomex thereunder. Subject to the provisions of Section 2.5(c) below, in the
event that an attempted assignment of a Company Agreement would be ineffective
or would adversely affect the rights of the BP Asset Selling Entity thereunder
so that Intcomex or its designated Affiliate would not in fact receive all such
rights, the BP Asset Selling Entity shall use, and BPI shall cause the BP Asset
Selling Entity to use, its commercially reasonable efforts to provide Intcomex
or its designated Affiliate the benefits thereunder from and after the Closing
Date. The BP Asset Selling Entity shall, and BPI shall cause the BP Asset
Selling Entity to, pay promptly to Intcomex or its designated Affiliate when
received all monies received, if any, by the BP Asset Selling Entity after the
Closing Date with respect to the period after the Closing Date under such
Company Agreement or any claim or right or any benefit arising thereunder to the
extent that Intcomex or its designated Affiliate would be entitled thereto
pursuant hereto so long as Intcomex or its designated Affiliate is (x) not in
breach of any such Company Agreement and (y) satisfying the corresponding
liabilities and performing the corresponding obligations arising under such
Company Agreement (excluding such liabilities and obligations relating to the
period prior to the Closing Date). Subject to the provisions of Section 2.5(c)
below, if and when any such consents in respect of Non-Assignable Contracts
shall be obtained, the BP Asset Selling Entity shall, and BPI shall cause the BP
Asset Selling Entity to, promptly assign or otherwise transfer their respective
rights thereunder to Intcomex or its designated Affiliate without the payment of
additional consideration and Intcomex or its designated Affiliate shall, without
the payment of any additional consideration therefor, assume from and after the
date of such assignment or transfer the liabilities and obligations thereunder
arising exclusively from, and accruing exclusively with respect to, the period
after such assignment or transfer and assumption (other than obligations or
liabilities thereunder arising as a result of the breach thereof at or prior to
such assignment or transfer and assumption). At such time as any Non-Assignable
Contract is properly assigned or otherwise transferred to Intcomex or its
designated Affiliate, such Non-Assignable Contract shall cease to be a
Non-Assignable Contract and become a Purchased Asset.
          (c) Consents Covenant. As to any consent listed on Schedule 3.4(ii) or
Schedule 3.4(v) that is not a condition to Closing pursuant to in respect of a
Company Agreement ARTICLE VI or ARTICLE VII, BPI shall (and shall cause its
respective Affiliates to) have the continuing obligation for a reasonable period
not to exceed twelve (12) months commencing on the date hereof to use its
commercially reasonable efforts to obtain each such consent. In the event a
third Person requires payment in connection with any consent requested by BPI or
an Affiliate thereof pursuant to this Section 2.5(c), the payment obligations
with respect thereto, if any, shall be mutually agreed in good faith among the
Parties.

20



--------------------------------------------------------------------------------



 



     2.6 Working Capital Adjustment.
          (a) Estimated Closing Date Working Capital Adjustment. No later than
two (2) Business Days prior to the Closing Date, BPI shall deliver to Intcomex a
good faith estimate of the Working Capital of the Business as of the close of
business on the day immediately preceding the Closing Date (the “Estimated
Closing Date Working Capital”) based upon a statement of Working Capital,
prepared in accordance with GAAP applied in a manner consistent with past
practice and prepared in accordance with the methodology used to prepare the
example calculation of Working Capital set forth on Schedule 1.1(xv) hereto
(including the same line items). If the Estimated Closing Date Working Capital
exceeds the Target Closing Date Working Capital, then the Cash Consideration
payable to Intcomex at the Closing pursuant to Section 2.1(b)(iv) shall be
decreased, on a dollar-for-dollar basis, by an amount equal to the amount by
which the Estimated Closing Date Working Capital exceeds the Target Closing Date
Working Capital (the “Preliminary Working Capital Excess”). If the Estimated
Closing Date Working Capital is less than the Target Closing Date Working
Capital, then the Cash Consideration payable to Intcomex at the Closing pursuant
to Section 2.1(b)(iv) shall be increased, on a dollar-for-dollar basis, by an
amount equal to the amount by which the Target Closing Date Working Capital
exceeds the Estimated Closing Date Working Capital (the “Preliminary Working
Capital Shortfall,” and together with the Preliminary Working Capital Excess,
the “Estimated Working Capital Adjustment”).
          (b) Final Closing Date Working Capital Adjustment.
     (i) On or before the 60th calendar day after the Closing Date, Intcomex or
its designated agent shall prepare and deliver to BPI, in writing, Intcomex’s
calculation, prepared in accordance with GAAP applied in a manner consistent
with past practice and prepared in accordance with the methodology used to
prepare the example calculation of Working Capital set forth on Schedule 1.1(xv)
hereto (including the same line items), of the Working Capital as of the close
of business on the day immediately preceding the Closing Date (the “Closing Date
Working Capital”) and Intcomex’s proposed adjustment to the Cash Consideration
(as adjusted by any Estimated Working Capital Adjustment) (the “Closing Date
Working Capital Adjustment”), if any, based upon a statement of the Closing Date
Working Capital (the “Closing Date Working Capital Statement”), prepared in
accordance with GAAP applied in a manner consistent with past practice and
prepared in accordance with the methodology used to prepare the example
calculation of Working Capital set forth on Schedule 1.1(xv) hereto (including
the same line items). Intcomex’s calculation of Closing Date Working Capital and
the Closing Date Working Capital Adjustment shall contain an explanation in
reasonable detail of the causes for the proposed adjustment, if any, and shall
have attached thereto reasonable support documentation. From and after BPI’s
receipt of the Closing Date Working Capital Statement until the Final
Determination Date (as defined below), Intcomex shall reasonably cooperate and
provide BPI and its advisors with timely access, during regular business hours,
to the employees and records of Intcomex and the work papers, trial balances and
similar materials used in connection with the preparation of the Closing Date
Working Capital Statement.

21



--------------------------------------------------------------------------------



 



     (ii) Following receipt of the Closing Date Working Capital Statement and
the proposed Closing Date Working Capital Adjustment from Intcomex, BPI will be
afforded a period of twenty (20) calendar days (the “Review Period”) to review
the Closing Date Working Capital Statement and Intcomex’s proposed Closing Date
Working Capital Adjustment. At or before the end of the Review Period, BPI will
either (A) accept the Closing Date Working Capital and Intcomex’s proposed
Closing Date Working Capital Adjustment in its entirety, in which case such
Closing Date Working Capital will constitute the Final Closing Date Working
Capital (as defined below) for purposes of determining amounts to be paid from
Intcomex to BPI or from BPI to Intcomex pursuant to Section 2.6(e) below, as the
case may be, or (B) deliver to Intcomex a written notice (the “BPI Objection
Notice”) containing BPI’s calculation of Closing Date Working Capital and the
Closing Date Working Capital Adjustment (if any), together with a reasonably
detailed written explanation of those items in the Closing Date Working Capital
Statement which BPI disputes (the “Disputed Items”), in which case the Disputed
Items shall be deemed to be in dispute and all other items in the Closing Date
Working Capital Statement shall be deemed to have been agreed. The failure by
BPI to deliver a BPI Objection Notice within the Review Period shall constitute
BPI’s acceptance of the Closing Date Working Capital and the proposed Closing
Date Working Capital Adjustment as proposed by Intcomex in the Closing Date
Working Capital Statement and such shall be conclusive and binding upon the
Parties and the Closing Date Working Capital as set forth in the Closing Date
Working Capital Statement will constitute the Final Closing Date Working Capital
for purposes of determining amounts to be paid from Intcomex to BPI or from BPI
to Intcomex pursuant to Section 2.6(e) below, as the case may be. If BPI
delivers a BPI Objection Notice in a timely manner, then, within a further
period of fifteen (15) calendar days from the delivery of the BPI Objection
Notice, each Party and, if desired by such Party, such Party’s accountants and
other advisors will attempt to resolve in good faith any Disputed Items and
reach a written agreement (the “Working Capital Settlement Agreement”) with
respect thereto. If the parties enter into a Working Capital Settlement
Agreement, the Closing Date Working Capital shall be deemed to be as agreed
therein for purposes of determining amounts to be paid from Intcomex to BPI or
from BPI to Intcomex pursuant to Section 2.6(e) below, as the case may be.
          (c) Accountant Determination. Failing resolution by the Parties as
contemplated by Section 2.6(b) above, the Disputed Items will be referred by BPI
or Intcomex, or both, for final binding resolution to an independent registered
public accounting firm as shall be mutually agreed upon by BPI and Intcomex (the
“Accountants”). If the Disputed Items are submitted to the Accountants for
resolution, each Party will furnish to the Accountants such work papers and
other documents and information relating to the disputed issues as the
Accountants may request and are available to that Party (or its independent
public accountants), and will be afforded the opportunity to present to the
Accountants any material relating to the determination and to discuss the
determination with the Accountants. The determination by the Accountants (the
“Accountants’ Determination”) shall be (i) deemed to be the Final Closing Date
Working Capital for purposes of determining amounts to be paid from Intcomex to
BPI or from BPI to Intcomex pursuant to Section 2.6(e) below, as the case may
be; (ii) furnished to BPI

22



--------------------------------------------------------------------------------



 



and Intcomex as soon as practicable after the Disputed Items have been referred
to the Accountants (provided that the parties shall direct the Accountants to
deliver the Accountants’ Determination not later than the 30th calendar day
following the Accountants’ acceptance of its engagement to make the Accountants’
Determination), (iii) made in accordance with GAAP applied in a manner
consistent with past practice, and (iv) nonappealable and incontestable by BPI,
Intcomex and each of their respective Affiliates and successors and not subject
to collateral attack for any reason, other than a mathematical error of the
Accountants which may be cured only by the Accountants within seven calendar
days following their delivery of the Accountants’ Determination. The
determination of the Disputed Items with respect to the Closing Date Working
Capital by the Accountants shall be based on whether such Disputed Items have
been calculated in accordance with GAAP applied in a manner consistent with past
practice and prepared in accordance with the methodology used to prepare the
example calculation of Working Capital set forth on Schedule 1.1(xv) hereto
(including the same line items), and the Accountants are not to make any other
determination (other than with respect to mathematical errors in the Closing
Date Working Capital Statement). The Accountants shall not assign a value to any
item greater than the greatest value for such item claimed by BPI or Intcomex or
less than the smallest value for such item claimed by BPI or Intcomex and shall
be limited to the selection of either BPI’s or Intcomex’s position on a Disputed
Item (or a position in between the positions of BPI and Intcomex). The
Accountants shall not impose an alternative resolution outside the bounds set in
the preceding sentence.
          (d) Fees and Expenses of the Accountants. The fees and expenses of the
Accountants in connection with resolving any Disputed Item (including
attorneys’, accountants’, investigators’ and other professional fees) shall be
paid pro rata by each Party in relation to the proportional difference between
the Accountants’ final determination of the Disputed Items in connection with
the Closing Date Working Capital and the Final Closing Date Working Capital as
specified by the Accountants’ Determination. Such fees and expenses shall be
paid by BPI and Intcomex to the Accountants within 10 calendar days of the Final
Determination Date, by wire transfer of immediately available funds to the
account designated in writing by the Accountants. For purposes hereof, the
“Final Determination Date” shall mean the earliest to occur of (A) the date on
which BPI accepts Intcomex’s determination of the Closing Date Working Capital
and Intcomex’s proposed Closing Date Working Capital Adjustment in its entirety,
(B) the 21st calendar day following the receipt by BPI of the Closing Date
Working Capital Statement if BPI shall have failed to deliver the BPI Objection
Notice to Intcomex within the Review Period, (C) the date on which BPI and
Intcomex execute a Working Capital Settlement Agreement, or (D) the 8th calendar
day (or if such day falls on a Saturday, Sunday or any day which is a legal
holiday under the laws of the State of New York, the next Business Day) after
the date on which BPI and Intcomex both shall have received the Accountants’
Determination in writing other than in the event of an assertion by either Party
that the Accountants have made a mathematical error, in which case such period
shall be extended for such time as is required to rectify such mathematical
error and the Parties shall use their commercially reasonable efforts to cause
the Accountants to rectify such mathematical error as soon as practicable.
          (e) Adjustment with Respect to Final Closing Date Working Capital. For
purposes of this Agreement, the “Final Closing Date Working Capital” shall mean
the Closing Date Working Capital as determined by (i) Section 2.6(b)(ii)(A),
(ii) the Closing Date Working

23



--------------------------------------------------------------------------------



 



Capital Statement in the event that BPI fails to deliver a BPI Objection Notice
within the Review Period, (iii) a Working Capital Settlement Agreement, or
(iv) the Accountants’ Determination. If the Final Closing Date Working Capital
has been determined to be less than the Estimated Closing Date Working Capital
(the amount of such deficit, being referred to herein as the “Shortfall
Amount”), then within ten (10) calendar days after the Final Determination Date,
BPLA shall pay to Intcomex an amount equal to the Shortfall Amount. If the Final
Closing Date Working Capital has been determined to be more than the Estimated
Closing Date Working Capital (the amount of such excess, being referred to
herein as the “Overpayment Amount”), then within ten (10) calendar days after
the Final Determination Date, Intcomex shall pay to BPLA an amount equal to the
Overpayment Amount. Such payments shall be made by wire transfer of immediately
available funds to an account designated in writing by the applicable receiving
Party.
     2.7 Allocation of Consideration. The allocation of the purchase price among
the Purchased Assets, the Purchased Equity Interests, the Purchased Intcomex
Stock and the non-competition provisions in Section 9.5 shall be as set forth on
Schedule 2.7. The Parties covenant and agree that such allocation of the
purchase price shall be conclusive and final for all purposes of this Agreement,
except as otherwise required by applicable law. BPI, the BP Selling Entities and
Intcomex will report the federal, state and local income and other Tax
consequences of the transactions contemplated by this Agreement in a manner
consistent with such allocation and cooperate in the preparation and filing of
IRS Form 8594 under Section 1060 of the Code (or any successor form or successor
provision of any future Tax law, or any comparable provisions of state, or local
Tax law), with their respective federal, state and local income Tax returns for
the taxable year that includes the Closing Date.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
OF BPI AND THE BP SELLING ENTITIES
     BPI and each of the BP Selling Entities, jointly and severally, hereby
represent and warrant to Intcomex as follows:
     3.1 Organization and Good Standing.
          (a) Each of BPI, the BP Selling Entities and the Purchased
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its formation and has the organizational power and
authority to own, lease and operate the properties used in its business and to
carry on its business as now being conducted. Each of BPI, the BP Asset Selling
Entity and the Purchased Subsidiaries has previously delivered to Intcomex
complete and correct copies of its certificate of incorporation and bylaws or
articles of organization and operating agreement (or equivalent organizational
documents with different names), as the case may be, as presently in effect.
          (b) All of the issued and outstanding Purchased Equity Interests are
owned beneficially and of record by the BP Selling Entities, free and clear of
any Liens (except for Permitted Liens) and the BP Selling Entities will transfer
and deliver to Intcomex (or a

24



--------------------------------------------------------------------------------



 



designated Affiliate thereof) at the Closing valid title to the Purchased Equity
Interests free and clear of all Liens, except for Permitted Liens.
Schedule 3.1(b) annexed hereto sets forth the authorized and outstanding
Purchased Equity Interests and the holder of the Purchased Equity Interests
together with the number or percentage of such Purchased Equity Interests held
by such Persons. All of the issued and outstanding Purchased Equity Interests
have been duly authorized, validly issued, fully paid, and nonassessable. There
are no outstanding (i) securities of the Purchased Subsidiaries convertible into
or exchangeable for shares of capital stock or voting securities of the
Purchased Subsidiaries or (ii) options or other rights to acquire from any of
the Purchased Subsidiaries, or other obligation of the Purchased Subsidiaries to
issue, any capital stock, voting securities or securities convertible into or
exchangeable for capital stock or voting securities of the Purchased
Subsidiaries. None of the Purchased Equity Interests have been issued in
violation of, and none are subject to, any purchase option, call, right of first
refusal, preemptive, subscription, or other similar right. The BP Selling
Entities are not a party to any arrangement granting to any Person any stock
appreciation, phantom stock or other similar right with respect to the Purchased
Equity Interests.
          (c) Neither of the Purchased Subsidiaries has any Subsidiaries and
does not own or have any right to acquire any equity interest in any other
Person. BPLA is and will be on the Closing Date the sole record and beneficial
owner and holder of all equity interests in BP Colombia Limited. BP Colombia
Limited is and will be on the Closing Date the sole record and beneficial owner
of BP Colombia. BPLA and BPIL are and will be on the Closing Date the sole
record and beneficial owners and holders of all equity interests in BP
Guatemala.
     3.2 Capitalization. On the date hereof, the authorized capital of BP
Colombia Limited consists of 50,000 authorized shares of common stock, par value
$1.00 per share, of which 100 shares are issued and outstanding and 49,900 of
which remain unissued. On the date hereof, the authorized capital of BP
Guatemala consists of 50 authorized shares of common stock, par value 100 GTQ
(Quetzales) per share, of which 50 shares are issued and outstanding and none of
which remain unissued. Schedule 3.2 attached hereto accurately discloses the
outstanding capital stock of BP Colombia Limited and BP Guatemala and all
outstanding options, warrants, convertible notes, or any other rights or
instruments which would entitle the holder thereof to acquire shares of BP
Colombia Limited or BP Guatemala or other equity interests in BP Colombia
Limited or BP Guatemala upon conversion or exercise. Other than as disclosed in
Schedule 3.2, there are no outstanding rights, agreements, arrangements or
understandings to which any BP Party is a party (written or oral) which would
obligate either Purchased Subsidiary to issue any equity interest, option,
warrant, convertible note, or other types of securities or to register any
shares in a registration statement filed with the SEC.

25



--------------------------------------------------------------------------------



 



     3.3 Business Assets; Title.
          (a) Schedule 3.3(a) lists all items of (i) Business Inventory, and
(ii) other tangible personal property of every kind or description owned by the
BP Asset Selling Entity or the Purchased Subsidiaries that are a part of the
Business Assets and have a current net book value in excess of $5,000 per item.
All of the Business Assets of any kind or description that are tangible assets
are in good operating condition and repair, ordinary wear and tear excepted, and
suitable in all material respects for their current use. The tangible assets
subject to any Company Agreement are in good operating condition and repair,
ordinary wear and tear excepted.
          (b) BP Colombia Limited’s sole asset is BP Colombia. Except for the
applicable Excluded Assets, the Business Assets constitute all the assets,
properties and rights owned, used, or held for use in connection with, or that
are otherwise required for the conduct of, the Business as currently conducted
on the date of this Agreement. Other than the applicable Excluded Assets and the
Business Assets, there are no assets owned, used or held for use by any of BPI,
the BP Selling Entities or the Purchased Subsidiaries in connection with, or
otherwise required, in connection with the Business as currently conducted. The
BP Asset Selling Entity and the Purchased Subsidiaries, as the case may be, have
good and marketable title to, or hold by valid and existing leases or licenses
for, all of the Business Assets free and clear of all Liens, except for
Permitted Liens. None of BPI, the BP Asset Selling Entity or the Purchased
Subsidiaries, as the case may be, has signed any financing statement under the
UCC (or similar foreign regulations) or any security agreement authorizing any
secured party thereunder to file any such financing statement with respect to
any of the Business Assets. At the Closing, the BP Asset Selling Entity is
conveying to Intcomex good and marketable title to all of the Purchased Assets
owned by it (other than the Excluded Assets, including the Non-Assignable
Contracts and Global Contracts), free and clear of all Liens other than
Permitted Liens.
     3.4 Authority, Approvals and Consents. Each of BPI and the BP Selling
Entities has the organizational power and authority to enter into this Agreement
and the other Transaction Documents to which it is a party and to perform its
obligations hereunder and thereunder. The execution, delivery and performance of
this Agreement, the other Transaction Documents and the consummation of the
transactions contemplated hereby and thereby have been duly authorized and
approved by the Board of Directors or similar governing body of BPI and the BP
Selling Entities and no other organizational proceedings on the part of BPI or
the BP Selling Entities are necessary to authorize and approve this Agreement,
the other Transaction Documents and the transactions contemplated hereby and
thereby. This Agreement has been duly executed and delivered by, and constitutes
a valid and binding obligation of, each of BPI and the BP Selling Entities
enforceable against each of them in accordance with its terms (except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights generally
or by the principles governing the availability of equitable remedies). The
execution, delivery and performance of this Agreement by BPI and the BP Selling
Entities and the other Transaction Documents to which any of them is a party and
the consummation of the transactions contemplated hereby and thereby do not and
will not:

26



--------------------------------------------------------------------------------



 



     (i) contravene any provisions of the certificate of incorporation and
bylaws of BPI or the BP Selling Entities (or equivalent documents with different
names);
     (ii) except as set forth in Schedule 3.4(ii), (after notice or lapse of
time or both) conflict with, result in a breach of any provision of, constitute
a default under, result in the modification or cancellation of, or give rise to
any right of termination or acceleration in respect of, any Contract set forth
on Schedule 3.13(a) or, require any consent or waiver of any third Person to a
Contract set forth on Schedule 3.13(a);
     (iii) result in the creation of any Lien (other than Permitted Liens) upon,
or any Person obtaining any right to acquire, the Business Assets or the
Purchased Equity Interests;
     (iv) violate or conflict with any Legal Requirements applicable to BPI, any
of the BP Selling Entities, any of the Business Assets or any of the Purchased
Equity Interests; or
     (v) except as set forth in Schedule 3.4(v), require any authorization,
consent, order, permit or approval of, or notice to, or filing, registration or
qualification with, any Governmental Body or any third Person under any Contract
set forth on Schedule 3.13(a).
     Except as set forth in Schedule 3.4(v), no authorization, consent, order,
permit or approval of, or notice to, or filing, registration or qualification
with, any Governmental Body or any third Person consents is necessary to be
obtained or made by BPI or any of the BP Selling Entities to enable Intcomex,
Intcomex Colombia, Intcomex Guatemala or other designated Intcomex Affiliates to
continue to conduct the Business and use the Business Assets after the Closing
in a manner which is in all material respects consistent with that in which the
Business is presently conducted and the Business Assets are presently used by
the BP Asset Selling Entity and the Purchased Subsidiaries, as applicable.
     3.5 Financial Statements.
          (a) Attached hereto as Schedule 3.5 are true and complete copies of:
     (i) the consolidated balance sheet as of December 31 for each of the years
2008 through 2009, and the related consolidated statements of income, cash flow
and stockholders’ equity for the fiscal years ended on such dates, in each case,
for the BP Asset Selling Entity and the Purchased Subsidiaries, and
     (ii) the consolidated balance sheet as of December 31, 2010 and the
consolidated reported statements of income for the twelve-month period ended on
such date, in each case, for the BP Asset Selling Entity and the Purchased
Subsidiaries (the “Most Recent BP Financial Statements”);

27



--------------------------------------------------------------------------------



 



(all the foregoing financial statements, including the notes thereto, are
referred to herein collectively as the “BP Financial Statements”).
          (b) The BP Financial Statements are in accordance with the regularly
maintained books and records of the BP Asset Selling Entity and the Purchased
Subsidiaries and present fairly in all material respects the financial position,
results of operations, stockholders’ equity and changes in financial position of
the BP Asset Selling Entity and the Purchased Subsidiaries, as the case may be,
as of the dates and for the periods indicated, in each case, in accordance with
GAAP applied in a manner consistent with past practice and on a consistent basis
throughout the periods covered thereby; provided, however, that the Most Recent
BP Financial Statements lack footnotes, normal year-end reclassifications,
adjustments and other presentation items, which, in the aggregate, are not
material in amount. The BP Financial Statements do not reflect any write-up or
revaluation increasing the book value of any assets. The books and accounts of
the BP Asset Selling Entity and the Purchased Subsidiaries are complete and
correct in all material respects and fully and fairly reflect all of the
transactions of the BP Asset Selling Entity and the Purchased Subsidiaries.
          (c) Each of the BP Asset Selling Entity and the Purchased Subsidiaries
maintains a system of internal accounting controls sufficient to provide
reasonable assurance that (i) transactions are executed in accordance with
management’s general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in accordance with
GAAP and to maintain asset accountability, (iii) access to assets is permitted
only in accordance with management’s general or specific authorization, and
(iv) the recorded accountability for assets is compared with the existing assets
at reasonable intervals and appropriate action is taken with respect to any
differences.
     3.6 Absence of Undisclosed Liabilities. Except as set forth on
Schedule 3.6, none of the BP Asset Selling Entity or the Purchased Subsidiaries
has any liability of any nature whatsoever (whether known or unknown, due or to
become due, accrued, absolute, contingent or otherwise) including, any unfunded
obligation under employee benefit plans or arrangements or liabilities for
Taxes, except for (i) liabilities reflected or reserved against in the balance
sheet as of December 31, 2010 (the “BP Balance Sheet Date”) included in the Most
Recent BP Financial Statements (the “BP Balance Sheet”) and (ii) liabilities
incurred in the ordinary course of business and consistent with past practice
after the BP Balance Sheet Date which, individually and in the aggregate, do not
have a Material Adverse Effect with respect to the Business or the Business
Assets.
     3.7 Absence of Material Adverse Effect; Conduct of Business. Except as set
forth on Schedule 3.7, since the BP Balance Sheet Date, there has been no
Material Adverse Effect with respect to the Business. Without limiting the
foregoing, except as set forth on Schedule 3.7 hereto, since the BP Balance
Sheet Date, there has not been, occurred or arisen:
     (i) any damage, destruction or loss to the Business Assets (whether or not
covered by insurance) that, individually or in the aggregate, could reasonably
be expected to have a Material Adverse Effect with respect to the Business;

28



--------------------------------------------------------------------------------



 



     (ii) any material change in any (i) accounting principle or method used for
financial reporting purposes by any of the BP Asset Selling Entity or the
Purchased Subsidiaries except as expressly disclosed in the BP Financial
Statements or (ii) election for federal income tax purposes used by any of the
BP Asset Selling Entity or the Purchased Subsidiaries;
     (iii) any commitment, transaction or other action by the BP Asset Selling
Entity or any of the Purchased Subsidiaries in connection with the Business or
the Business Assets other than in the ordinary course of business and consistent
with past practice;
     (iv) any amendment or other change to the certificate of incorporation and
bylaws or articles of organization and operating agreement (or equivalent
organizational documents with different names) of any of the BP Selling Entities
or the Purchased Subsidiaries, as the case may be;
     (v) any sale or other disposition of any right, title or interest in or to
any Business Assets (other than sales of Business Inventory in the ordinary
course of business consistent with past practice) having an aggregate value in
excess of $25,000;
     (vi) (x) any approval or action to put into effect any material increase in
any compensation or benefits payable to any class or group of employees of the
Business, any material increase in the compensation payable or to become payable
to any of the directors, officers or employees of the BP Asset Selling Entity or
any of the Purchased Subsidiaries whose total compensation after such increase
would exceed $50,000 per annum (collectively, “Executive Employees”) or any
bonus (other than discretionary bonuses paid in the ordinary course of business
consistent with past practice), service award, percentage compensation or other
benefit paid, granted or accrued to or for the benefit of any Executive
Employee, or (y) the adoption or amendment in any material respect of any
severance agreement to which any Executive Employee is a party;
     (vii) any creation, incurrence or assumption of any indebtedness for money
borrowed in excess of $10,000 by any of the BP Asset Selling Entity or the
Purchased Subsidiaries;
     (viii) any capital expenditures made by any of the BP Asset Selling Entity
or the Purchased Subsidiaries in excess of $50,000; or
     (ix) any authorization, approval, agreement or commitment to do any of the
foregoing.
     3.8 Taxes.
          (a) Except as set forth on Schedule 3.8(a), the Purchased Subsidiaries
(which, for purposes of this Section 3.8, shall include any predecessor of the
Purchased Subsidiaries) have filed or caused to be filed on a timely basis all
Tax Returns that are or were required to be

29



--------------------------------------------------------------------------------



 



filed by or with respect to them, pursuant to applicable Legal Requirements
(taking into account all applicable extensions). BPI has delivered to Intcomex
copies of all such Tax Returns filed by the Purchased Subsidiaries since
January 1, 2008. Each of the Purchased Subsidiaries has paid all Taxes that have
or may have become due pursuant to those Tax Returns or otherwise, or pursuant
to any assessment received by any of the Purchased Subsidiaries, except such
Taxes, if any, as are listed on Schedule 3.8(a).
          (b) Except as described in Schedule 3.8(b): (i) no Tax Returns of any
of the Purchased Subsidiaries have been audited by the IRS or any applicable
state or foreign tax authorities; (ii) there are no pending, proposed, or to the
Knowledge of the BP Parties, threatened, audits, Claims, assessments or
deficiencies, asserted with respect to Taxes of the Purchased Subsidiaries; and
(iii) none of the Purchased Subsidiaries has given or been requested to give
waivers or extensions (or is or would be subject to a waiver or extension given
by any other Person) of any statute of limitations relating to the payment of
Taxes for which any of the Purchased Subsidiaries may be liable.
          (c) The charges, accruals, and reserves with respect to Taxes on the
books of the Purchased Subsidiaries are adequate (determined in accordance with
GAAP) and are at least equal to their respective liabilities for Taxes. There
exists no proposed tax assessment against the Purchased Subsidiaries except as
disclosed in the Most Recent BP Financial Statements, and all Taxes that any of
the Purchased Subsidiaries is or was required by Legal Requirements to withhold
or collect have been duly withheld or collected and, to the extent required,
have been paid to the proper Governmental Body or other Person.
          (d) All Tax Returns filed by the Purchased Subsidiaries are true,
correct, and complete. None of the Purchased Subsidiaries has any liability
under any tax sharing agreement or tax indemnity agreement nor are any of them
otherwise liable for taxes of any other Person pursuant to a tax indemnity
agreement or otherwise.
          (e) Except as described in Schedule 3.8(e), none of the Purchased
Subsidiaries is or has been engaged in a trade or business in the United States
and neither is or has been subject to U.S. federal income taxation.
          (f) Except as described in Schedule 3.8(f), all deficiencies asserted
or assessments made as a result of any examination of Tax Returns of the
Purchased Subsidiaries have been paid in full.
     3.9 Legal Matters.
          (a) Except as set forth in Schedule 3.9, (i) there is no claim,
action, suit, litigation, investigation, inquiry, review or proceeding
(collectively, “Claims”) pending or, to the Knowledge of any of the BP Parties,
threatened, against or affecting any employee of the Business, any employee
benefit plan or any of their respective properties or rights before or by any
court, arbitrator, panel, agency or other governmental, administrative,
self-regulatory organization or judicial entity with respect to the Business or
the Business Assets, and (ii) none of the BP Selling Entities or the Purchased
Subsidiaries is subject to any judgment, decree, writ, injunction, ruling or
order (collectively, “Judgments”) of any Governmental Body. Schedule 3.9

30



--------------------------------------------------------------------------------



 



identifies each Claim and Judgment disclosed thereon, whether or not it is fully
covered by an insurance policy and whether or not it could reasonably be
expected to have a Material Adverse Effect with respect to the Business or the
Business Assets.
          (b) The Business is being conducted in compliance in all material
respects with all Legal Requirements applicable to its employees, the Business
and the Business Assets. The BP Asset Selling Entity and the Purchased
Subsidiaries hold, and are in compliance in all material respects with, all
franchises, licenses, permits, registrations, certificates, consents, approvals
or authorizations (collectively, “Permits”) required by all applicable Legal
Requirements for the conduct of the Business and the operation of the Business
Assets as currently conducted.
          (c) The BP Asset Selling Entity and the Purchased Subsidiaries
collectively own or hold all Permits material to the conduct of the Business and
the Business Assets. No event has occurred and is continuing which permits, or
after notice or lapse of time or both would permit, any modification or
termination of any Permits which could reasonably be expected to have a Material
Adverse Effect with respect to the Business or the Business Assets.
          (d) No BP Party (i) has received any written or oral notice asserting
any material noncompliance with any Legal Requirement or Permit pertaining to
the Business, the Business Assets, the Purchased Equity Interests or the Assumed
Liabilities, (ii) is subject to any Legal Requirement which if enforced against
or complied with by BPI or the BP Selling Entities could reasonably be expected
to have a Material Adverse Effect with respect to the Business or the Business
Assets, and (iii) has any Knowledge of (A) any Legal Requirement proposed which,
if effective, could reasonably be expected to have a Material Adverse Effect
with respect to the Business, and (B) any Governmental Body that has indicated
any intention to initiate any investigation, inquiry or review involving any of
the BP Selling Entities or the Purchased Subsidiaries, their employees, any
employee benefit plan, the Business or any of the Business Assets.
Notwithstanding the foregoing, no representation or warranty is made under this
Section 3.9 in respect of any environmental matters which are addressed in
Section 3.10(d) (as to which no representation or warranty is made except as set
forth in Section 3.10(d)).
     3.10 Property.
          (a) None of the BP Asset Selling Entity or the Purchased Subsidiaries
owns any real property or holds any option to acquire any real property.
          (b) Schedule 3.10(b) lists all Real Property Leases used in connection
with the Business, true and complete copies of which have been provided to
Intcomex prior to the date of this Agreement. Neither Purchased Subsidiary has
entered into any subleases of any of the Real Property Leases. The Purchased
Subsidiaries have the right to quiet enjoyment for the full term of said Real
Property Leases. The Real Property Leases are in full force and effect in all
material respects, subject only to Liens that do not interfere with the present
uses of the properties in respect thereof, and neither Purchased Subsidiary and,
to the Knowledge of any of the BP Parties, no other party to the Real Property
Leases is in breach thereunder.

31



--------------------------------------------------------------------------------



 



          (c) Except as disclosed on Schedule 3.10(c), none of the BP Asset
Selling Entity or the Purchased Subsidiaries is a party to or bound by any lease
or similar agreement under which the BP Asset Selling Entity or a Purchased
Subsidiary is lessee of, or holds or operates, any real property owned by any
third Person and used in or relating to the Business and which could reasonably
be expected to have a Material Adverse Effect with respect to the Business or
the Business Assets.
          (d) The Purchased Assets owned or leased by the BP Asset Selling
Entity and the assets owned or leased by the Purchased Subsidiaries conform in
all material respects with all applicable Legal Requirements. The present use of
the Business Assets conforms in all material respects with all applicable Legal
Requirements and all certificates and permits necessary for the lawful use
thereof have been issued and are presently in full force and effect. All notices
of violations of Legal Requirements issued by any state, county, municipal or
local department having jurisdiction against or affecting any of the Business
Assets have been complied with in all material respects. None of the BP Asset
Selling Entity or the Purchased Subsidiaries generates or otherwise owns or
possesses, stores, treats, disposes of or transports any “hazardous substances”
(as defined in the Comprehensive Environmental Responses, Compensation and
Liability Act of 1980) or the regulations promulgated thereunder or any other
hazardous substance (as defined in any similar state or local law or the
regulations promulgated thereunder) or has at any time generated or otherwise
owned or possessed, stored, treated, disposed of or transported any such
hazardous substance which could reasonably be expected to have a Material
Adverse Effect with respect to the Business or the Business Assets.
     3.11 Accounts Receivable. All accounts receivable which are included in the
Business Assets reflected on the BP Balance Sheet or arising since the BP
Balance Sheet Date represent bona fide amounts owed for products previously
delivered or services previously rendered, and none of such accounts receivable
represent a billing for products or services not yet delivered or rendered. All
of the accounts receivable which are included in the Business Assets are valid
receivables and are current and, to the BP Parties’ Knowledge, are collectible
(consistent with past collections experience of the BP Asset Selling Entity or
the Purchased Subsidiaries, as applicable), without resort to litigation or
extraordinary collection activity, within ninety (90) calendar days of the
Closing Date. To the BP Parties’ Knowledge, none of the BP Asset Selling Entity
or the Purchased Subsidiaries has received any written notice from an account
debtor stating that any account receivable in excess of $50,000 is subject to
any defense, setoff or counterclaim by such account debtor other than returns in
the ordinary course of their business and subject to the recorded allowance for
collection losses shown on the BP Balance Sheet Date. Except to the extent
reserved against or reflected on the BP Financial Statements, to the Knowledge
of the BP Parties, there is no reason why the accounts receivable of the BP
Asset Selling Entity and the Purchased Subsidiaries would not be collectible in
the ordinary course of business consistent with past practice. The allowance for
collection losses shown on the BP Balance Sheet has been determined in
accordance with GAAP consistent with past practice. Set forth on Schedule 3.11
hereto is a list of all accounts receivable of the BP Asset Selling Entity and
the Purchased Subsidiaries with respect to the Business as of December 31, 2010
including the aging thereof.
     3.12 Insurance. Schedule 3.12 lists all insurance policies owned or held by
BPI, the BP Asset Selling Entity or the Purchased Subsidiaries that cover the
Business or any Business

32



--------------------------------------------------------------------------------



 



Assets. All such policies are in full force and effect, all premiums with
respect thereto have been paid to the extent due, and no written notice of
cancellation, termination or non-renewal has been received by any of the BP
Parties with respect to any such policy. True and complete copies of all such
policies have been previously furnished to Intcomex.
     3.13 Contracts.
          (a) Set forth on Schedule 3.13(a) hereto is a complete and accurate
list of (i) each Contract which is material to the Business, the Business Assets
and the Assumed Liabilities and (ii) without regard to materiality, each of the
following Contracts:
     (i) any mortgage, indenture, note, installment obligation or other
instrument, agreement or arrangement for or relating to any borrowing of money
by any of the BP Selling Entities or the Purchased Subsidiaries or otherwise in
connection with the Business;
     (ii) any guaranty, direct or indirect, by any BP Selling Entity or
Purchased Subsidiary of any obligation for borrowings or otherwise in connection
with the Business, excluding endorsements made for collection in the ordinary
course of business;
     (iii) any Company Agreement or Global Contract (relating exclusively to the
Business in the Restricted Jurisdictions) providing for the grant of any
preferential rights to purchase or lease any assets, made other than in the
ordinary course of business;
     (iv) any obligation to register any shares of capital stock or other
securities with the SEC;
     (v) any obligation to make payments, contingent or otherwise, arising out
of the prior acquisition of the business, assets or stock of other companies;
     (vi) any lease or similar arrangement for the use by the BP Asset Selling
Entity or any Purchased Subsidiary of personal property in connection with the
Business involving payments of in excess of $30,000 per annum;
     (vii) a Company Agreement to which any Insider is a party;
     (viii) a Company Agreement or Global Contract (relating exclusively to the
Business in the Restricted Jurisdictions) with a stated contractual term in
excess of one year or providing for aggregate payments in excess of $30,000 per
annum;
     (ix) a Company Agreement containing noncompetition or other limitations
restricting the conduct of the business of any of the BP Asset Selling Entity or
any Purchased Subsidiary; and
     (x) any partnership, joint venture or similar agreement.

33



--------------------------------------------------------------------------------



 



          (b) Copies of all written, and a description of all oral, Company
Agreements and Global Contracts, together with all modifications, amendments and
supplements thereto, have been provided to Intcomex prior to the date of this
Agreement. There are no oral Contracts that are Company Agreements or Global
Contracts other than the oral Contracts described on Schedule 3.13(b).
          (c) With such exceptions as are set forth on Schedule 3.13(c) and
except as may result from Intcomex or an Affiliate thereof becoming a party to a
Company Agreement or a New Contract in connection herewith:
     (i) all of the Company Agreements and Global Contracts (relating
exclusively to the Business in the Restricted Jurisdictions) are in full force
and effect and are valid and binding on and enforceable against the applicable
BP Party in accordance with their respective terms and, to the Knowledge of any
of the BP Parties, on and against the other parties thereto, each subject to
applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and similar laws affecting creditors’ rights generally;
     (ii) none of the BP Asset Selling Entity or any Purchased Subsidiary is,
nor to the Knowledge of any of the BP Parties, is any other party to any Company
Agreement or Global Contracts (relating exclusively to the Business in the
Restricted Jurisdictions), in breach of, or default under, any such Company
Agreement or Global Contracts (relating exclusively to the Business in the
Restricted Jurisdictions);
     (iii) none of the BP Asset Selling Entity or any Purchased Subsidiary has
waived any material right under any Company Agreement or Global Contracts
(relating exclusively to the Business in the Restricted Jurisdictions);
     (iv) no event has occurred that, with the giving of notice or the lapse of
time or both, would constitute a material breach of, or default under, any
Company Agreement or Global Contracts (relating exclusively to the Business in
the Restricted Jurisdictions);
     (v) there are no unresolved disputes under any of the Company Agreements or
Global Contracts (relating exclusively to the Business in the Restricted
Jurisdictions); and
     (vi) none of the BP Asset Selling Entity or any Purchased Subsidiary has
given to or received from any other Person, at any time since December 31, 2006,
any notice or other written communication regarding any actual, alleged,
possible or potential violation or breach or default under any Company Agreement
or Global Contracts (relating exclusively to the Business in the Restricted
Jurisdictions).
          (d) Schedule 3.13(d) sets forth each Contract listed on
Schedule 3.13(a) which (x) contains a contractually stated expiration date which
is within six months from the date hereof and (y) does not contain an automatic
term renewal provision.

34



--------------------------------------------------------------------------------



 



     3.14 Customers and Suppliers.
          (a) Schedule 3.14(a) contains a list of (i) all customers of the
Business which have Contracts (including oral contracts and purchase orders)
with any of the BP Asset Selling Entity or any of the Purchased Subsidiaries
involving purchases in an amount in excess of $10,000 per annum, and (ii) all
suppliers of the Business which have Contracts (including oral contracts and
purchase orders) with the BP Asset Selling Entity or any of the Purchased
Subsidiaries involving purchases in an amount in excess of $5,000 per annum.
          (b) None of the BP Asset Selling Entity or the Purchased Subsidiaries
has received any written notice or has any reason to believe that any customer
of the Business (i) has ceased, or will cease, to use its services or products,
(ii) has substantially reduced or will substantially reduce, the use of services
or products of the Business or (iii) has sought, or is seeking, to reduce the
price it will pay for services or products of the Business, including in each
case after the consummation of the transactions contemplated hereby. No customer
of the Business listed on Schedule 3.14(a) has threatened in writing, nor, to
the Knowledge of any of the BP Parties has otherwise threatened, to take any
action described in the preceding sentence as a result of the consummation of
the transactions contemplated by this Agreement.
          (c) None of BPI, the BP Selling Entities or the Purchased Subsidiaries
has received any notice or has any reason to believe that there has been any
material adverse change in the price of raw materials, supplies, merchandise or
other goods or services, or that any supplier will not sell raw materials,
supplies, merchandise and other goods to Intcomex at any time after the Closing
Date on terms and conditions similar to those used in its current sales to the
BP Asset Selling Entity or any of the Purchased Subsidiaries, subject to general
and customary price increases, unless comparable raw materials, supplies,
merchandise or other goods are readily available from other sources on
comparable terms and conditions. No supplier of the Business listed on Schedule
3.14(a) has threatened in writing, nor, to the Knowledge of any of the BP
Parties has otherwise threatened, to take any action described in the preceding
sentence as a result of the consummation of the transactions contemplated by
this Agreement.
     3.15 Warranties. Set forth on Schedule 3.15 are representative forms of
service and product warranties and guarantees granted or issued by the BP Asset
Selling Entity or the Purchased Subsidiaries in connection with the Business.
None of the other warranties or guarantees granted or issued by any of the BP
Asset Selling Entity or the Purchased Subsidiaries differs in any material
respect from such representative forms. Except as described in Schedule 3.15,
since December 31, 2006, no warranty or similar claims have been made against
any of the BP Asset Selling Entity or the Purchased Subsidiaries in connection
with the Business or the Business Assets. None of the BP Asset Selling Entity or
the Purchased Subsidiaries has committed any act, and there has been no
omission, which would result in, and there has been no occurrence which could
reasonably be expected to give rise to, any material liability or liability for
breach of warranty (whether covered by insurance or not) on the part of any of
the BP Asset Selling Entity or the Purchased Subsidiaries, with respect to
services or products sold prior to the Closing. The BP Balance Sheet reflects
adequate reserves (in accordance with GAAP) for warranty claims and other
damages in connection with any service rendered or product sold by any of the BP
Asset Selling Entity or the Purchased Subsidiaries on or prior to the BP Balance
Sheet Date.

35



--------------------------------------------------------------------------------



 



     3.16 Labor Relations. With respect to those employees of the Business, each
of the BP Asset Selling Entity and the Purchased Subsidiaries has paid or made
provision for the payment of all salaries and accrued wages and has complied in
all respects with all applicable laws, rules and regulations relating to the
employment of labor, including those relating to wages, hours and the payment
and withholding of taxes, and has withheld and paid to the appropriate
Governmental Body, or is holding for payment not yet due to such Governmental
Body, all amounts required by applicable law or agreement to be withheld from
the wages or salaries of its respective employees. There are no controversies
pending or, to the Knowledge of any of the BP Parties, threatened, between any
of the BP Asset Selling Entity or the Purchased Subsidiaries, on the one hand,
and any labor union or other collective bargaining unit representing any such
Business employees, on the other hand. No union or other collective bargaining
unit has been certified or recognized by any of the BP Asset Selling Entity or
the Purchased Subsidiaries as representing any of their Business employees.
     3.17 Employee Benefit Plans.
          (a) Set forth on Schedule 3.17(a) are all benefit plans covering
employees of the Business that the BP Asset Selling Entity and the Purchased
Subsidiaries maintain, to which any of them contributes or has any obligation to
contribute, or with respect to which any of them has any liability (each,
individually an “Employee Benefit Plan” and collectively, the “Employee Benefit
Plans”).
          (b) Each such Employee Benefit Plan (and each related trust, insurance
contract, or fund) has been maintained, funded and administered in accordance
with the terms of such Employee Benefit Plan and complies in form and in
operation in all respects with the applicable requirements of ERISA, the Code,
and other applicable Legal Requirements and is exempt from taxation under
Section 501(a) of the Code, except as could not reasonably be expected to have a
Material Adverse Effect with respect to the Business or the Business Assets.
          (c) All required reports and descriptions (including Form 5500 annual
reports, summary annual reports, and summary plan descriptions) with respect to
each such Employee Benefit Plan have been timely filed and distributed in
accordance with the applicable requirements of ERISA and the Code, except as
could not reasonably be expected to have a Material Adverse Effect with respect
to the Business or the Business Assets. The applicable requirements of COBRA and
HIPAA have been met with respect to each such Employee Benefit Plan, except as
could not reasonably be expected to have a Material Adverse Effect with respect
to the Business or the Business Assets.
          (d) All contributions (including all employer contributions and
employee salary reduction contributions) that are due have been made within the
time periods prescribed by ERISA, the Code and all other applicable Legal
Requirements to each such Employee Benefit Plan that is an Employee Pension
Benefit Plan. All contributions for any period ending on or before the Closing
Date that are not yet due have been made to each such Employee Pension Benefit
Plan or accrued in accordance with the past custom and practice of the BP Asset
Selling Entity and each of the Purchased Subsidiaries, as the case may be. All
premiums or other payments for all periods ending on or before the Closing Date
have been paid or accrued in accordance with the past custom and practice of the
BP Asset Selling Entity and each of the

36



--------------------------------------------------------------------------------



 



Purchased Subsidiaries, as the case may be, with respect to each such Employee
Benefit Plan that is an Employee Welfare Benefit Plan.
          (e) With respect to each Employee Benefit Plan, no event has occurred,
and there exists no condition or set of circumstances in connection with which
the BP Asset Selling Entity or any Purchased Subsidiary could, directly, or
indirectly (through a commonly controlled entity or otherwise), be subject to
any material liability under ERISA, the Code or any other applicable law, except
liability for benefits claims and funding obligations payable in the ordinary
course.
          (f) Except as disclosed in Schedule 3.17(f), the consummation of the
transactions contemplated by this Agreement will not: (i) entitle any current or
former employee of the Business to severance pay, unemployment compensation or
any similar payment; (ii) accelerate the time of payment or vesting, or increase
the amount of any compensation due to, or in respect of, any current or former
employee of the Business; (iii) result in or satisfy a condition to the payment
of compensation that would, in combination with any other payment, result in an
“excess parachute payment” within the meaning of Section 280G(b) of the Code; or
(iv) constitute or involve a prohibited transaction (as defined in ERISA section
406 or Code section 4975), constitute or involve a breach of fiduciary
responsibility within the meaning of ERISA section 502(l), or otherwise violate
Part 4 of Subtitle B of Title I of ERISA.
          (g) Schedule 3.17(g) sets forth all benefit plans covering employees
of the Business outside the United States (the “Foreign Plans”). The Foreign
Plans have been operated in accordance, and are in full compliance, with all
applicable laws and have been operated in accordance, and are in compliance,
with their respective terms. There are no unfunded liabilities under or in
respect of the Foreign Plans, except as could not reasonably be expected to have
a Material Adverse Effect with respect to the Business, and all contributions or
other payments required to be made to or in respect of the Foreign Plans prior
to the Closing have been made or will be made prior to the Closing.
     3.18 Other Benefit and Compensation Plans or Arrangements.
          (a) Schedule 3.18(a) sets forth each employee of the Business, their
employer, their compensation and tenure.
          (b) Except as disclosed in Schedule 3.18(b) and other than with
respect to compensation and benefits paid in the ordinary course of business,
none of the BP Asset Selling Entity or the Purchased Subsidiaries maintains or
has maintained, nor is required or has been required to make contributions
under, or is or has been a party to, any Compensation Commitment in connection
with the Business.
     3.19 Brokers. None of the BP Parties nor any director, officer or employee
thereof, has employed any broker or finder or has incurred or will incur any
broker’s, finder’s or similar fees, commissions or expenses, in each case in
connection with the transactions contemplated by this Agreement.
     3.20 Ethical Practices; Foreign Corrupt Practices and International Trade
Sanctions. None of BPI, the BP Selling Entities, the Purchased Subsidiaries or,
to the Knowledge of any of

37



--------------------------------------------------------------------------------



 



the BP Parties, any Affiliate, director, officer, agent, employee, or other
Person associated with, or acting on behalf of, BPI, the BP Selling Entities or
the Purchased Subsidiaries, has, directly or indirectly, offered, paid,
delivered or given, and none of the BP Parties is aware of any Person that has
offered, paid, delivered or given, on behalf of any of the BP Selling Entities,
any fee, commission, other sum of money or item of property or anything of
value, however characterized, which is in any manner related to the Business,
the Business Assets or operations of any of the BP Selling Entities or the
Purchased Subsidiaries, which is, or with the passage of time or discovery,
illegal under any applicable Legal Requirement (including the Foreign Corrupt
Practices Act of 1977, as amended (“FCPA”), or any applicable law of similar
effect) to any of the following Persons: (i) any official of a Governmental
Body, any political party or official thereof or any candidate for political
office; (ii) any finder, agent, client, customer, supplier or other third
Person, in the United States or any other country; or (iii) any other Person,
for the purpose of any of the following: (x) influencing any action or decision
of such Person in such Person’s official capacity, including a decision to fail
to perform such Person’s official function; (y) inducing such Person to use such
Person’s influence with any Governmental Body to affect or influence any act or
decision of such Governmental Body to assist any of the BP Selling Entities or
the Purchased Subsidiaries in obtaining or retaining business for, with, or
directing business to, any Person; or (z) where such payment would constitute a
bribe, kickback or illegal or improper payment to assist any of the BP Selling
Entities or the Purchased Subsidiaries in obtaining or retaining business for,
with, or directing business to, any Person, except for an immaterial political
contribution (in an amount which was less than $1,000) by a political action
committee which was fully disclosed to the appropriate Governmental Body
(without any resulting fine or penalty to BPI, any of the BP Selling Entities or
the Purchased Subsidiaries). In addition, none of the BP Selling Entities or the
Purchased Subsidiaries nor, to the Knowledge of any of the BP Parties, any
Affiliate, director, officer, agent, employee, or other Person associated with,
or acting on behalf of, any of the BP Selling Entities or the Purchased
Subsidiaries, has, directly or indirectly, illegally participated in any
boycotts or other similar practices affecting any of its actual or potential
customers or established or maintained any unrecorded fund or asset for any
purpose or made any false entries on the books and records of any of the BP
Selling Entities or the Purchased Subsidiaries for any reason. The internal
accounting controls and procedures of the BP Selling Entities and the Purchased
Subsidiaries are sufficient to cause each of them to comply in all material
respects with the requirements of the FCPA.
     3.21 Intellectual Property.
          (a) Schedule 3.21(a) sets forth an accurate and complete list of
(i) all domain names currently used in the Business of which any of the BP Asset
Selling Entity or any of the Purchased Subsidiaries is the registrant or of
which a third Person or a BP Party is the registrant for the benefit of any of
the BP Asset Selling Entity or the Purchased Subsidiaries, specifying for each
its registrant, administrative contact email address and renewal date
(collectively, the “Registered Domain Names”), (ii) all registered trademarks
and pending applications for registration of trademarks used by the Business
(collectively, the “Registered Marks”), and (iii) all registered copyrights and
all pending applications for registration of copyrights used by the Business
(collectively, the “Registered Copyrights” and, together with Registered Domain
Names and Registered Marks, the “Registered IP”). To the Knowledge of the BP
Parties, the conduct of the Business (including the products or services
distributed, sold or offered by the

38



--------------------------------------------------------------------------------



 



Business and all Intellectual Property used in connection with the Business as
currently conducted), does not infringe upon or misappropriate or violate the
Intellectual Property rights or the confidential and proprietary information,
including trade secrets, of any third Person. None of the Registered IP has been
the subject of a judicial finding or opinion, nor has any written notice or
claim challenging the ownership, validity, registrability, enforceability, use
or licensed right to use any Intellectual Property been received by any BP
Party. No claim or notice has been asserted against any BP Party in writing or,
to the Knowledge of the BP Parties, orally, that the conduct of the Business as
currently conducted infringes in any material respect upon or misappropriates
the Intellectual Property rights or the confidential and proprietary
information, including trade secrets, of any third Person, in each case, except
with respect to claims or notices that have been fully resolved. The BP Asset
Selling Entity and each of the Purchased Subsidiaries, as applicable, has timely
paid all filing, examination, issuance, post registration and maintenance fees,
annuities and the like associated with or required with respect to the
Registered IP, and all documents, recordations and certificates necessary to be
filed to maintain the effectiveness of the Registered IP have been filed with
the relevant patent, copyright, trademark or other authorities in the United
States or foreign jurisdictions, as the case may be, so that no item required to
be listed on Schedule 3.21(a), has lapsed, expired or been abandoned or canceled
other than in the ordinary course. No item required to be listed in
Schedule 3.21(a) requires any maintenance fee to be paid, affidavit of use to be
filed, or any other action required to maintain such item be taken within six
months immediately following the date of this Agreement.
          (b) To the Knowledge of the BP Parties, no trade secret of the
Business has been disclosed or authorized to be disclosed to any third Person.
          (c) The BP Asset Selling Entity and the Purchased Subsidiaries own all
right, title and interest in and to the Registered IP and are entitled to use
such Registered IP in the operation of the Business as currently conducted to
the extent such use is material to the Business, free and clear of all Liens,
other than Permitted Liens. The BP Asset Selling Entity and the Purchased
Subsidiaries own all right, title and interest in and to, or have a valid
license to use (if required), each other item of Intellectual Property currently
used by any of the BP Asset Selling Entity and the Purchased Subsidiaries in the
Business and are entitled to use such Intellectual Property in the operation of
the Business as currently conducted to the extent such use is material to the
Business, free and clear of all Liens, other than Permitted Liens.
          (d) Except as disclosed in Schedule 3.21(d), none of the BP Asset
Selling Entity or the Purchased Subsidiaries has been granted any license or
similar right under any Contract, nor has any of the BP Asset Selling Entity or
the Purchased Subsidiaries granted any license or similar right, whether through
or under any Contract, in either case, that (i) (A) involves (x) any exclusive
rights in the Intellectual Property licensed thereunder or (y) payments to or by
any of the BP Asset Selling Entity or the Purchased Subsidiaries of fees,
royalties or other amounts that exceed $75,000 per annum in the aggregate or
(B) has a remaining term of twelve (12) months or more, and (ii) is material to
the Business as currently conducted. No Intellectual Property being used by the
Business is subject to any outstanding injunction, judgment, order, decree,
ruling or charge against any BP Party of which any BP Party has received notice.

39



--------------------------------------------------------------------------------



 



          (e) There are no claims asserted or threatened by any BP Party that a
third Person infringes on or otherwise violates any rights in or to any
Intellectual Property in use by the Business. To the Knowledge of the BP
Parties, no third party is misappropriating, infringing or violating for a
non-commercial, personal or any other purpose any Intellectual Property owned
by, used by, or exclusively licensed to the Business.
          (f) The BP Asset Selling Entity and the Purchased Subsidiaries are in
compliance in all material respects with all applicable Legal Requirements
regarding the reception, collection, use, interception, importation or
exportation of personal data and with their respective published privacy
policies and other terms of use or business applicable to personal data
collected from users of any websites operated by any of them. To the Knowledge
of the BP Parties, no third Person has gained unauthorized access to any such
personal data.
          (g) The Intellectual Property included in the Purchased Assets and
owned by the Purchased Subsidiaries, together with the rights granted by the BP
Asset Selling Entity and the Purchased Subsidiaries under the License Agreement,
are sufficient (subject to, and to the extent of, the matters expressly
disclosed on Schedule 3.21(g)), for the conduct of the Business as currently
conducted in every jurisdiction where it is conducted as of the date hereof in
all material respects, and neither the execution of this Agreement nor the
consummation of any transaction contemplated hereby will materially adversely
affect any of the rights of the BP Asset Selling Entity and the Purchased
Subsidiaries with respect to the Intellectual Property owned by them or Material
Third Party Intellectual Property licensed by or to them, including, without
limitation, the ability of the Business to continue to use all such Material
Third Party Intellectual Property as currently used after the Closing Date,
except as set forth in Schedule 3.21(g).
          (h) The computer systems, including the Software, hardware, firmware,
middleware, servers, workstations, routers, and all data communications and
other information technology equipment currently used in the conduct of the
Business operate and function in all material respects in accordance with their
operation and performance prior to the date hereof and are sufficient in all
material respects for the use of such computer systems by the Business, as
currently conducted, after the Closing Date. The BP Asset Selling Entity and the
Purchased Subsidiaries have implemented reasonable security controls to prevent
unauthorized access to or interference with the computer systems.
     3.22 Transactions with Insiders. Except as set forth on Schedule 3.22
hereto, there are no outstanding loans, leases or other Contracts between any of
the BP Asset Selling Entity or the Purchased Subsidiaries, on the one hand, and
any Insider, on the other hand, that have occurred since January 1, 2006 other
than compensation and benefits paid to employees of the Business in the ordinary
course of business.
     3.23 Disclosure. Neither BPI nor any of the BP Selling Entities has made
any material misrepresentation to Intcomex relating to this Agreement, the
Business, the Business Assets, the Purchased Equity Interests or the Assumed
Liabilities and neither BPI nor any of the BP Selling Entities has omitted to
state to Intcomex any material fact relating to this Agreement, the Business,
the Business Assets, the Purchased Equity Interests or Assumed Liabilities which
is necessary in order to make the information given by or on behalf of BPI and
the BP Selling Entities to Intcomex or its representatives at or prior to
Closing not misleading or which, if

40



--------------------------------------------------------------------------------



 



disclosed, would reasonably affect the decision of a Person considering an
acquisition of the Business Assets or the assumption of the Assumed Liabilities.
No fact, event, condition or contingency exists or has occurred which has, or in
the future can reasonably be expected to have, a Material Adverse Effect with
respect to the Business, which has not been disclosed in the BP Financial
Statements or the Schedules to this Agreement.
     3.24 No Other Representations or Warranties; Schedules. Except for the
representations and warranties contained in this ARTICLE III and ARTICLE IV (as
modified by the Schedules hereto), none of BPI, any BP Selling Entity or any
other Person makes any other express or implied representation or warranty with
respect to BPI, any BP Selling Entity, any Purchased Subsidiary, the Business,
the Business Assets (including the value, condition or use of any Business
Asset), the Purchased Equity Interests, the Assumed Liabilities or the
transactions contemplated by this Agreement. Except for the representations and
warranties contained in this ARTICLE III and ARTICLE IV (as modified by the
Schedules hereto), BPI and the BP Selling Entities each expressly disclaims and
negates any representation or warranty, expressed or implied, at common law, by
statute or otherwise, relating to the condition of the Business Assets
(including any implied or expressed warranty of merchantability or fitness for a
particular purpose, or of the probable success or profitability of the
ownership, use or operation of the Business Assets by Intcomex or any other
Intcomex Party after the Closing).
ARTICLE IV
REPRESENTATIONS AND WARRANTIES RELATING TO THE PURCHASED EQUITY
INTERESTS AND THE PURCHASED INTCOMEX STOCK
     4.1 BPLA Investor Representations. BPLA hereby represents and warrants to
Intcomex as follows:
          (a) Qualified Investor. BPLA has such knowledge, sophistication and
experience in business and financial matters so as to be capable of evaluating
the merits and risks of the investment in the Purchased Intcomex Stock,
including the risk that BLPA could lose the entire value of the Purchased
Intcomex Stock, and has so evaluated the merits and risks of such purchase. BLPA
is experienced in making investments of the kind described herein and is able to
bear the economic and financial risk of purchasing the Purchased Intcomex Stock.
BLPA is an “accredited investor” as defined in Rule 501(a) of Regulation D. BLPA
also represents it has not been organized for the purpose of acquiring the
Purchased Intcomex Stock.
          (b) Restricted Securities. BLPA understands that the Purchased
Intcomex Stock are “restricted securities” as defined in Rule 144 promulgated
under the Securities Act inasmuch as they are being acquired from Intcomex in a
transaction not involving a public offering and that under the Securities Act
and applicable regulations the Purchased Intcomex Stock may be resold without
registration, only in certain limited circumstances. In this connection, BPLA
represents that it is familiar with Rule 144 under the Securities Act
(“Rule 144”), as presently in effect, and understands the resale limitations
imposed thereby and by the Securities Act. All subsequent offers and sales by
BPLA of the Purchased Intcomex Stock shall be made pursuant to an effective
registration statement under the Securities Act or pursuant to an applicable
exemption from such registration.

41



--------------------------------------------------------------------------------



 



          (c) Reliance on Representations. BPLA understands that the shares of
the Purchased Intcomex Stock are being offered and sold to it in reliance upon
exemptions from the registration requirements of the United States federal
securities laws, and that Intcomex is relying upon the truthfulness and accuracy
of BPLA representations and warranties, and BPLA’s compliance with its covenants
and agreements, as applicable, each as set forth herein, in order to determine
the availability of such exemptions and the eligibility of BPLA to acquire the
Purchased Intcomex Stock.
          (d) Investment Intent. BPLA is acquiring the Purchased Intcomex Stock
for investment for BPLA’s own benefit and account for investment purposes only,
not as a nominee or agent, and not with the view to, or for resale or
distribution of any part thereof in connection with, any public offering or
distribution thereof, nor with any present intention of selling, granting any
participation in, or otherwise distributing any such Purchased Intcomex Stock.
BPLA further represents that it does not have any contract, undertaking,
agreement or arrangement with any Person to sell, transfer or grant
participations to such Person, with respect to any of the Purchased Intcomex
Stock. BPLA is aware of the limits on resale imposed by virtue of the
transaction contemplated by this Agreement and is aware that the certificates
for the Purchased Intcomex Stock will bear restrictive legends.
          (e) Access to and Evaluation of Information Concerning Intcomex. BPLA
has been given access to and an opportunity to examine such documents, materials
and information concerning Intcomex as BPLA deems to be necessary or advisable
in order to reach an informed decision as to an investment in Intcomex and BPLA
has carefully reviewed and understands these materials and has had answered to
its full satisfaction any and all questions regarding such information. BPLA has
made such independent investigation of Intcomex, its management, and related
matters as BPLA deems to be necessary or advisable in connection with the
purchase of the Purchased Intcomex Stock.
          (f) General Solicitation. BPLA has not been offered the Purchased
Intcomex Stock by any means of general solicitation or general advertising.
          (g) Tax Advisors. BPLA has reviewed with its own tax advisors the
federal, state and local tax consequences of the investment in the Purchased
Intcomex Stock, where applicable, and the transactions contemplated by this
Agreement and the other Transaction Documents. BPLA is relying solely on such
advisors and not on any statements or representations of Intcomex or any of its
agents and understands that it (and not Intcomex) shall be responsible for
BPLA’s own tax liability that may arise as a result of this investment or the
transactions contemplated by this Agreement and the other Transaction Documents.
          (h) Legal Counsel. BPLA acknowledges that it has had the opportunity
to review this Agreement, the other Transaction Documents, the exhibits and the
schedules attached hereto and thereto and the transactions contemplated hereby
and thereby with its own legal counsel. BPLA is relying solely on such legal
counsel and not on any statements or representations of Intcomex or any of
Intcomex’s agents, including but not limited to Carlton Fields, P.A., for legal
advice with respect to the investment in the Purchased Intcomex Stock or the
transactions contemplated by this Agreement and the other Transaction Documents.

42



--------------------------------------------------------------------------------



 



     4.2 Intcomex Investor Representations. Intcomex hereby represents and
warrants to BPI as follows:
          (a) Qualified Investor. Intcomex has such knowledge, sophistication
and experience in business and financial matters so as to be capable of
evaluating the merits and risks of the investment in the Purchased Equity
Interests, including the risk that Intcomex could lose the entire value of the
Purchased Equity Interests, and has so evaluated the merits and risks of such
purchase. Intcomex is experienced in making investments of the kind described
herein and is able to bear the economic and financial risk of purchasing the
Purchased Equity Interests. Intcomex is an “accredited investor” as defined in
Rule 501(a) of Regulation D. Intcomex also represents it has not been organized
for the purpose of acquiring the Purchased Equity Interests.
          (b) Restricted Securities. Intcomex understands that the Purchased
Equity Interests are “restricted securities” as defined in Rule 144 promulgated
under the Securities Act inasmuch as they are being acquired from Intcomex in a
transaction not involving a public offering and that under the Securities Act
and applicable regulations, the Purchased Equity Interests may be resold without
registration, only in certain limited circumstances. In this connection,
Intcomex represents that it is familiar with Rule 144, as presently in effect,
and understands the resale limitations imposed thereby and by the Securities
Act. All subsequent offers and sales by Intcomex of the Purchased Equity
Interests shall be made pursuant to an effective registration statement under
the Securities Act or pursuant to an applicable exemption from such
registration.
          (c) Reliance on Representations. Intcomex understands that the
Purchased Equity Interests are being offered and sold to it in reliance upon
exemptions from the registration requirements of the United States federal
securities laws, and that BPI is relying upon the truthfulness and accuracy of
Intcomex’s representations and warranties, and Intcomex’s compliance with its
covenants and agreements, as applicable, each as set forth herein, in order to
determine the availability of such exemptions and the eligibility of Intcomex to
acquire the Purchased Equity Interests.
          (d) Investment Intent. Intcomex is acquiring the Purchased Equity
Interests for investment for Intcomex’s own benefit and account for investment
purposes only, not as a nominee or agent, and not with the view to, or for
resale or distribution of any part thereof in connection with, any public
offering or distribution thereof, nor with any present intention of selling,
granting any participation in, or otherwise distributing any such Purchased
Equity Interests. Intcomex further represents that it does not have any
contract, undertaking, agreement or arrangement with any Person to sell,
transfer or grant participations to such Person, with respect to any of the
Purchased Equity Interests. Intcomex is aware of the limits on resale imposed by
virtue of the transaction contemplated by this Agreement and is aware that the
certificates for the Purchased Equity Interests will bear restrictive legends.
          (e) Access to and Evaluation of Information Concerning the Purchased
Subsidiaries. Intcomex has been given access to and an opportunity to examine
such documents, materials and information concerning the Purchased Subsidiaries
as Intcomex deems to be necessary or advisable in order to reach an informed
decision as to an investment in the Purchased Subsidiaries and Intcomex has
carefully reviewed and understands these materials and

43



--------------------------------------------------------------------------------



 



has had answered to its full satisfaction any and all questions regarding such
information. Intcomex has made such independent investigation of the Purchased
Subsidiaries, their respective management, and related matters as Intcomex deems
to be necessary or advisable in connection with the purchase of the Purchased
Equity Interests.
          (f) General Solicitation. Intcomex has not been offered the Purchased
Equity Interests by any means of general solicitation or general advertising.
          (g) Tax Advisors. Intcomex has reviewed with its own tax advisors the
federal, state and local tax consequences of the investment in the Purchased
Equity Interests, where applicable, and the transactions contemplated by this
Agreement and the other Transaction Documents. Except for the representations
set forth in Section 3.8, Intcomex is relying solely on such advisors and not on
any statements or representations of BPI or any of its agents and understands
that it (and not BPI) shall be responsible for Intcomex’s own tax liability that
may arise as a result of this investment or the transactions contemplated by
this Agreement and the other Transaction Documents.
          (h) Legal Counsel. Intcomex acknowledges that it has had the
opportunity to review this Agreement, the other Transaction Documents, the
exhibits and the schedules attached hereto and thereto and the transactions
contemplated hereby and thereby with its own legal counsel. Intcomex is relying
solely on such legal counsel and not on any statements or representations of BPI
or any of BPI’s agents, including but not limited to Blank Rome LLP, for legal
advice with respect to the investment in the Purchased Equity Interests or the
transactions contemplated by this Agreement and the other Transaction Documents.
ARTICLE V
REPRESENTATIONS AND WARRANTIES OF INTCOMEX AND THE OTHER INTCOMEX PARTIES
     Intcomex and each of the other Intcomex Parties, jointly and severally,
hereby represent and warrant to BPI and the BP Selling Entities as follows:
     5.1 Organization and Good Standing. Each of Intcomex and the other Intcomex
Parties is duly organized, validly existing and in good standing under the laws
of the jurisdiction of its formation and has the organizational power and
authority to own, lease and operate the properties used in its business and to
carry on its business as now being conducted. Each of Intcomex and the other
Intcomex Parties has previously delivered to BPI complete and correct copies of
its certificate of incorporation and bylaws or articles of organization and
operating agreement (or equivalent organizational documents with different
names), as the case may be, as presently in effect. A list of the Subsidiaries
of Intcomex along with their jurisdiction of incorporation or formation is set
forth on Schedule 5.1. Except as disclosed on Schedule 5.1, Intcomex does not
have any Subsidiaries and does not own or have any right to acquire any equity
interest in any other Person. Except as disclosed on Schedule 5.1, Intcomex is
and will be on the Closing Date the sole record and beneficial owner and holder
of all equity interests in such Subsidiaries.

44



--------------------------------------------------------------------------------



 



     5.2 Title to Assets. Except as set forth on Schedule 5.2, Intcomex and its
Subsidiaries have good and marketable title to, or a valid leasehold or rental
interest in, the tangible properties and assets they purport to own or lease, or
shown on the Most Recent Intcomex Balance Sheet or acquired, rented or leased
after the date thereof, free and clear of all Liens, except for properties and
assets disposed of in the ordinary course of business consistent with past
practice since the date of the Most Recent Intcomex Balance Sheet. Except as set
forth on Schedule 5.2, Intcomex and its Subsidiaries own or have valid rights to
use, free and clear of all Liens, all of the assets used in the conduct of their
respective businesses. Such assets are sufficient for Intcomex and its
Subsidiaries to continue to operate their respective businesses in the same
manner as it is currently conducted.
     5.3 Authority, Approvals and Consents. Intcomex and the Intcomex Parties
have the organizational power and authority to enter into this Agreement and the
other Transaction Documents to which they are a party and to perform their
obligations hereunder and thereunder. The execution, delivery and performance of
this Agreement, the other Transaction Documents and the consummation of the
transactions contemplated hereby and thereby have been duly authorized and
approved by the board of directors or similar governing body of Intcomex and the
other Intcomex Parties and no other organizational proceedings on the part of
Intcomex and the other Intcomex Parties are necessary to authorize and approve
this Agreement, the other Transaction Documents and the transactions
contemplated hereby and thereby. This Agreement has been duly executed and
delivered by Intcomex and the other Intcomex Parties, and constitutes a valid
and binding obligation of Intcomex and the other Intcomex Parties, enforceable
against each of them in accordance with its terms (except as enforceability may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting creditors’ rights generally or by the principles
governing the availability of equitable remedies). The execution, delivery and
performance by Intcomex and the other Intcomex Parties of this Agreement and the
other Transaction Documents to which any of them is a party and the consummation
of the transactions contemplated hereby and thereby do not and will not:
          (a) contravene any provisions of the certificate of incorporation and
bylaws of Intcomex or the Intcomex Parties (or equivalent documents with
different names);
          (b) (after notice or lapse of time or both) conflict with, result in a
breach of any provision of, constitute a default under, result in the
modification or cancellation of, or give rise to any right of termination or
acceleration in respect of, any material Contract to which Intcomex or any other
Intcomex Party is a party to or to which Intcomex or any other Intcomex Party or
any of Intcomex’s or other Intcomex Party’s property is subject, or require any
consent or waiver (other than as set forth in Schedule 5.3(b)), of any third
Person to any such Contract;
          (c) result in the creation of any Lien (other than Permitted Liens)
upon, or any Person obtaining any right to acquire, any assets of Intcomex or
any of its Subsidiaries, including the Purchased Intcomex Stock;
          (d) violate or conflict with any Legal Requirements applicable to
Intcomex or any of its Subsidiaries or the businesses or properties thereof; or

45



--------------------------------------------------------------------------------



 



          (e) require any authorization, consent, order, permit or approval of,
or notice to, or filing, registration or qualification (other than as set forth
in Schedule 5.3(e)) with, any Governmental Body or any third Person under any
material Contract to which Intcomex or any other Intcomex Party is a party to or
to which Intcomex or any other Intcomex Party or any of Intcomex’s or other
Intcomex Party’s property is subject.
     5.4 Capitalization. On the date hereof, the authorized capital of Intcomex
consists of: (i) 140,000 shares of Intcomex Common Stock, of which 100,000
shares are issued and outstanding and (ii) 60,000 shares of Class B, non-voting
Intcomex Common Stock, 29,357 of which are issued and outstanding. In addition,
Intcomex has outstanding restricted stock awards, warrants and options to
purchase an aggregate of 1,714 shares of Intcomex Common Stock. Schedule 5.4
attached hereto accurately discloses the outstanding capital stock of Intcomex
and all outstanding options, warrants, convertible notes, or any other rights or
instruments which would entitle the holder thereof to acquire shares of Intcomex
Common Stock or other equity interests in Intcomex upon conversion or exercise,
setting forth for each such holder the type of security, number of equity shares
covered thereunder, the exercise or conversion price thereof, the vesting
schedule thereof (if any), and the issuance date and expiration date thereof.
Other than as disclosed in Schedule 5.4, there are no outstanding rights,
agreements, arrangements or understandings to which Intcomex is a party (written
or oral) which would obligate Intcomex to issue any equity interest, option,
warrant, convertible note, or other types of securities or to register any
shares in a registration statement filed with the SEC. Other than as disclosed
in Schedule 5.4, there is no agreement, arrangement or understanding between or
among any entities or individuals which affects, restricts or relates to voting,
giving of written consents, dividend rights or transferability of shares with
respect to any voting shares of Intcomex, including without limitation any
voting trust agreement or proxy. Schedule 5.4 accurately discloses all the
shares subject to “lock-up” or similar agreements or arrangements by which any
equity shares are subject to resale restrictions and Intcomex has provided BPI
complete and accurate copies of all such agreements, which agreements are in
full force and effect. Except as set forth in Schedule 5.4, there are no
outstanding obligations of Intcomex to repurchase, redeem or otherwise acquire
for value any outstanding shares of capital stock or other ownership interests
of Intcomex or to provide funds to or make any investment (in the form of a
loan, capital contribution or otherwise) in any other entity. There are no
anti-dilution or price adjustment provisions regarding any security issued by
Intcomex (or in any agreement providing rights to security holders) that will be
triggered by the issuance of the Purchased Intcomex Stock.
     5.5 Validity of Securities. The Purchased Intcomex Stock that is being
purchased by BPI hereunder, when issued, sold and delivered to BPI in accordance
with the terms of this Agreement for the consideration expressed herein, will be
duly and validly issued, fully paid, and nonassessable, free of any Liens,
except for restrictions on transfer provided for in the Fifth Amendment or under
the Securities Act or other applicable securities laws, and will not subject the
holder thereof to personal liability by reason of being such a holder. The
38,769 shares of Intcomex Common Stock being purchased hereunder will constitute
approximately 23% of the issued and outstanding shares of capital stock of
Intcomex immediately following the Closing.
     5.6 Private Offering. Assuming the truth and accuracy of BPI’s
representations and warranties set forth in ARTICLE IV hereof, the offer, sale
and issuance of the Purchased Intcomex Stock as contemplated hereby is exempt
from the registration requirements of the

46



--------------------------------------------------------------------------------



 



Securities Act. Intcomex agrees that neither Intcomex nor anyone acting on its
behalf will offer any of the Purchased Intcomex Stock or solicit any offer to
acquire any of the same from anyone so as to render the issuance and sale of
such Purchased Intcomex Stock subject to the registration requirements of the
Securities Act. Intcomex has not offered or sold the Purchased Intcomex Stock by
any form of general solicitation or general advertising, as such terms are used
in Rule 502(c) under the Securities Act.
     5.7 SEC Documents; Financial Statements.
          (a) Except as set forth on Schedule 5.7(a), since September 30, 2006,
Intcomex has timely filed all reports, schedules, forms, statements and other
documents required to be filed by it with the SEC pursuant to the reporting
requirements of the Exchange Act (all of the foregoing filed prior to the date
this representation is made (including all exhibits included therein and
financial statements and schedules thereto and documents incorporated by
reference therein) being referred to herein as the “SEC Documents” and
Intcomex’s consolidated balance sheet as of September 30, 2010 (the “Intcomex
Balance Sheet Date”), as included in Intcomex’s quarterly report on Form 10-Q
for the period then ended, as filed with the SEC on November 15, 2010, being
referred to herein as the “Most Recent Intcomex Balance Sheet”). As of their
respective dates, the SEC Documents complied in all material respects with
applicable securities laws. None of the SEC Documents, at the time they were
filed with the SEC, contained any untrue statement of a material fact or omitted
to state a material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading. Since the filing of each of the SEC Documents, no event
has occurred that would require an amendment or supplement to any such SEC
Document and as to which such an amendment or supplement has not been filed and
made publicly available on the SEC’s EDGAR system no less than five (5) Business
Days prior to the date this representation is made.
          (b) As of their respective dates, the consolidated financial
statements of Intcomex and its Subsidiaries included in the SEC Documents for
the years ended December 31, 2009, December 31, 2008 and December 31, 2007 are,
and all financial statements of Intcomex and its Subsidiaries included in SEC
Documents filed with the SEC between the date of this Agreement and the Closing
Date will be, accurate and complete and have been, and will be, prepared in
accordance with GAAP consistently applied and present fairly in all material
respects the consolidated financial position, results of operations and cash
flows of Intcomex and its Subsidiaries as at the dates and for the periods
indicated therein and have been, and will be, examined and audited by Intcomex’s
independent auditors in accordance with auditing standards generally accepted by
international accounting firms.
          (c) Since September 30, 2006, none of Intcomex, its Subsidiaries and
their respective officers, directors and Affiliates or, to Intcomex’s Knowledge,
any stockholder of Intcomex has made any filing with the SEC or issued any press
release on behalf of Intcomex or any of its Subsidiaries or otherwise relating
to Intcomex or any of its Subsidiaries that contains any untrue statement of a
material fact or omits any statement of material fact necessary in order to make
the statements therein, in the light of the circumstances under which they are
or were made, not misleading or has provided any other information to BPI that,
considered in the aggregate, contains any untrue statement of a material fact or
omits to state any material fact

47



--------------------------------------------------------------------------------



 



necessary in order to make the statements therein, in the light of the
circumstances under which they are or were made, not misleading.
          (d) The accounting firm that has expressed its opinion with respect to
the consolidated financial statements included in Intcomex’s most recently filed
annual report on Form 10-K (the “Audit Opinion”) is independent of Intcomex
pursuant to the standards set forth in Rule 2-01 of Regulation S-X promulgated
by the SEC and such firm was otherwise qualified to render the Audit Opinion
under applicable securities laws. Each accounting firm that since such filing
has conducted or will conduct a review or audit of any of Intcomex’s
consolidated financial statements is independent of Intcomex pursuant to the
standards set forth in Rule 2-01 of Regulation S-X promulgated by the SEC and is
otherwise qualified to conduct such review or audit and render an audit opinion
under applicable securities laws.
          (e) There is no transaction, arrangement or other relationship between
Intcomex and an unconsolidated or other off-balance-sheet entity that is
required to be disclosed by Intcomex in its reports pursuant to the Exchange Act
that has not been so disclosed in the SEC Documents at least five (5) Business
Days prior to the date of this Agreement.
          (f) Since September 30, 2006, there have been no internal or SEC
inquiries or investigations (formal or informal) regarding accounting or revenue
recognition discussed with, reviewed by or initiated at the direction of any
executive officer, board of directors or any committee thereof of Intcomex or
any of its Subsidiaries.
          (g) Intcomex is not a “shell company” (as defined in Rule 12b-2 under
the Exchange Act).
          (h) Intcomex maintains a system of internal accounting controls
sufficient to provide reasonable assurance that (i) transactions are executed in
accordance with management’s general or specific authorizations,
(ii) transactions are recorded as necessary to permit preparation of financial
statements in accordance with GAAP and to maintain asset accountability,
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization, and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences.
     5.8 Absence of Undisclosed Liabilities. Except as set forth on
Schedule 5.8, Intcomex has no liability of any nature whatsoever (whether known
or unknown, due or to become due, accrued, absolute, contingent or otherwise)
including, any unfunded obligation under employee benefit plans or arrangements
or liabilities for Taxes, except for (i) liabilities reflected or reserved
against in the Most Recent Intcomex Balance Sheet, (ii) liabilities incurred in
the ordinary course of business and consistent with past practice after the
Intcomex Balance Sheet Date, and (iii) liabilities which, individually and in
the aggregate, do not have a Material Adverse Effect with respect to Intcomex.
     5.9 Absence of Material Adverse Effect; Conduct of Business. Except as set
forth on Schedule 5.9, since the Intcomex Balance Sheet Date, there has been no
Material Adverse Effect

48



--------------------------------------------------------------------------------



 



with respect to Intcomex. Without limiting the foregoing, except as set forth on
Schedule 5.9, since the Intcomex Balance Sheet Date, there has not been,
occurred or arisen:
     (i) any damage, destruction or loss to the assets of any of the Intcomex
Parties (whether or not covered by insurance) that, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect with
respect to Intcomex;
     (ii) any material change in any (i) accounting principle or method used for
financial reporting purposes by any of the Intcomex Parties except as expressly
disclosed in the financial statement of Intcomex, or (ii) election for federal
income tax purposes used by any of the Intcomex Parties;
     (iii) any amendment or other change to the certificate of incorporation
(other than as a result of the Conversion) and bylaws or articles of
organization and operating agreement (or equivalent organizational documents
with different names) of any of the Intcomex Parties, as the case may be;
     (iv) any creation, incurrence or assumption of any material indebtedness
for money borrowed by any of the Intcomex Parties; or
     (v) any authorization, approval, agreement or commitment to do any of the
foregoing.
     It is hereby acknowledged and agreed by Intcomex that the disclosure set
forth on Schedule 5.9 in respect of the Excess Indemnification Payments shall
not in any way affect the rights of the BP Parties to assert that there has been
a Material Adverse Effect with respect to Intcomex in the event that any action,
suit, claim or demand by any third Person or Governmental Body occurs as a
consequence of the execution, delivery and performance by Intcomex and the other
parties thereto of the Intcomex Indemnity Agreement.
     5.10 Taxes
          (a) The Intcomex Parties have filed or caused to be filed on a timely
basis all Tax Returns that are or were required to be filed by or with respect
to them, pursuant to applicable Legal Requirements (taking into account all
applicable extensions). The Intcomex Parties have paid all material Taxes that
have or may have become due pursuant to those Tax Returns or otherwise, or
pursuant to any assessment received by any of the Intcomex Parties.
          (b) To the Knowledge of Intcomex and other the Intcomex Parties, no
Tax Returns of any of the Intcomex Parties have been audited by the IRS or any
applicable state or foreign tax authorities. None of the Intcomex Parties has
given or been requested to give waivers or extensions (or is or would be subject
to a waiver or extension given by any other Person) of any statute of
limitations relating to the payment of Taxes for which any of the Intcomex
Parties may be liable.
          (c) All Tax Returns filed by Intcomex and the Intcomex Parties are
true, correct, and complete.

49



--------------------------------------------------------------------------------



 



     5.11 Legal Matters.
          (a) (i) There are no Claims pending or, to the Knowledge of Intcomex
and the other Intcomex Parties, threatened, against or affecting any Intcomex
Party employee, any employee benefit plan or any of their respective properties
or rights before or by any court, arbitrator, panel, agency or other
governmental, administrative, self-regulatory organization or judicial entity
which could reasonably be expected to have a Material Adverse Effect with
respect to Intcomex, and (ii) none of the Intcomex Parties is subject to any
Judgment of any Governmental Body.
          (b) The businesses of the Intcomex Parties are being conducted in
compliance in all material respects with all Legal Requirements applicable to
its employees and such businesses. The Intcomex Parties hold, and are in
compliance in all material respects with, all Permits required by all applicable
Legal Requirements for the conduct of their respective businesses as currently
conducted.
          (c) No event has occurred and is continuing which permits, or after
notice or lapse of time or both would permit, any modification or termination of
any Permits which could reasonably be expected to have a Material Adverse Effect
with respect to Intcomex.
          (d) Neither Intcomex nor any of the other Intcomex Parties (i) has
received any written or oral notice asserting any material noncompliance with
any Legal Requirement or Permit pertaining to their respective businesses,
(ii) is subject to any Legal Requirement which if enforced against or complied
with by Intcomex or the Intcomex Parties could reasonably be expected to have a
Material Adverse Effect with respect to Intcomex, and (iii) has any Knowledge of
(A) any Legal Requirement proposed which, if effective, could reasonably be
expected to have a Material Adverse Effect with respect to Intcomex, and (B) any
Governmental Body that has indicated any intention to initiate any
investigation, inquiry or review involving any of the Intcomex Parties, their
employees, any employee benefit plan, their respective businesses or assets.
     5.12 Intcomex Indemnity Agreement.
          (a) The execution, delivery and performance by Intcomex and the other
parties thereto of the Intcomex Indemnity Agreement does not and will not:
     (i) contravene any provisions of the certificate of incorporation and
bylaws of Intcomex;
     (ii) (after notice or lapse of time or both) conflict with, result in a
breach of any provision of, constitute a default under, result in the
modification or cancellation of, or give rise to any right of termination or
acceleration in respect of, any material Contract to which Intcomex is a party
to or to which Intcomex or any of Intcomex’s property is subject, or require any
consent or waiver, of any third Person to any such Contract;

50



--------------------------------------------------------------------------------



 



     (iii) result in the creation of any Lien (other than Permitted Liens) upon,
or any Person obtaining any right to acquire, any assets of Intcomex or any of
its Subsidiaries, including the Purchased Intcomex Stock;
     (iv) violate or conflict with any Legal Requirements applicable to Intcomex
or any of its Subsidiaries or the businesses or properties thereof; or
     (v) require any authorization, consent, order, permit or approval of, or
notice to, or filing, registration or qualification with, any Governmental Body
or any third Person under any material Contract to which Intcomex is a party to
or to which Intcomex or any of Intcomex’s property is subject.
          (b) The Intcomex Indemnity Agreement has not caused and will not cause
any loss, damage, liability, claim, fee, cost or expense to Intcomex, other than
the return of the Excess Indemnification Payments and other than legal and
accounting fees associated with the structuring, documentation and disclosure of
the transactions contemplated by the Intcomex Indemnity Agreement.
     5.13 Brokers. No Intcomex Party, nor any director, officer or employee
thereof, has employed any broker or finder or has incurred or will incur any
broker’s, finder’s or similar fees, commissions or expenses, in each case in
connection with the transactions contemplated by this Agreement.
     5.14 Disclosure. Neither Intcomex nor any of the other Intcomex Parties has
made any material misrepresentation to BPI or the BP Selling Entities relating
to this Agreement or the Purchased Intcomex Stock and neither Intcomex nor any
of the other Intcomex Parties has omitted to state to BPI and the BP Selling
Entities any material fact relating to this Agreement or the Purchased Intcomex
Stock which is necessary in order to make the information given by or on behalf
of Intcomex and the other Intcomex Parties to BPI and the BP Selling Entities or
their representatives at or prior to Closing not misleading or which, if
disclosed, would reasonably affect the decision of a Person considering an
acquisition of the Purchased Intcomex Stock. No fact, event, condition or
contingency exists or has occurred which has, or in the future can reasonably be
expected to have, a Material Adverse Effect with respect to Intcomex, which has
not been disclosed in the SEC Documents of Intcomex or the Schedules to this
Agreement.
     5.15 No Other Representations or Warranties; Schedules. Except for the
representations and warranties contained in this ARTICLE IV (as modified by the
Schedules hereto), none of the Intcomex Parties or any other Person makes any
other express or implied representation or warranty with respect to Intcomex,
any other Intcomex Party, the Intcomex Common Stock, the Purchased Intcomex
Stock or the transactions contemplated by this Agreement. Except for the
representations and warranties contained in this ARTICLE IV (as modified by the
Schedules hereto), each of the Intcomex Parties each expressly disclaims and
negates any representation or warranty, expressed or implied, at common law, by
statute or otherwise, relating to the Purchased Intcomex Stock.

51



--------------------------------------------------------------------------------



 



ARTICLE VI
INTCOMEX’S AND OTHER INTCOMEX PARTIES’ CONDITIONS TO EFFECT CLOSING
     The obligations of Intcomex and the other Intcomex Parties required to be
performed by them at the Closing shall be subject to the satisfaction, at or
prior to the Closing, of each of the following conditions, each of which may be
waived in whole or in part by Intcomex in its sole discretion as provided herein
except as otherwise required by applicable law:
     6.1 Representations and Warranties; Agreements; Covenants. Each of the
representations and warranties of BPI and the BP Selling Entities contained in
this Agreement or in any other Transaction Document to which any of them is a
party shall be true and correct in all material respects on and as of the date
of this Agreement and (having been deemed to have been made again at and as of
the Closing) shall be true and correct in all material respects at and as of the
Closing, except for representations and warranties that speak as of a specific
date or time other than the Closing (which need only be true and correct in all
material respects as of such date or time); provided, however, that if any
portion of such representation or warranty is subject to any materiality
qualification (including qualifications indicating accuracy in all material
respects) or “Material Adverse Effect” qualification for purposes of determining
whether this condition has been satisfied, such portion of such representation
or warranty as so qualified shall be true and correct in all respects. Each of
the obligations of BPI and the BP Selling Entities required by this Agreement to
be performed by them at or prior to the Closing shall have been duly performed
and complied with by each of them in all material respects as of the Closing. At
the Closing, Intcomex shall have received certificates, dated the Closing Date
and duly executed by an executive officer of BPI and each of the BP Selling
Entities to the effect that the conditions set forth in the preceding two
sentences has been satisfied.
     6.2 Authorization; Consents. All notices to, and declarations, filings and
registrations with, and consents, authorizations, approvals and waivers from,
any Governmental Body required to consummate the transactions contemplated
hereby (including those that may be required by laws of any jurisdiction outside
the United States) and those consents and waivers set forth on Schedule 6.2
attached hereto shall have been made or obtained to the reasonable satisfaction
of Intcomex.
     6.3 Other Closing Deliveries. All Closing deliveries set forth in
Section 2.4(a) shall have been delivered to Intcomex.
     6.4 Releases. BPI shall have received the releases of those Liens which are
set forth on Schedule 6.4.
     6.5 Settlement of Certain Intercompany Transactions. At or prior to the
Closing, BPI shall, and shall cause its Subsidiaries to, eliminate, release,
transfer, terminate or settle, to the reasonable satisfaction of Intcomex, all
intercompany receivables and payables between the Business, on the one hand, and
the businesses of BPI and any Subsidiaries thereof (other than the Business), on
the other hand, it being acknowledged and agreed by the Parties that Intcomex is
not acquiring any intercompany receivables and is assuming no intercompany
payables.

52



--------------------------------------------------------------------------------



 



     6.6 Injunction; Litigation. No party hereto shall be subject to any order
or injunction (whether preliminary or permanent) restraining or prohibiting the
consummation of the transactions contemplated hereby, and no action shall have
been taken, or no statute, rule, regulation or order shall have been promulgated
or enacted by any Governmental Body, which would prevent or make illegal the
consummation of the transactions contemplated hereby.
     6.7 Material Adverse Effect. There shall not have been a Material Adverse
Effect with respect to the Business.
ARTICLE VII
BPI’S AND BP SELLING ENTITIES’ CONDITIONS TO EFFECT CLOSING
     The obligations of BPI and the BP Selling Entities required to be performed
by them at the Closing shall be subject to the satisfaction, at or prior to the
Closing, of each of the following conditions, each of which may be waived in
whole or in part by BPI in its sole discretion as provided herein except as
otherwise required by applicable law:
     7.1 Representations and Warranties; Agreements; Covenants. Each of the
representations and warranties of Intcomex and the other Intcomex Parties
contained in this Agreement or in any other Transaction Document to which any of
them is a party shall be true and correct in all material respects on and as of
the date of this Agreement and (having been deemed to have been made again at
and as of the Closing) shall be true and correct in all material respects at and
as of the Closing, except for representations and warranties that speak as of a
specific date or time other than the Closing (which need only be true and
correct in all material respects as of such date or time); provided, however,
that if any portion of such representation or warranty is subject to any
materiality qualification (including qualifications indicating accuracy in all
material respects) or “Material Adverse Effect” qualification for purposes of
determining whether this condition has been satisfied, such portion of such
representation or warranty as so qualified shall be true and correct in all
respects. Each of the obligations of Intcomex and the other Intcomex Parties
required by this Agreement to be performed by it at or prior to the Closing
shall have been duly performed and complied with by each of them in all material
respects as of the Closing. At the Closing, BPI shall have received
certificates, dated the Closing Date and duly executed by an executive officer
of Intcomex and each of the other Intcomex Parties to the effect that the
conditions set forth in the preceding two sentences has been satisfied.
     7.2 Injunction; Litigation. No party hereto shall be subject to any order
or injunction (whether preliminary or permanent) restraining or prohibiting the
consummation of the transactions contemplated hereby, and no action shall have
been taken, or no statute, rule, regulation or order shall have been promulgated
or enacted by any Governmental Body, which would prevent or make illegal the
consummation of the transactions contemplated hereby.
     7.3 Authorization; Consents. All notices to, and declarations, filings and
registrations with, and consents, authorizations, approvals and waivers from,
any Governmental Body required to consummate the transactions contemplated
hereby (including those that may be required by laws of any jurisdiction outside
the United States) and those consents and waivers set

53



--------------------------------------------------------------------------------



 



forth on Schedule 7.3 attached hereto, and the consent of the Board of Directors
(or similar governing bodies with different names) of BPI and the BP Selling
Entities, shall have been made or obtained to the reasonable satisfaction of
BPI.
     7.4 Releases. BPI shall have received the releases of those Liens which are
set forth on Schedule 7.4.
     7.5 Other Closing Deliveries. All Closing deliveries set forth in
Section 2.4(b) shall have been delivered to BPI.
     7.6 Material Adverse Effect. There shall not have been a Material Adverse
Effect with respect to Intcomex.
     7.7 Appointment of Director. Intcomex shall have taken, or shall take
simultaneously with the Closing, all action necessary to cause one director
proposed for nomination by BPLA to be elected or appointed to the Board as of
the Closing Date.
ARTICLE VIII
PERSONNEL MATTERS
     8.1 Employees.
          (a) Between the date hereof and the Closing Date, Intcomex shall (or
will cause the applicable Intcomex Parties to) make an offer of employment to
each of those BPLA Employees set forth on Schedule 8.1(a) hereto and the BP
Parties shall cooperate with the Intcomex Parties in good faith and shall do
such acts and things as Intcomex may reasonably request in an effort to cause
the BPLA Employees to accept the offers of employment in the Business
post-Closing made to the BPLA Employees by the applicable Intcomex Party.
Notwithstanding anything to the contrary contained herein, no BP Party or any
Affiliates thereof shall have any liability to any Intcomex Party or any
Affiliate thereof in the event that a BPLA Employee does not accept an offer of
employment from such Intcomex Party or any Affiliate thereof. BPLA Employees who
accept such offers of employment and employees of each of the Purchased
Subsidiaries shall collectively be referred to herein as the “Business
Employees.” Those employees of BPLA who do not accept such offer of employment
and those employees of BPLA to whom offers of employment are not made by an
Intcomex Party shall collectively be referred to herein as the “Non-Business
Employees.”
          (b) Intcomex shall be responsible for, and shall indemnify the BP
Indemnified Parties from and against, any Losses arising after the Closing out
of, based upon or resulting from Intcomex’s or its designated Affiliates’
employment (or termination of employment) of any of the Business Employees,
including any employment related liabilities that arose from actions which
occurred while the Business Employees were employed by the Business (the
“Business Employee Liabilities”). BPI shall be responsible for, and shall
indemnify the Intcomex Indemnified Parties from and against, any Losses arising
out of, based upon or resulting from BPI’s or its Affiliates’ employment (or
termination of employment) of any of the Non-Business Employees (the “BPLA
Employee Liabilities”).

54



--------------------------------------------------------------------------------



 



     8.2 Acknowledgement. The Parties acknowledge and agree that nothing
contained in this ARTICLE VIII shall be construed in any way to limit the
ability of Intcomex or its Affiliates to terminate the employment of any
Business Employee from and after the Closing Date.
ARTICLE IX
COVENANTS
     9.1 Announcements. Intcomex and BPI agree to consult with each other before
issuing any press release or making any other public statement with respect to
this Agreement or the transactions contemplated hereby and, except for any press
releases and public statements the making of which may be required by applicable
law, or any applicable stock exchange or NASDAQ rule or any listing agreement,
no Party will issue any such press release nor make any such public statement
unless the content of such press release or public statement shall have been
agreed upon by the Parties.
     9.2 Access.
          (a) During the period following the execution of this Agreement and
prior to the Closing, to the extent not prohibited by applicable law or order
and subject to the confidentiality provisions contained in the Confidentiality
Agreement, each of the parties hereto and their representatives shall have the
right, upon reasonable request from time to time upon reasonable prior notice to
the other party, to have reasonable access during normal business hours to such
books, records and accounts, including financial information, correspondence,
production records, employment records and other similar information relating to
(i) in the case of Intcomex, the Business, and (ii) in the case of BPI, the
Purchased Intcomex Stock. All access provided to the parties hereto and their
representatives hereunder shall be at their expense. In exercising their rights
under the foregoing provisions of this Section 9.2, the parties and their
respective representatives shall not interfere with the other party’s normal
operations and shall treat, and shall cause their representatives and their
Affiliates to treat, as confidential all information related to the Business and
the Purchased Intcomex Stock and all information provided pursuant to this
Section 9.2.
          (b) Notwithstanding the foregoing, following the Closing, subject to
the confidentiality provisions contained in the Confidentiality Agreement, each
of Intcomex and BPI shall provide reasonable access to the other and their
respective Affiliates, accountants, counsel, financial advisors, and other
representatives to the Tax records, financial statements, records relating to
employees and quality control records and procedures included in the Business
Assets pertaining exclusively to the pre-Closing operations of the Business (and
the right to make copies or extracts therefrom if necessary) and other
information necessary in connection with the Parties’ preparation of any Tax
Returns, Tax audits or proceedings, any pre-Closing obligations of any of the BP
Parties, Intcomex Parties, Excluded Liabilities, Excluded Assets, Employee
Benefit Plans, Employee Welfare Benefit Plans, Employee Pension Benefit Plans,
Foreign Plans, insurance policies, any reimbursement required under Section 9.19
and any indemnification claims arising under ARTICLE X.

55



--------------------------------------------------------------------------------



 



          (c) All information received by any BP Party, Intcomex Party or their
respective representatives in connection with this Agreement and the
transactions contemplated hereby will be held by such party as confidential
information pursuant to the terms of the Confidentiality Agreement.
     9.3 Exclusive Negotiations. From the date of this Agreement until the
earlier of the Closing or the Termination Date, none of BPI, the BP Selling
Entities or any of their respective officers, directors, representatives or
Affiliates shall, directly or indirectly, initiate, solicit or entertain offers,
inquiries or proposals from, negotiate with or in any manner encourage, discuss,
accept or consider any offers, inquiries or proposals of, or provide assistance
or information to, any other Person relating to the acquisition of the Purchased
Assets, the Purchased Equity Interests or the assumption of the Assumed
Liabilities, in whole or in part, whether directly or indirectly, through stock
or asset sale or purchase, merger, reorganization, business combination,
consolidation, tender or exchange offer or otherwise. BPI shall immediately
notify Intcomex regarding any contact between BPI or any BP Selling Entity or
such other Person or entity and any other party regarding any such offer,
inquiry or proposal (and the material terms thereof). From the date of this
Agreement until the Termination Date, none of Intcomex, the other Intcomex
Parties nor any of their respective officers, directors, representatives or
Affiliates shall, directly or indirectly, initiate, solicit or entertain offers,
inquiries or proposals from, negotiate with or in any manner encourage, discuss,
accept or consider any offers, inquiries or proposals of, or provide assistance
or information to, any other Person relating to the sale of assets or business
or equity of Intcomex or any of its Subsidiaries, in whole or in part, whether
directly or indirectly, through stock or asset sale or purchase, merger,
reorganization, business combination, consolidation, tender or exchange offer or
otherwise. Intcomex shall immediately notify BPI regarding any contact between
Intcomex or any of its Subsidiaries or such other Person or entity and any other
party regarding any such offer, inquiry or proposal (and the material terms
thereof). Notwithstanding the foregoing, nothing in this Section 9.3 shall
prohibit any Party from selling any of its inventory in the ordinary course of
business consistent with past practice.
     9.4 Further Assurances. The parties hereto agree: (i) to furnish upon
request to each other such further information, (ii) to execute and deliver to
each other such other documents, and (iii) to do such other acts and things, all
as the other party may reasonably request for the purpose of carrying out the
intent of this Agreement and the documents referred to in this Agreement.
     9.5 Non-Competition; Non-Solicitation.
          (a) Non-Competition Covenants of BPI and the BP Selling Entities. From
the Closing Date hereof until the later of (i) the third anniversary of the
Closing Date, and (ii) the earlier of (x) the date on which BPLA and its
Permitted Transferees (as defined in the Fifth Amendment) collectively cease to
Control (as defined in the Fifth Amendment) Intcomex Common Stock representing
at least 10% of the voting power of all outstanding voting Intcomex Common
Stock, and (y) the date of the first sale of securities pursuant to an initial
registered offering of Intcomex equity securities to the general public (the
“Restricted Period”), none of BPI, the BP Selling Entities or any of their
respective Affiliates shall, and each of them shall cause their respective
Affiliates not to, directly or indirectly, own, manage, operate, control or
participate in the ownership, management, operation or control of any Person
that competes with

56



--------------------------------------------------------------------------------



 



the Company Business anywhere in the Restricted Jurisdictions; provided that
nothing contained in this Agreement shall prohibit BPI, any of the BP Selling
Entities or any of their respective Affiliates from engaging in any Brightpoint
Permitted Activities; provided, further, that none of BPI, any of the BP Selling
Entities or any of their respective Affiliates (including Waxess any time during
which it is an Affiliate) shall be permitted to sell any Waxess products or
services in the Restricted Jurisdictions except through Intcomex; provided,
further, that none of BPI, any of the BP Selling Entities or any of their
respective Affiliates shall in any way be restricted from engaging in the
Brightpoint Business in Miami-Dade County, Florida, except that none of BPI, any
of the BP Selling Entities or any of their respective Affiliates shall be
permitted to sell Competitive Products or Services in Miami-Dade County, Florida
to any Person who, to the knowledge of BPI, intends to sell such Competitive
Products or Services to any of the Restricted Jurisdictions other than
Miami-Dade County, Florida.
          (b) Non-Competition Covenants of Intcomex. During the Restricted
Period, none of Intcomex, its Subsidiaries or any of their respective Affiliates
(other than CVC, its transferees, successors or assigns or any of its
Affiliates) shall, and each of them shall cause their respective Affiliates
(other than CVC, its transferees, successors or assigns or any of its
Affiliates) not to, directly or indirectly, own, manage, operate, control or
participate in the ownership, management, operation or control of any Person
that competes with the Brightpoint Business anywhere in the Brightpoint
Territory; provided that this Section 9.5(b) shall not prohibit Intcomex, its
Subsidiaries or any of their respective Affiliates from engaging in any Company
Permitted Activities; provided, further, that the obligations of Intcomex and
its Subsidiaries pursuant to this Section 9.5(b) shall terminate upon a Change
of Control (as defined in the Fifth Amendment) other than a Change of Control as
a result of an initial registered public offering of Intcomex equity securities
to the general public; provided, further, that none of Intcomex, its
Subsidiaries or any of their respective Affiliates shall be permitted to
distribute or sell wireless voice and data products and related accessories in
Miami-Dade County, Florida to any Person who, to the knowledge of Intcomex,
intends to distribute or sell such products outside of the Restricted
Jurisdictions.
          (c) Definition of “Participate In.” “participate in” or words of
similar import shall mean, for purposes of this Section 9.5, with respect to any
Person, (a) having any ownership interest (whether as proprietor, partner,
member, stockholder or otherwise) in such Person, or (b) acting as an agent,
contractor, broker or distributor for, or adviser or consultant to such Person
          (d) Independent Agreements. The covenants set forth in this
Section 9.5 (and in each portion thereof) are, will be deemed, and should be
construed, as separate and independent agreements. If any provision of this
Section 9.5 is held invalid, void or unenforceable, it will in no way render
invalid, void or unenforceable any other provision of this Section 9.5 and this
Section 9.5 will in that case be construed as if the invalid, void or
unenforceable provision was omitted.
          (e) Acknowledgement. Each of the parties agree that the covenants in
this Section 9.5 are reasonable and appropriate in scope and duration in order
to protect the legitimate business interests of the parties.

57



--------------------------------------------------------------------------------



 



          (f) Modification. If any part of this Section 9.5 is deemed by a court
of competent jurisdiction to be too broad to permit enforcement to its full
extent, then such restriction will be enforced to the maximum extent permitted
by applicable law and the parties agree that such scope may be judicially
modified accordingly in any proceeding brought to enforce such provisions of
this Agreement.
          (g) Remedies. Each party agrees that the other party may be without an
adequate remedy at law in the event of any breach of any provision of this
Section 9.5. Each of parties agree, therefore, that if any provision of this
Section 9.5 is breached, then the non-breaching party may, at its election and
in any court of competent jurisdiction permitted by this Agreement, seek
injunctive or other provisional relief and such other remedies as may be
appropriate under applicable law. The parties will not, by seeking or obtaining
any particular relief, be deemed to have precluded itself or themselves from
obtaining any other relief to which it or they may be entitled
     9.6 Preservation of Business. During the period following the execution of
this Agreement and prior to Closing, each of BPI, the BP Selling Entities and
the Purchased Subsidiaries will use its commercially reasonable efforts to keep
the Business Assets intact in all material respects.
     9.7 Notice of Developments. Each party hereto will give prompt written
notice to the other of any material adverse development causing a breach of any
of the representations and warranties contained in any of ARTICLE III, ARTICLE
IV or ARTICLE V above. No such notice by any either party pursuant to this
Section 9.7 shall be deemed to amend or supplement any Schedule attached hereto
or to prevent or cure any misrepresentation, breach of warranty, or breach of
covenant.
     9.8 Pre-Closing Operating Covenants Regarding Intcomex.
          (a) Except as permitted, required or otherwise contemplated by this
Agreement, during the period from the date of this Agreement to the Closing,
Intcomex shall conduct its business and maintain its assets in all material
respects only in the ordinary course, consistent with past practices and will
make all commercially reasonable efforts consistent with past practices to
preserve Intcomex’s and its Subsidiaries’ relationships with clients, suppliers
and vendors with whom Intcomex deal in connection with its business.
          (b) Except as expressly provided in this Agreement, between the date
of this Agreement and the earlier of the Closing Date and the termination of
this Agreement pursuant to or in accordance with Section 11.1 hereof, Intcomex
shall not to do any of the following without the prior written consent of BPI:
     (i) declare or pay any dividends on or make any distributions in respect of
the capital stock of Intcomex, or split, combine or reclassify any capital stock
of Intcomex or issue or authorize or propose the issuance of any other
securities in respect of, or in substitution for, shares of capital stock of
Intcomex; provided, however, that at or before Closing, Intcomex shall be
permitted to effect

58



--------------------------------------------------------------------------------



 



a conversion of its non-voting common stock into voting common stock on a
one-to-one basis (the “Conversion”);
     (ii) except with respect to the Conversion, amend the certificate of
incorporation and bylaws (or equivalent organizational documents with different
names) of any of the Intcomex Parties;
     (iii) except with respect to the Conversion, issue, agree to issue,
deliver, sell, award, pledge, dispose of or otherwise encumber or authorize or
propose the issuance, delivery, sale, award, pledge, disposal or other
encumbrance of, any shares of the capital stock of Intcomex or any class or any
securities convertible into or exchangeable for, or any rights, warrants or
options to acquire, any such shares or convertible or exchangeable securities;
     (iv) incur any material guarantee for the indebtedness of other Persons;
     (v) adopt or implement any change in accounting policies, practices or
methods, except as required by GAAP;
     (vi) merge or consolidate with or acquire another entity;
     (vii) enter into any material leases of real property; or
     (viii) agree to do any of the foregoing.
     9.9 Pre-Closing Operating Covenants Regarding the Business.
          (a) Except as permitted, required or otherwise contemplated by this
Agreement, during the period from the date of this Agreement to the Closing, the
BP Asset Selling Entity and the Purchased Subsidiaries shall conduct the
Business and maintain the Business Assets in all material respects only in the
ordinary course, consistent with past practices and will make all commercially
reasonable efforts consistent with past practices to preserve their
relationships with clients, suppliers and vendors with whom they deal in
connection with the Business.
          (b) Except as expressly provided in this Agreement, between the date
of this Agreement and the earlier of the Closing Date and the termination of
this Agreement pursuant to or in accordance with Section 11.1 hereof, the BP
Selling Entities shall not do any of the following without the prior written
consent of Intcomex:
     (i) declare or pay any dividends on or make any distributions in respect of
the capital stock or membership interest of any of the BP Selling Entities, or
split, combine or reclassify any capital stock or membership interest of any of
the BP Selling Entities or issue or authorize or propose the issuance of any
other securities in respect of, or in substitution for, shares of capital stock
or membership interest of any of the BP Selling Entities, or cause any of the
foregoing to be done with respect to the Purchased Subsidiaries;

59



--------------------------------------------------------------------------------



 



     (ii) amend the certificate of incorporation and bylaws (or equivalent
organizational documents with different names) of any of the BP Selling
Entities, or cause any of the foregoing to be done with respect to the Purchased
Subsidiaries;
     (iii) issue, agree to issue, deliver, sell, award, pledge, dispose of or
otherwise encumber or authorize or propose the issuance, delivery, sale, award,
pledge, disposal or other encumbrance of, any shares of the capital stock or
membership interest of any of the BP Selling Entities or any class or any
securities convertible into or exchangeable for, or any rights, warrants or
options to acquire, any such shares or convertible or exchangeable securities,
or cause any of the foregoing to be done with respect to the Purchased
Subsidiaries;
     (iv) incur any material indebtedness for borrowed money or guarantee the
indebtedness of other Persons;
     (v) sell, lease, license or otherwise dispose of, or agree to sell, lease,
license or otherwise dispose of, any interest in any of the Business Asset,
except for sales of Business Inventory in the ordinary course of business
consistent with past practice;
     (vi) permit, allow or subject any of the Business Assets or any part
thereof to any Lien or suffer such to be imposed, except for Permitted Liens;
     (vii) except as otherwise set forth on Schedule 9.9(b)(vii), amend,
terminate or enter into any Contracts or series of Contracts regarding the same
subject matter, which provide for a term of more than one year or an annual
liability of more than $50,000;
     (viii) adopt or implement any change in accounting policies, practices or
methods, except as required by GAAP;
     (ix) merge or consolidate with or acquire another entity;
     (x) enter into any material leases of real property; or
     (xi) agree to do any of the foregoing.
          (c) No Registration of the Purchased Intcomex Stock. BPI acknowledges
that the Purchased Intcomex Stock have not been registered under the Securities
Act or the securities laws of any other jurisdiction and the offer and sale of
the Purchased Intcomex Stock are being made in reliance on one or more
exemptions for private offerings under Section 4(2) of the Securities Act and
applicable securities laws. Accordingly, no transfer, sale or other disposition
of (whether with or without consideration and whether voluntarily or
involuntarily or by operation of law) (“Transfer”) of any of the Purchased
Intcomex Stock is permitted unless (i) such Transfer is registered under the
Securities Act and other applicable securities laws, or an exemption from such
registration is available, or (ii) such Transfer is made in reliance upon Rule

60



--------------------------------------------------------------------------------



 



144. The provisions of this Section 9.9(c), together with the rights of BPI
under this Agreement, shall be binding upon any subsequent transferee of the
Purchased Intcomex Stock.
     9.10 Further Transfer Restrictions. BPI further acknowledges that the
Purchased Intcomex Stock is subject to the restrictions on Transfer set forth in
the Shareholders Agreement. In addition, BPI further acknowledges and agrees
that any certificate representing the Purchased Intcomex Stock will bear a
restrictive legend in accordance with the Shareholders Agreement, as amended, as
set forth in Section 9.11 below.
     9.11 Restrictive Legend. BPI acknowledges and agrees that, until such time
as the Purchased Intcomex Stock shall have been registered under the Securities
Act or BPI demonstrates to the reasonable satisfaction of Intcomex and its
counsel that such registration shall no longer be required, such Purchased
Intcomex Stock may be subject to a stop-transfer order placed against the
transfer of such Purchased Intcomex Stock, and such Purchased Intcomex Stock
shall bear a restrictive legend in substantially the following form:
THESE SECURITIES (INCLUDING ANY UNDERLYING SECURITIES) HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED. THEY MAY NOT BE SOLD, OFFERED FOR
SALE, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT AS TO THE SECURITIES UNDER SAID ACT OR AN
OPINION OF COUNSEL OR OTHER EVIDENCE REASONABLY SATISFACTORY TO INTCOMEX, INC.
THAT SUCH REGISTRATION SHALL NO LONGER BE REQUIRED.
     9.12 Disclosure. BPI acknowledges and agrees that, other than the
representations and warranties of Intcomex set forth in Article V, neither
Intcomex nor any other Person makes any representation or warranty, expressed or
implied, as to the accuracy or completeness of the information provided or to be
provided to BPI by or on behalf of Intcomex or related to the purchase of the
Intcomex Common Stock contemplated hereby, and nothing contained in any
documents provided or statements made by or on behalf of Intcomex to BPI is, or
shall be relied upon as, a promise or representation by Intcomex or any other
Person that any such information is accurate or complete.
     9.13 No Market for Purchased Securities. BPLA acknowledges that no market
for the resale of any of the Purchased Intcomex Stock currently exists, and no
such market may ever exist. Accordingly, BPI must bear the economic and
financial risk of an investment in the Purchased Intcomex Stock for an
indefinite period of time.
     9.14 Filings. Intcomex undertakes and agrees that it will timely make all
filings in connection with the sale of the Purchased Intcomex Stock to BPI as
may be required under applicable federal and state securities laws, including
Regulation D of the Securities Act, and will provide copies thereof to BPI
promptly upon request.
     9.15 Shareholders Agreement. At the Closing, BPLA and Intcomex shall
execute the Fifth Amendment.

61



--------------------------------------------------------------------------------



 



     9.16 Tax Returns. BPI and the BP Selling Entities shall retain the
obligation to prepare and file Tax Returns for the Purchased Subsidiaries for
the period ended December 31, 2010 and for any periods up to and including the
Closing Date and to pay for any Taxes due thereon.
     9.17 Audited Financials. Following the date of this Agreement, Intcomex
will, at BPI’s expense, take all actions reasonably requested by BPI to assist
BPI in connection with BPI’s preparation of the financial statements and other
information it will be required to file with the SEC under Rule 3-05 of
Regulation S-X, if applicable.
     9.18 Use of Brightpoint Names and Logos.
          (a) Simultaneously with the Closing, BPI and the applicable BP Selling
Entity shall grant the Intcomex Parties a royalty-free license to use certain
Intellectual Property as more specifically set forth in the License Agreement.
          (b) Within sixty (60) calendar days following the Closing Date,
Intcomex shall cause each of the Purchased Subsidiaries to initiate the
appropriate filings with the appropriate Governmental Body to change its
respective corporate name and trade name to a name that does not include the
name “Brightpoint” or any name(s) similar thereto or any derivations thereof.
     9.19 Preparation of Tax Returns.
          (a) Tax Periods Ending On or Before the Closing Date.
     (i) Non-Income Tax Returns. Intcomex shall prepare or cause to be prepared
and file or cause to be filed all Tax Returns for the Purchased Subsidiaries for
all periods ending on or prior to the Closing Date (a “Pre-Closing Tax Period”)
which are filed after the Closing Date, other than income Tax Returns for such
periods. Such Tax Returns shall be prepared consistently with the past practice
of the Purchased Subsidiaries, as applicable, unless otherwise required by
applicable law. Intcomex shall permit BPI and its authorized representatives to
review and comment on each such Tax Return described in the preceding sentence
prior to filing and shall accept all comments that are reasonable. BPI shall
reimburse Intcomex for Taxes of the Purchased Subsidiaries, as applicable, with
respect to such periods within five (5) calendar days of payment by Intcomex or
the Purchased Subsidiaries, as applicable, of such Taxes, including any
estimated tax payments if applicable.
     (ii) Income Tax Returns. BPI shall prepare or cause to be prepared all
income Tax Returns for the Purchased Subsidiaries for all Pre-Closing Tax
Periods or the Purchased Subsidiaries shall prepare such Tax Returns at the
direction of BPI on or before the applicable due date (taking into account
extension periods). Such income Tax Returns shall be prepared consistently with
past practice of the Purchased Subsidiaries, as applicable. BPI shall permit
Intcomex to review and comment on each such Tax Return described in the
preceding sentence prior to filing and shall accept all comments that are
reasonable. Intcomex or the Purchased Subsidiaries shall file such Tax Returns
at

62



--------------------------------------------------------------------------------



 



the direction of BPI on or before the applicable due date (taking into account
extension periods). BPI shall pay the Taxes due with the applicable Tax Returns.
          (b) Tax Periods Beginning Before and Ending After the Closing Date.
Intcomex shall prepare or cause to be prepared and filed any Tax Returns of the
Purchased Subsidiaries, as applicable, for Tax periods which begin before the
Closing Date and end after the Closing Date (a “Straddle Tax Period”). Such Tax
Returns shall be prepared consistently with the past practice of the Purchased
Subsidiaries, as applicable, unless otherwise required by applicable law.
Intcomex shall permit BPI to review and comment on each such Tax Return
described in the preceding sentence prior to filing and shall accept all
comments that are reasonable. BPI shall reimburse Intcomex within fifteen
(15) calendar days of the date on which Taxes are paid with respect to such
periods an amount equal to the portion of such Taxes which relates to the
portion of such taxable period ending on the Closing Date.
          (c) Allocation. For purposes of this Section 9.19, in the case of any
Taxes that are imposed on a periodic basis and are payable for a taxable period
that includes (but does not end on) the Closing Date, the portion of such Tax
which relates to the portion of such taxable period ending on the Closing Date
shall (x) in the case of any Taxes other than the Taxes based upon or related to
income or receipts, be deemed to be the amount of such Tax for the entire
taxable period multiplied by a fraction the numerator of which is the number of
days in the taxable period ending on the Closing Date and the denominator of
which is the number of days in the entire taxable period, and (y) in the case of
any Tax based upon or related to income or receipts, be deemed equal to the
amount which would be payable if the relevant taxable period ended on the
Closing Date. For purposes of this Section 9.19(c), in the case of any Tax
credit relating to a taxable period that begins before and ends after the
Closing Date, the portion of such Tax credit which relates to the portion of
such taxable period ending on the Closing Date shall be the amount which bears
the same relationship to the total amount of such Tax credit as the amount of
Taxes described in (y) above bears to the total amount of Taxes for such taxable
period.
          (d) Cooperation on Tax Matters. Intcomex and BPI shall (and Intcomex
shall cause the Purchased Subsidiaries to) cooperate fully, as and to the extent
reasonably requested by the other party, in connection with the filing of Tax
Returns and any audit, litigation or other proceeding with respect to Taxes.
Such cooperation shall include the retention and (upon the other party’s
request) the provision of records and information reasonably relevant to any
such audit, litigation, or other proceeding and making employees available on a
mutually convenient basis to provide additional information and explanation of
any material provided hereunder. Each of BPI and Intcomex agree to (A) retain
all books and records with respect to Tax matters pertinent to the Purchased
Subsidiaries, as applicable, relating to any taxable period beginning before the
Closing Date until expiration of the statute of limitations (and any extensions
thereof) of the respective taxable periods, and to abide by all record retention
agreements entered into with any taxing authority, and (B) give all parties
reasonable written notice prior to transferring, destroying or discarding any
such books and records and, if any other party so requests, shall allow such
other party to take possession of such books and records. BPI and Intcomex
further agree, upon request, to use their commercially reasonable efforts to
obtain any certificate or other document from any Governmental Body or any other
Person as may be necessary to mitigate, reduce or eliminate any Tax that could
be imposed.

63



--------------------------------------------------------------------------------



 



          (e) Amended Tax Returns. Any amended Tax Return of the Purchased
Subsidiaries, as applicable, or claim for Tax refund on behalf of the Purchased
Subsidiaries for any period ending on or prior to the Closing Date shall be
filed, or caused to be filed, only by BPI. BPI shall not, without the prior
written consent of Intcomex (which consent shall not be unreasonably withheld or
delayed), make or cause to be made, any such filing, to the extent such filing,
if accepted, reasonably might change the Tax liability of Intcomex for any
period ending after the Closing Date. Any amended Tax Return of the Purchased
Subsidiaries, as applicable, or claim for Tax refund on behalf of the Purchased
Subsidiaries, as applicable, for any period ending after the Closing Date shall
be filed, or caused to be filed, only by Intcomex. Intcomex shall not, without
the prior written consent of BPI (which consent shall not be unreasonably
withheld or delayed), make or cause to be made, any such filing, to the extent
such filing, if accepted, reasonably might change the Tax liability of BPI for
(i) any period ending on or prior to the Closing Date or (ii) any portion of a
Straddle Tax Period.
          (f) Audits. Intcomex shall provide BPI with notice of any written
inquiries, audits, examinations or proposed adjustments by any taxing authority,
which relate to any Pre-Closing Tax Periods within ten (10) calendar days of the
receipt of such notice. BPI shall have the sole right to represent the interests
of the Purchased Subsidiaries in any Tax audit or other proceeding relating to
any Pre-Closing Tax Periods, to employ counsel of its choice at its own expense,
and to settle any issues and to take any other actions in connection with such
proceedings relating to such taxable periods; provided, however, that BPI shall
inform Intcomex of the status of any such proceedings, shall provide Intcomex
(at Intcomex’s cost and expense) with copies of any pleadings, correspondence,
and other documents as Intcomex may reasonably request and shall consult with
Intcomex prior to the settlement of any such proceedings and shall obtain the
prior written consent of Intcomex prior to the settlement of any such
proceedings that could reasonably be expected to adversely affect Intcomex in
any taxable period ending after the Closing Date, which consent shall not be
unreasonably withheld or delayed; provided further, however, that Intcomex and
counsel of its own choosing shall have the right to participate in, but not
direct, the prosecution or defense of such proceedings at Intcomex’s sole
expense. Intcomex and BPI shall provide each other with notice of any written
inquiries, audits, examinations or proposed adjustments by any taxing authority
that relate to any Straddle Tax Period within ten (10) calendar days of the
receipt of such notice. Intcomex and BPI shall jointly control the conduct of
any Tax audits or other proceedings relating to Taxes for a Straddle Tax Period,
and neither party shall settle any such Tax audit or other proceeding without
the written consent of the other party, which consent shall not be unreasonably
withheld or delayed. Intcomex shall have the right to control all other Tax
audits or proceedings of the Purchased Subsidiaries, as applicable. Intcomex
shall obtain the prior written consent of BPI prior to the settlement of any
such proceedings that could reasonably be expected to increase the Tax liability
of the Purchased Subsidiaries, as applicable, for a Pre-Closing Tax Period or
portion of a Straddle Period ending on the Closing Date, which consent shall not
be unreasonably withheld or delayed. Intcomex and the Purchased Subsidiaries, as
applicable, shall execute and deliver to BPI such powers of attorney and other
documents as may be necessary or appropriate to give effect to the foregoing.
     9.20 Settlement of Certain Intercompany Transactions. At or prior to the
Closing, BPI shall, and shall cause its Subsidiaries to, eliminate, release,
transfer, terminate or settle, to the reasonable satisfaction of Intcomex, all
intercompany receivables and payables between BPLA

64



--------------------------------------------------------------------------------



 



and the Purchased Subsidiaries, on the one hand, and BPI and any other
Subsidiaries thereof, on the other hand.
ARTICLE X
SURVIVAL AND INDEMNIFICATION
     10.1 Survival. All representations, warranties, covenants and agreements
contained in this Agreement or in any Transaction Document shall survive (and
not be affected in any respect by) the Closing. Notwithstanding the foregoing,
the representations and warranties contained in or made pursuant to this
Agreement or any Transaction Document and the related indemnity obligations set
forth in Section 10.2 below, as the case may be, shall terminate on, and no
claim or action with respect thereto may be brought after, the date that is
eighteen (18) months after the Closing Date, except that (i) the representations
and warranties contained in Sections 3.1, 3.2, 3.3, 3.4, 5.1, 5.2, 5.3 and 5.12
(the “Special Representations”) and the related indemnity obligations contained
in Section 10.2 shall survive indefinitely, (ii) the obligations set forth in
Section 2.5(a)(ii) and the related indemnity obligations contained in
Section 10.2 shall survive indefinitely, and (iii) the obligations contained in
Section 3.8 shall survive until six months after the expiration of the statute
of limitations of the taxable periods to which the Taxes that are subject of
such obligations relate. The representations and warranties which terminate on
the date that is eighteen (18) months after the Closing Date or six months after
the expiration of the applicable statute of limitations, and the liability of
any Party with respect thereto pursuant to this ARTICLE X shall not terminate
with respect to any claim, whether or not fixed as to liability or liquidated as
to amount, with respect to which the Indemnifying Party has been given written
notice setting forth the facts upon which the claim for indemnification is based
and, if possible, a reasonable estimate of the amount of the claims prior to the
date that is eighteen (18) months after the Closing Date or six months after the
expiration of the applicable statute of limitations, as the case may be.
     10.2 Indemnification. The parties hereto shall indemnify each other as set
forth below:
          (a) BPI shall (i) indemnify and hold harmless Intcomex, its Affiliates
and each of their respective directors, officers, employees and advisors (the
“Intcomex Indemnified Parties”) from any and all Losses arising out of, based
upon or resulting from (x) any inaccuracy as of the date hereof or as of the
Closing Date of any representation or warranty of BPI or the BP Selling Entities
which is contained in or made pursuant to this Agreement or the License
Agreement or any breach by BPI or the BP Selling Entities of any of their
respective obligations or covenants contained in or made pursuant to this
Agreement (including those covenants contained in Section 2.5) or the License
Agreement, (y) the Excluded Liabilities and (z) the settlement of certain
intercompany transactions as described in Section 6.4 hereof; and (ii) reimburse
the Intcomex Indemnified Parties for any and all fees, costs and expenses of any
kind arising out of such Losses.
          (b) Intcomex shall (i) indemnify and hold harmless BPI and each of its
directors, officers, employees, advisors and Affiliates (the “BP Indemnified
Parties”) from (x) any and all Losses arising out of, based upon or resulting
from any inaccuracy as of the date hereof or as of the Closing Date of any
representation or warranty of Intcomex or any other

65



--------------------------------------------------------------------------------



 



Intcomex Party which is contained in or made pursuant to this Agreement or any
breach by Intcomex or any other Intcomex Party of any of its obligations or
covenants contained in or made pursuant to this Agreement (including those
covenants contained in Section 2.5), and (y) the Assumed Liabilities; and (ii)
reimburse the BP Indemnified Parties for any and all fees, costs and expenses of
any kind arising out of such Losses.
          (c) Notwithstanding any other provision herein to the contrary:
     (i) Neither BPI nor Intcomex shall be required, pursuant to Section 10.2(a)
or (b), to indemnify and hold harmless the Intcomex Indemnified Parties or the
BPI Indemnified Parties, as the case may be, until the aggregate amount of
Losses (A) in the case of indemnification by BPI under Section 10.2(a), exceeds
$225,000 (the “BPI Basket Amount”), after which BPI will be obligated to
indemnify the Intcomex Indemnified Parties for all Losses in excess of the BPI
Basket Amount, or (B) in the case of indemnification by Intcomex under
Section 10.2(b), exceeds $1.0 million (the “Intcomex Basket Amount”), after
which Intcomex will be obligated to indemnify the BP Indemnified Parties for all
Losses in excess of the Intcomex Basket Amount; and
     (ii) the cumulative aggregate indemnification obligations of each of BPI or
Intcomex under Section 10.2(a) or (b), as the case may be, shall in no event
exceed $1.575 million (the “Cap”);
To illustrate by example, in the event that Intcomex is obligated to indemnify
BP Indemnified Parties pursuant to Section 10.2(b) and the indemnifiable Losses
are determined to be $3.0 million, the Intcomex Basket Amount shall have been
met and then the Cap shall be applied so that the cumulative amount of
indemnification due to the BP Indemnified Parties shall be $1.575 million
($3.0 million Losses minus $1.0 million for the Intcomex Basket Amount equals
$2.0 million and then the Cap of $1.575 million shall be applied).
Notwithstanding the foregoing, none of the limitations set forth in this
Section 10.2(c) shall apply to any indemnification claims for Losses relating to
or arising from: (i) any breach or inaccuracy of any Special Representation,
(ii) any breach or inaccuracy of the representations or warranties of BPI set
forth in Sections 3.8, 3.16, 3.17, 3.18 or 3.20, (iii) any breach of any
covenants set forth in ARTICLE IX, (iv) any Losses relating to or arising from
the Excluded Liabilities, (v) any Losses of any BP Indemnified Party relating to
or arising from any arrangement made pursuant to Section 2.5(a)(i) hereof,
(vi) any breach of the obligations set forth in Section 2.5(a)(ii), and
(vii) fraud. With respect to each event, occurrence or matter (“Indemnification
Matter”) as to which any BP Indemnified Party or any Intcomex Indemnified Party,
as the case may be (in either case, referred to collectively as, the
“Indemnified Party”), is or may reasonably be entitled to indemnification from
BPI under subsection (a) above or from Intcomex under subsection (b) above, as
the case may be (in either case referred to collectively as, the “Indemnifying
Party”), promptly (but no later than ten (10) calendar days) after receipt by
the Indemnified Party of notice of the commencement of any action in respect of
which the Indemnified Party will seek indemnification hereunder, or, if the
Indemnification Matter does not involve a third-party action, suit, claim or
demand, as promptly as practicable after the Indemnified Party first has actual
knowledge of the Indemnification Matter or of other matters from which an
Indemnification Matter is reasonably likely to result, the Indemnified Party
shall notify the Indemnifying Party thereof in writing, coupled with

66



--------------------------------------------------------------------------------



 



reasonable supporting detail to the Indemnifying Party of the nature of the
Indemnification Matter and the amount demanded or claimed in connection
therewith (“Indemnification Notice”), together with copies of any such written
documents. The failure to provide a timely Indemnification Notice to the
Indemnifying Party will not relieve the Indemnifying Party of any liability that
it may have to an Indemnified Party hereunder except to the extent that the
defense of such action was irreparably and materially prejudiced by the
Indemnified Party’s failure to timely provide such Indemnification Notice.
          (d) If a third-party action, suit, claim or demand is involved, then,
upon receipt of the Indemnification Notice, the Indemnifying Party shall have
ten (10) calendar days after said notice is given to elect, by written notice
given to the Indemnified Party, to undertake, conduct and control (unless
(A) the Indemnifying Party is also a party to such action, suit, claim or demand
and the Indemnified Party determines in good faith that joint representation
would be inappropriate or (B) the Indemnifying Party fails to provide reasonable
assurances to the Indemnified Party of its capacity (financial or otherwise) to
defend such action, suit, claim or demand and provide indemnification with
respect thereto), through counsel of its own choosing which is reasonably
acceptable to the Indemnified Party and at Indemnifying Party’s sole expense,
the good faith settlement or defense of such claim, and the Indemnified Party
shall cooperate with the Indemnifying Party in connection therewith; provided:
(a) all settlements require the prior reasonable consultation with the
Indemnified Party and the prior written consent of the Indemnified Party, which
consent shall not be unreasonably withheld, provided that the Indemnifying Party
may settle any such claim without the prior consent of the Indemnified Party if
(i) there is no finding or admission of any violation of Legal Requirements or
any violation of the rights of any Person and no effect (other than a release
thereof) on any other claims that may be made by or against the Indemnified
Party, and (ii) such settlement involves the full release of the Indemnified
Party, the sole relief provided is monetary damages and the Indemnifying Party
agrees to pay all amounts payable pursuant to and concurrently with such
settlement; and (b) the Indemnified Party shall be entitled to participate in
such settlement or defense through counsel chosen by the Indemnified Party,
provided that Indemnified Party acknowledges and accepts in writing full
liability for the applicable Indemnification Matter and the fees and expenses of
such counsel shall be borne by the Indemnified Party. So long as the
Indemnifying Party is contesting any such claim in good faith, the Indemnified
Party shall not pay or settle any such claim; provided, however, that
notwithstanding the foregoing, the Indemnified Party shall have the right to pay
or settle any such claim at any time, provided that in such event the
Indemnified Party shall waive any right of indemnification therefor by the
Indemnifying Party. If the Indemnifying Party does not make a timely election to
undertake the good faith defense or settlement of the claim as aforesaid or if
the Indemnifying Party fails to take reasonable steps necessary to defend
diligently such claim, then the Indemnified Party shall have the right to
contest, settle or compromise the claim at its exclusive discretion, at the sole
risk and expense of the Indemnifying Party and the Indemnifying Party will be
bound by any determination made in such claim or any compromise or settlement
effected by the Indemnified Party. In any event, the Indemnifying Party and the
Indemnified Party shall fully cooperate with each other in connection with the
defense of such claim, including without limitation by furnishing all available
documentary or other evidence as is reasonably requested by the other. If the
Indemnified Party fails to consent to a settlement that imposes only monetary
damages and otherwise satisfies conditions (i) and (ii) above, then the
Indemnifying Party’s liability with respect to such matter shall be limited to
the

67



--------------------------------------------------------------------------------



 



amount of such rejected settlement along with the Legal Expenses associated with
such settlement.
          (e) All amounts owed by the Indemnifying Party to the Indemnified
Party (if any) shall be paid in full within ten (10) calendar days after a final
judgment (without further right of appeal) determining the amount owed is
rendered, or after a final settlement or agreement as to the amount owed is
executed, unless otherwise provided in such final settlement or agreement.
          (f) Notwithstanding anything herein to the contrary, if any
Indemnified Party determines in good faith that there is a reasonable
probability that a claim would likely materially adversely affect its or its
Affiliates’ current or future business or financial condition other than as a
result of monetary damages for which it would be entitled to indemnification
under this Agreement, the Indemnified Party may, by notice to the Indemnifying
Party, assume the right to defend, compromise or settle such claim, and the
Indemnifying Party shall be liable, subject to the terms and conditions set
forth in this ARTICLE X, for any monetary damages and all reasonable costs or
expenses paid or incurred in connection therewith; provided, however, that all
compromises or settlements require reasonable consultation with the Indemnifying
Party and the prior written consent of the Indemnifying Party, which consent
shall not be unreasonably withheld or delayed; provided further that if the
Indemnified Party does not make a timely election to undertake the good faith
defense of the claim as aforesaid or if the Indemnified Party fails to take
reasonable steps necessary to defend diligently such claim, then the
Indemnifying Party shall have the right, subject to the terms and conditions set
forth in this ARTICLE X, to defend such claim.
          (g) Each Party shall take reasonable steps to mitigate and otherwise
minimize the Losses upon and after becoming aware of any event that would be
reasonably expected to give rise to any Indemnification Matter. The amount of
any Loss for which indemnification is provided under Section 10.2 shall be net
of (i) any amounts actually recovered by the Indemnified Party pursuant to any
indemnification by or indemnification or other agreement with any third Person,
(ii) any insurance proceeds (calculated net of any deductibles, co-payments,
increase in insurance premiums or other payment obligations (including
attorneys’ fees and other costs of collection) resulting from the related claims
under applicable insurance policies) or other cash receipts or sources of
reimbursement received in respect of such Loss, (iii) an amount equal to the Tax
benefit (including any credits), if any, actually realized by the Indemnified
Party attributable to such Loss and (iv) any specific accruals or reserves (or
overstatement of liabilities in respect of actual liability) included in such
Party’s financial statements. The Parties shall take and shall cause their
Affiliates to take all reasonable steps to mitigate any Loss upon becoming aware
of any event that would reasonably be expected to, or does, give rise thereto,
including incurring costs only to the minimum extent necessary to remedy a
breach that gives rise to the Loss. In the event that a recovery is made or
indemnification payment is received, whether received pursuant to this Section
10.2 or as otherwise provided in this Agreement or from any third Person, by an
Indemnified Party with respect to any Losses for which any such Person has been
indemnified hereunder by the Indemnifying Party, then a refund equal to the
aggregate amount of the recovery or payment (net of all costs and expenses,
including related premium increases) shall be made promptly to the Indemnifying
Party or, if the Losses have not yet been determined or paid by the Indemnifying
Party, the Indemnifying Party’s indemnification

68



--------------------------------------------------------------------------------



 



obligation in respect of the Losses shall be reduced by the aggregate amount of
the recovery or indemnification payments (net of all costs and expenses,
including related premium expenses).
          (h) Notwithstanding anything to the contrary contained herein, no
Indemnifying Party shall be liable to or otherwise responsible to any
Indemnified Party or any other Person based on any multiple of profits or
earnings or incidental, punitive, special, indirect or consequential damages,
resulting from, arising out of or incident to any Indemnification Matter or the
enforcement by any person of its rights to indemnification under this Agreement,
except in the case of fraud, criminal activity or intentional misrepresentation
or to the extent actually payable to a third Person in respect of a third-party
claim.
ARTICLE XI
TERMINATION
     11.1 Termination.
          (a) This Agreement may be terminated at any time prior to the Closing:
     (i) by mutual written consent of Intcomex and BPI;
     (ii) by Intcomex or BPI, if the Closing shall not have taken place on or
prior to April 30, 2011 or such later date as shall have been approved by
Intcomex and BPI (the “Termination Date”); provided, however, that the right to
terminate this Agreement under this Section 11.1(a)(ii) shall not be available
to (i) Intcomex if its failure to perform any covenant or obligation under this
Agreement or breach of a representation or warranty contained in or made
pursuant to this Agreement has been the principal cause of or principally
resulted in the failure of the Closing to occur on or before such date or
(ii) BPI if BPI’s or any of the BP Selling Entities’ failure to perform any
covenant or obligation under this Agreement or breach of a representation or
warranty contained in or made pursuant to this Agreement has been the principal
cause of or principally resulted in the failure of the Closing to occur on or
before such date;
     (iii) by Intcomex or BPI if any court of competent jurisdiction or other
Governmental Body shall have issued an order, decree or ruling or taken any
other action restraining, enjoining or otherwise prohibiting the transactions
contemplated by this Agreement or any other Transaction Document, and such
order, decree, ruling or other action shall have become final and
non-appealable;
     (iv) by Intcomex, if there has been any violation or breach by BPI or any
of the BP Selling Entities of any representation, warranty, covenant or
obligation of or by BPI or any of the BP Selling Entities contained in this
Agreement that has rendered the satisfaction of any condition to the obligations
of Intcomex impossible and such violation or breach has not been waived by
Intcomex, and, to the extent such violation or breach is capable of being cured,
a period of 20 calendar days to cure such violation or breach has expired; and

69



--------------------------------------------------------------------------------



 



     (v) by BPI, if there has been a violation or breach by Intcomex of any
representation, warranty, covenant or obligation of or by Intcomex contained in
this Agreement that has rendered the satisfaction of any condition to the
obligations BPI or any of the BP Selling Entities impossible and such violation
or breach has not been waived by BPI or the BP Selling Entities, and, to the
extent such violation or breach is capable of being cured, a period of 20
calendar days to cure such violation or breach has expired.
          (b) If Intcomex or BPI terminates this Agreement pursuant to the
provisions hereof, such termination shall be effective after notice to the other
parties specifying the provision hereof pursuant to which such termination is
made.
          (c) Effect of Termination. If this Agreement is terminated pursuant to
Section 11.1, all obligations of the Parties under this Agreement will
terminate, except that the obligations in Sections 12.1 (Expenses), 12.6
(Governing Law), 12.7 (Consent to Jurisdiction, etc.), 12.8 (Waiver of Jury
Trial) and 12.11 (Specific Performance) will survive; provided, however, that,
if this Agreement is terminated by a Party because of the breach of this
Agreement by another Party of any of its covenants or obligations contained in
this Agreement, or because one or more of the conditions to the terminating
Party’s obligations under this Agreement is not satisfied as a result of the
other Party’s failure to comply with its covenant or obligations contained in
this Agreement, then the terminating Party’s right to pursue all legal remedies
will survive such termination unimpaired (including under Section 12.11
(Specific Performance)). Nothing in this Section 11.1(c) shall be deemed to
release any Party from any liability for any breach by such Party of the terms,
conditions, covenants and other provisions of this Agreement or to impair the
right of any Party to compel specific performance by any other Party of its
obligations under this Agreement.
ARTICLE XII
MISCELLANEOUS
     12.1 Expenses. Except as otherwise set forth herein, each of the Parties
hereto shall pay its own fees and expenses (including the fees of any attorneys,
accountants, investment bankers or others engaged by such party) in connection
with this Agreement and the transactions contemplated hereby whether or not the
transactions contemplated hereby are consummated.
     12.2 Headings. The section headings herein are for convenience of reference
only, do not constitute part of this Agreement and shall not be deemed to limit
or otherwise affect any of the provisions hereof.
     12.3 Notices. All notices or other communications required or permitted
hereunder shall be given in writing and shall be deemed sufficient if delivered
by hand or mailed by registered or certified mail, postage prepaid (return
receipt requested), as follows:

     
If to BPI:
  Brightpoint, Inc.
7635 Interactive Way, Suite 200
Indianapolis, Indiana 46278
Attn: Legal Department

70



--------------------------------------------------------------------------------



 



     
With a copy to:
  Blank Rome LLP
405 Lexington Avenue
New York, New York 10174
Attn: Robert J. Mittman
 
   
If to Intcomex:
  Intcomex, Inc.
3505 N.W. 107th Ave.
Miami, Florida 33178
Attn: Michael Shalom
 
   
With a copy to:
  Carlton Fields, PA
4000 International Place
100 S.E. Second Street
Miami, Florida 33131-2114
Attn: Dennis J. Olle

or such other address as shall be furnished in writing by such party, and any
such notice or communication shall be effective and be deemed to have been given
as of the date so delivered or three calendar days after the date so mailed;
provided, however, that any notice or communication changing any of the
addresses set forth above shall be effective and deemed given only upon its
receipt.
     12.4 Assignments, Successors, and No Third-Party Rights. No party may
assign any of its rights under this Agreement without the prior consent of the
other parties, except that each of Intcomex and BPI may assign any of its rights
under this Agreement to any Affiliate thereof, provided that Intcomex or BPI, as
the case may be, remains liable for all of its existing obligations under this
Agreement. Subject to the preceding sentence, this Agreement will apply to, be
binding in all respects upon, and inure to the benefit of the successors and
permitted assigns of the parties. Any assignment in violation of this Agreement
will be null and void ab initio. Nothing expressed or referred to in this
Agreement will be construed to give any Person other than the parties to this
Agreement any legal or equitable right, remedy, or claim under or with respect
to this Agreement or any provision of this Agreement. This Agreement and all of
its provisions and conditions are for the sole and exclusive benefit of the
parties to this Agreement and their successors and permitted assigns.
     12.5 Entire Agreement and Modification. This Agreement supersedes all prior
agreements between the parties with respect to its subject matter and
constitutes (along with the other Transaction Documents) a complete and
exclusive statement of the terms of the agreement between the parties with
respect to its subject matter (without limitation of the foregoing, it is
understood and agreed that this Agreement supersedes and replaces the term sheet
dated on or about December 5, 2010 between the parties hereto); provided,
however, that the Confidentiality Agreement shall remain in full force and
effect. This Agreement may not be amended except by a written agreement executed
by the parties hereto.

71



--------------------------------------------------------------------------------



 



     12.6 Governing Law. THIS AGREEMENT SHALL BE CONSTRUED, PERFORMED AND
ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING
EFFECT TO ITS PRINCIPLES OR RULES OF CONFLICT OF LAWS TO THE EXTENT SUCH
PRINCIPLES OR RULES WOULD REQUIRE OR PERMIT THE APPLICATION OF THE LAWS OF
ANOTHER JURISDICTION.
     12.7 Consent to Jurisdiction, etc.
          (a) In any action between or among any of the parties, whether arising
out of this Agreement, any of the agreements contemplated hereby or otherwise,
(a) each of the parties irrevocably consents to the exclusive jurisdiction and
venue of the federal and state courts located in New York, New York, (b) if any
such action is commenced in a state court, then, subject to applicable law, no
party shall object to the removal of such action to any federal court located in
New York, New York, (c) each of the parties irrevocably waives the right to
trial by jury, (d) each of the parties irrevocably agrees to designate a service
company located in the United States as its agent for service of process and
consents to service of process by first class certified mail, return receipt
requested, postage prepaid, to the address at which such party is located, and
(e) the prevailing parties shall be entitled to recover their reasonable
attorneys’ fees, costs and disbursements from the other parties (in addition to
any other relief to which the prevailing parties may be entitled).
          (b) Each of the parties hereto hereby irrevocably and unconditionally
consents to service of process in the manner provided for notices in
Section 12.3. Nothing in this Agreement will affect the right of any party to
this Agreement to serve process in any other manner permitted by law.
     12.8 Waiver of Jury Trial. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE IT HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. EACH PARTY CERTIFIES AND
ACKNOWLEDGES THAT (i) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (ii) IT UNDERSTANDS
AND HAS CONSIDERED THE IMPLICATIONS OF SUCH WAIVER, (iii) IT MAKES SUCH WAIVERS
VOLUNTARILY, AND (iv) IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG
OTHER THINGS, THE MUTUAL WAIVER AND CERTIFICATIONS IN THIS SECTION 12.8.
     12.9 Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original copy of this
Agreement and all of which, when taken together, will be deemed to constitute
one and the same agreement.

72



--------------------------------------------------------------------------------



 



     12.10 Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement will remain in full force and effect. If any provision of this
Agreement is held invalid or unenforceable by a court of law, the other
provisions will remain in full force and effect to the extent not held invalid
or unenforceable.
     12.11 Specific Performance. The Intcomex Parties, on the one hand, and the
BP Parties, on the other hand, recognize that any breach of the terms of this
Agreement may give rise to irreparable harm for which money damages would not be
an adequate remedy, and accordingly agree that, in addition to other remedies,
any nonbreaching party shall be entitled to enforce the terms of this Agreement
by a decree of specific performance without the necessity of proving the
inadequacy as a remedy of money damages.
     12.12 Waiver. The rights and remedies of the parties to this Agreement are
cumulative and not alternative. Neither the failure nor any delay by any party
in exercising any right, power, or privilege under this Agreement or the
documents referred to in this Agreement will operate as a waiver of such right,
power, or privilege, and no single or partial exercise of any such right, power,
or privilege will preclude any other or further exercise of such right, power,
or privilege or the exercise of any other right, power, or privilege. To the
maximum extent permitted by applicable law, (a) no claim or right arising out of
this Agreement or the documents referred to in this Agreement can be discharged
by one party, in whole or in part, by a waiver or renunciation of the claim or
right unless in writing signed by the other party; and (b) no waiver that may be
given by a party will be applicable except in the specific instance for which it
is given.
     12.13 Bulk Sales Law. Intcomex hereby waives compliance by the BP Parties
with the provisions of any so-called bulk transfer laws of any jurisdiction in
connection with the sale of the Purchased Assets.
[Signatures Begin on Following Page]

73



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the day and year first above written.

                              INTCOMEX, INC.       INTCOMEX DE GUATEMALA, S.A.  
     
 
                           
By:
  /s/ Michael Shalom       By:   IXLA HOLDINGS, LTD.,        
 
  Name:   Michael Shalom           its Majority Shareholder        
 
  Title:   President                    

            By:   /s/ Michael Shalom         Name:   Michael Shalom       
Title:   Director   

                              BRIGHTPOINT, INC.       INTCOMEX COLOMBIA LTDA.  
     
 
                           
By:
  /s/ J. Mark Howell       By:   IXLA HOLDINGS, LTD.,        
 
  Name:   J. Mark Howell           its Majority Shareholder        
 
  Title:   President                    

            By:   /s/ Michael Shalom         Name:   Michael Shalom       
Title:   Director   

          BRIGHTPOINT LATIN AMERICA, INC.
      By:   /s/ J. Mark Howell         Name:   J. Mark Howell        Title:  
President        BRIGHTPOINT INTERNATIONAL LTD.
      By:   /s/ J. Mark Howell         Name:   J. Mark Howell        Title:  
President       

74